Exhibit 10.04

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

PRIVILEGED AND CONFIDENTIAL





 

 

 

 

 

 

COLLABORATION AGREEMENT

BY AND BETWEEN

 

GINKGO BIOWORKS, INC.

 

AND

 

AMYRIS, INC.

 

 

 

 

 

 

 

 

 

 



 

 

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (the “Agreement”) is entered into as of September
30, 2016 (the “Effective Date”) by and between Ginkgo Bioworks, Inc., a Delaware
corporation having its principal office at 27 Drydock Avenue, 8th Floor, Boston,
MA 02210 (“Ginkgo”), and Amyris, Inc., a Delaware corporation having its
principal office at 5885 Hollis Street, Ste. 100, Emeryville, CA 94608
(“Amyris”). Ginkgo and Amyris may be referred to in this Agreement individually
as a “Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, Ginkgo and Amyris each have certain capabilities, technology and
know-how useful in collaborating to develop a biotechnology platform that will
benefit both Parties’ customers;

 

WHEREAS, Ginkgo and Amyris are interested in forming an alliance in the Field
(as hereinafter defined) whose goal is to discover, develop and commercialize a
robust portfolio of products to address the needs of each Party’s customers; and

 

WHEREAS, concurrent with the execution and delivery of this Agreement, (a)
Amyris has issued to Ginkgo the warrant attached hereto as Exhibit A, (b) Amyris
and Stegodon Corporation have entered into the Amendment to Loan and Security
Agreement Relating to (i) Maturity Date, (ii) Payments and (iii) Cash Covenants,
and (c) Amyris and Ginkgo have entered into an Escrow Agreement (the “Escrow
Agreement”) in the form attached hereto as Exhibit B.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

Article I.    DEFINITIONS

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

1.1              “Action” means any claim, audit, examination, action, cause of
action or suit (whether in contract or tort or otherwise), litigation (whether
at law or in equity, whether civil or criminal), assessment, arbitration,
mediation, investigation, hearing, charge, complaint, demand, notice or
proceeding.

 

1.2              “Accounting Principles” means GAAP, to the extent applicable.
In the event of a conflict between GAAP and any provision of this Agreement,
this Agreement shall control.

 

1.3              “Actual Cost of Goods Sold” means, with respect to a Product,
the costs and expenses per unit, such as a kilogram, of manufacturing said
Product associated with the manufacturing, and commercialization of such Product
under this Agreement, including: (a) the direct labor costs (including salary
and wages and fringe benefits) incurred by the applicable Party or its
Affiliates in conducting the applicable activity; (b) the cost of materials used
by the applicable Party or its Affiliates (including feedstock and raw
materials, intermediates,

 



 

 

components and packaging materials, and including shipping and handling costs,
freight-in charges and any applicable sales taxes and/or customs duties
therefor); (c) a reasonable allocation of overhead (including without limitation
indirect labor costs, supplies and materials, plant insurance and property
taxes) and facilities and equipment expense (including utilities, repairs and
maintenance costs, and equipment rental), (d) costs for administration and for
management of material procurement and other manufacturing or other applicable
activities, including QA/QC, performed directly in support of the applicable
activity, calculated in accordance with reasonable cost accounting methods in
effect from time to time, consistently applied; (e) if applicable, amounts paid
(net of rebates or discounts, if any) to Third Party manufacturers or service
providers in connection with their supply of the product or subcontracting of
the applicable activity (including shipping costs and any applicable taxes
and/or duties therefor), and (f) any royalties payable to a Third Party directly
attributable to the applicable activity; provided, however, that no cost may be
counted more than once in such calculation. Actual Cost of Goods Sold shall not
include non-cash GAAP expenses such as depreciation expense and utilization
charges except that for Products manufactured at Amyris’ existing BROTAS
facility, a reasonable allocation of either (1) depreciation expense over the
expected life of the buildings and equipment in existence as of the Effective
Date or (2) rent, leaseback fees and similar costs for the existing BROTAS
facility shall be included in facilities and equipment expense, which amount of
all such depreciation expense, rent, leaseback fees, and similar costs for all
products manufactured (whether or not for customers under this Agreement) at the
existing BROTAS facility for purposes of calculating Actual Cost of Goods Sold
hereunder is capped at $[*] in the aggregate per year. For clarity, under this
Agreement, the payment of a share of the Net Profits to the other Party does not
constitute a royalty under this definition. Actual Cost of Goods Sold shall be
calculated in accordance with the Accounting Principles. For the avoidance of
doubt, (A) any Losses hereunder, (B) any Capital Expenditures, (C) any costs or
expenses associated with the Parties’ activities directed to the development or
scale up of technologies necessary for the manufacture of any Product, (D) any
losses in excess of the amount that the JSC has agreed to be greater than
generally expected (i.e., for theft, spillage, etc.) for the applicable Product,
(E) any losses related to manufacturing or batch failures, which failures shall
be the sole responsibility of Amyris, (F) any depreciation expense, rent,
leaseback fees, and similar costs in excess of $[*] in the aggregate per year
for the existing BROTAS facility or any depreciation expense, rent, leaseback
fees, and similar costs for any new facility (including without limitation the
proposed BROTAS2 facility), and (G) any amounts determined by the JSC that
should not be included in ACOGS for the applicable Product, and (H) fees and
royalties under Section 2.3(g) herein shall be excluded from the calculation of
Actual Cost of Goods Sold, and the applicable Party will calculate the Actual
Cost of Goods for Products under this Agreement in the manner at least as
favorable to Ginkgo as compared with other Amyris products not subject to this
Agreement. In the event that a Party uses a Third Party contract manufacturing
organization (“CMO”) for the manufacturing of a Product in accordance with the
terms hereof, the Actual Cost of Goods Sold for such Product shall be equal to
the pricing paid by the applicable Party to such Third Party CMO attributable
solely to the manufacture of such Product.

 

1.4              “Affiliate” means, as to a Person, any entity which, directly
or indirectly, controls, is controlled by, or is under common control with such
Person. For the purposes of this definition, “control” refers to any of the
following: (a) direct or indirect ownership of fifty percent (50%) or more of
the voting securities entitled to vote for the election of directors or managers
in the case of a corporation or limited liability company, or of fifty percent
(50%) or more of the equity interest

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 
 



with the power to direct management in the case of any other type of legal
entity; (b) status as a general partner in any partnership; or (c) any other
arrangement where an entity possesses, directly or indirectly, the power to
direct the management or policies of another entity, whether through ownership
of voting securities, by contract or otherwise.

 

1.5              “Amyris Customer Agreement” means any agreement between Amyris
and a customer entered into during the Term pertaining to the development,
improvement and/or manufacturing of one or more chemical small molecule
compounds in the Field other than (a) the agreement between Amyris and [*]; (b)
any agreement with a Governmental Entity; (c) agreements related to the [*]; and
(d) the agreements listed on Exhibit 1.5. [*].

 

1.6              “Average Selling Price” means, with respect to a Product sold
by a Party, the aggregate net sales price per unit (such as a kilogram) of said
Product for all items, instances, or increments of such Product by all customers
of the Party, excluding any Incentive Payments related to such Product. Average
Selling Price shall be calculated in accordance with the Accounting Principles.

 

1.7              “Background Intellectual Property” means, with respect to a
given Party (i) any and all information and inventions, and all Intellectual
Property rights therein or pertaining thereto, including all Intellectual
Property in the Strains, that are in existence and Controlled by such Party or
its Affiliates at the beginning of the Term and that are necessary, required or
actually used in the development, manufacture and/or commercialization of any
Product under this Agreement, and (ii) such Party’s Included Non-Collaboration
Intellectual Property. Background Intellectual Property excludes Foreground
Intellectual Property, Foundry Intellectual Property and Non-Collaboration
Intellectual Property.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

1.8              “Business Day” means a day other than a Saturday or Sunday or
other day on which banking institutions located in New York, New York, USA are
authorized or obligated by law or executive order to close.

 

1.9              “Calendar Quarter” means a calendar quarter ending on the last
day of March, June, September or December.

 

1.10          “Calendar Year” means a period of time commencing on January 1 and
ending on the following December 31.

 

1.11          “Capital Expenditures” means the funds used by a Party to acquire
or upgrade fixed or physical assets, including property, industrial buildings,
or equipment, including without limitation any costs associated with the
Parties’ activities directed to the development of technologies necessary for
the manufacture of any Product. Capital Expenditures shall be calculated in
accordance with the Accounting Principles.

 

1.12          “Change in Control” means, with respect to a Party, an event in
which: (a) any Third Party not then beneficially owning more than fifty percent
(50%) of the voting power of the outstanding securities of such Party acquires
or otherwise becomes the beneficial owner of securities of such Party
representing more than fifty percent (50%) of the voting power of the
then-outstanding securities of such Party with respect to the election of the
board of directors, board of managers or similar governing body; or (b) such
Party consummates a merger, consolidation or similar transaction with a Third
Party where the voting securities of such Party outstanding immediately
preceding such transaction represent less than fifty percent (50%) of the voting
power of such Party or surviving entity, as the case may be, immediately
following such transaction; or (c) such Party sells all or substantially all of
its assets relating to this Agreement to a Third Party.

 

1.13          “Control” of Intellectual Property means that the applicable party
has the rights necessary to grant the rights and licenses granted or to be
granted in this Agreement, whether by ownership or otherwise, without breaching
any Third Party obligation included in an agreement set forth on Exhibit  1.13,
which may be updated from time to time by agreement of the Parties. For clarity,
any new restriction on Control after the Effective Date (and therefore any
addition to Exhibit 1.13), whether pursuant to a Customer Agreement or an
agreement of a Party excluded from this Collaboration, requires approval by the
JSC, which approval, solely in regards to a Customer Agreement, may be provided
by virtue of joint approval of a Customer Agreement pursuant to Article IV.

 

1.14          “Customer Agreement” means any agreement between one or more of
the Parties and a Third Party for the development, manufacture, and/or
commercialization of a Strain or a Product.

 

1.15          “Earned Incentive Payments” means any Incentive Payments under a
Customer Agreement in effect prior to the Effective Date, which Incentive
Payments have been earned prior to the Effective Date or are reasonably expected
to be earned during the term of such Customer Agreement.

 



 

 

1.16          “Executive Committee” means a committee comprised of the Chief
Executive Officers of each of Ginkgo and Amyris (or a senior executive officer
of Ginkgo or Amyris designated by such Chief Executive Officers).

 

1.17          “Field” means activities related to the development, scale-up, and
manufacture of a chemical small molecule compound(s) whose manufacture is
enabled at least in part by the use of microbial strains and fermentation
technologies.

 

1.18          “Flavors and Fragrances Market” means the worldwide market for
individual ingredient(s), including the ingredient(s), flavor(s) and/or
fragrance(s), whose intended or primary functionality (individually or as part
of a blend with auxiliary materials) is to: (a) impart, modify, boost or enhance
a desirable scent or odor, in consumer and industrial grade products (including,
without limitation, fine fragrances, cosmetics, toiletries, home and body care,
detergents, repellants, fertilizers, air fresheners and soaps); and (b) impart,
modify, boost or enhance a desirable taste, flavor or sensation, or to conceal,
modify or minimize an undesirable taste, flavor or sensation, in materials
designed for consumption (including food, beverages, drugs, tobacco and any
animal feed).

 

1.19          “Force Majeure Event” means, with respect to a Party, an event,
act, occurrence, condition or state of facts, in each case outside the
reasonable control of such Party (which may include acts of God, acts of any
government, any rules, regulations or orders issued by any governmental
authority or by any officer, department, agency or instrumentality thereof,
fire, storm, flood, earthquake, accident, war, rebellion, insurrection, riot,
terrorism and invasion) that interferes with the normal business operations of
such Party.

 

1.20          “Foreground Intellectual Property” means, with respect to a given
Party, any and all information and inventions, and all Intellectual Property
rights therein or pertaining thereto, including all Intellectual Property in the
Strains and the Products, that have been or are conceived, discovered, developed
or otherwise made or obtained by or on behalf of either Party or its Affiliates
or jointly by or on behalf of the Parties or their Affiliates in the performance
of any activities under this Agreement and Controlled by either Party or its
Affiliates, and, in each case, all Intellectual Property rights therein or
pertaining thereto, and excludes Foundry Intellectual Property (that is not
Overlapping Process Intellectual Property), and Non-Collaboration Intellectual
Property.

 

1.21          “Foundry Intellectual Property” means any and all information and
inventions, which information or inventions relate to the design and genetic
engineering, measurement or analysis of microbial host cells, and all
Intellectual Property rights therein or pertaining thereto and excludes (i) [*]
, (ii) analytical methods related to [*] and (iii) any Non-Collaboration
Intellectual Property.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

1.22          “GAAP” means U.S. generally accepted accounting principles,
consistently applied between years in the normal course of business.

 

1.23          “Ginkgo Customer Agreement” means any agreement between Ginkgo and
a customer entered into during the Term pertaining to the manufacturing of one
or more chemical small molecule compound(s) in the Field where such customer
requires third party manufacturing of such chemical small molecule compound(s)
other than: (a) any agreement between Ginkgo and a Governmental Entity, (b)
certain aspects of existing Ginkgo agreements with both [*] (related to the
scale-up and manufacture of [*]) and [*] (related to the scale-up and
manufacture of [*]), and (c) the agreements listed in Exhibit 1.23. For the
avoidance of doubt, Ginkgo Customer Agreements exclude agreements between Ginkgo
and a Third Party under which such parties are engaged in the development of
strains or strain improvements only (i.e., the agreement does not contemplate
the industrial scale manufacture of chemical small molecule compounds).

 

1.24          “Governmental Entity” means any instrumentality, subdivision,
court, administrative agency, commission, official or other authority of any
country, state, province, prefect, municipality, locality or other government or
political subdivision thereof, or any quasi-governmental, private body or
arbitral body exercising any executive, legislative, judicial, quasi-judicial,
regulatory, taxing, importing, administrative or other governmental or
quasi-governmental authority.

 

1.25          “Incentive Payments” means any fees and/or milestone payments
under a Customer Agreement.

 

1.26          “Included Non-Collaboration Intellectual Property” means
Non-Collaboration Intellectual Property of a Party that such Party has used or
offers for the other Party to use for the development, manufacture and/or
commercialization of any Product under this Agreement.

 

1.27          “Independent Accounting Firm” means an independent certified
public accounting firm that is one of the six (6) largest, by revenue,
accounting firms in the United States and is approved by both Parties (such
approval not to be unreasonably withheld).

 

1.28          “Initial Strategic Partnership Agreement” means the Initial
Strategic Partnership Agreement, dated June 28, 2016, by and between Amyris and
Ginkgo.

 

1.29          “Intellectual Property” means any and all rights in data,
discoveries, goodwill, information and inventions, specifically including each
of copyright, know-how, patent, and trade secret rights and any documents or
materials that may embody, incorporate, or utilize them.

 

1.30          “Isoprenoid” means [*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

[*].

 

1.31          “Isoprenoid Strain” means [*].

 

1.32          “Law” means any law, statute, common law, rule, regulation,
ordinance, code or other pronouncement having the effect of law, of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, including, as applicable: (a) good manufacturing practices, good
laboratory practices, good clinical practices and all other rules, regulations
and requirements of any applicable Governmental Entities; (b) the Foreign
Corrupt Practices Act of 1977, as amended, or any comparable laws in any
country; (c) the Securities Act of 1933, as amended, and the Securities Exchange
Act of 1934, as amended; and (d) all export control laws.

 

1.33          “Net Profits” means, with respect to a Product, the number of
units of Product sold multiplied by the difference between the (a) the Average
Selling Price for such Product and (b) the product of (i) 1.1 and (ii) the
Actual Cost of Goods Sold for such Product. Net Profits shall be calculated in
accordance with the Accounting Principles. In the event such difference is a
negative number, then such Net Profits shall equal zero.

 

1.34          “Non-Collaboration Intellectual Property” means, with respect to a
Party, any Intellectual Property created (whether as of or following the
Effective Date) outside the scope of this Agreement, including (i) the
Intellectual Property listed on Exhibit 1.34, (ii) all Intellectual Property
granted to Amyris pursuant to (a), (b) and (c) from the definition of “Amyris
Customer Agreement”, (iii) any Intellectual Property arising out of Excluded
Products, and (iv) any Intellectual Property related to pharmaceuticals,
including without limitation Amyris’ “microPharm” platform; provided that
Non-Collaboration Intellectual Property shall not include any Intellectual
Property of a Party that such Party has used or voluntarily includes for the
development, manufacture and/or commercialization of any Product under this
Agreement. Any such use or voluntary inclusion will render the relevant
Intellectual Property a part of Included Non-Collaboration Intellectual
Property. For clarity, any of Amyris’ Intellectual Property related to
pharmaceuticals and/or Amyris’ “micropharm” work is excluded from this
Agreement, unless such Intellectual Property related to pharmaceuticals and/or
Amyris’ “micropharm” work is voluntarily provided to Ginkgo by Amyris.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

1.35          “Non-Isoprenoid” means [*].

 

1.36          “Non-Isoprenoid Strain” means [*].

 

1.37          “Overlapping Process Intellectual Property” means the Intellectual
Property rights pertaining to analytical methods related to small molecule end
product and side-product detection and purity determination for the purposes of
product quality and suitability in the intended application, as well
as scale-down fermentation methods and compositions including microtiter plates,
flasks and fermenters of less than [*] in volume, as required for successful
development of a commercial process for production. Overlapping Process
Intellectual Property excludes Non-Collaboration Intellectual Property.

 

1.38          “Patent Filing” includes any application or patent, whether
provisional or nonprovisional, filed and/or granted anywhere in the world.

 

1.39          “Patent Lead” is the Party that has ultimate decision making
authority with respect to patent prosecution strategy and is responsible for
filing, prosecution, and maintenance of patents, including any related
interference, re-issuance, re-examination, opposition, inter partes review, or
post grant review proceedings.

 

1.40          “Permitted Subcontractor” means an Affiliate or a Third Party to
which a Party may subcontract portions of the activities allocated to it under a
Technical Development Plan or any other Product development plan in accordance
with the terms of this Agreement.

 

1.41          “Person” means any natural person, general or limited partnership,
corporation, limited liability company, limited liability partnership, firm,
association or organization or other legal entity.

 

1.42          “Prior Confidentiality Agreement” means the Mutual Confidential
Disclosure Agreement, dated May 11, 2016, by and between Amyris and Ginkgo, as
amended.

 

1.43          “Priority Access” means being provided with the right to first
access when taking into account lead times and reasonably balancing capacity
with utilization, including any access required to meet requirements or other
obligations under Customer Agreements, unless otherwise approved by the JSC

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions..

 



 

 

1.44          “Process Intellectual Property” means any and all information and
inventions, which information or inventions relate to fermentation methods for
making compounds using genetically modified host cells, recovery of such
chemical small molecule compound(s) from fermentation broth (or other media),
purification of such chemical small molecule compound(s) isolated from
fermentation broth (or other media), finishing of such chemical small molecule
compound(s) isolated from fermentation broth (or other media) and all
Intellectual Property rights therein or pertaining thereto.

 

1.45          “Product” means an ingredient created pursuant to a Ginkgo
Customer Agreement or an Amyris Customer Agreement, and any other ingredient
listed on Tables 1 through 4 on Exhibit  6.2(a).

 

1.46          “Program” means a program to develop, manufacture, commercialize
and/or sell Products for a single customer under this Agreement.

 

1.47          “Strain” means [*]

 

1.48          “Strain Intellectual Property” means [*].

 

1.49          “Third Party” means any Person other than a Party or its
Affiliates.

 

1.50          Construction.  In construing this Agreement, unless expressly
specified otherwise:

 

(a)                references to Articles, Sections and Exhibits are to articles
and sections of, and exhibits to, this Agreement;

 

(b)               except where the context otherwise requires, use of either
gender includes any other gender, and use of the singular includes the plural
and vice versa;

 

(c)                headings and titles are for convenience only and do not
affect the interpretation of this Agreement;

 

(d)               any list or examples following the word “including”, “include”
or “includes” shall be interpreted without limitation to the generality of the
preceding words;

 

(e)                except where the context otherwise requires, the word “or” is
used in the inclusive sense;

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

(f)                the terms “hereof”, “hereto”, “hereby”, “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;

 

(g)               the term “extent” in the phrase “to the extent” means the
degree to which a subject or other thing extends, and such phrase does not mean
simply “if”;

 

(h)               except where the context otherwise requires, “will” means
“shall”;

 

(i)                 references to an agreement or instrument mean such agreement
or instrument as from time to time amended, modified or supplemented (subject to
any restrictions on such amendments, supplements or modifications set forth
herein);

 

(j)                 references to a Person are also to its successors, heirs and
permitted assigns;

 

(k)               except if Business Days are specified, “day” or “days” refers
to calendar days;

 

(l)                 if a period of time is specified and dates from a given day
or Business Day, or the day or Business Day of an act or event, it is to be
calculated exclusive of that day or Business Day;

 

(m)             “monthly” means on a calendar month basis;

 

(n)               “quarter” or “quarterly” means on a Calendar Quarter basis;

 

(o)               “annual” or “annually” means on a Calendar Year basis;

 

(p)               “year” means a three hundred sixty-five (365) day period
unless Calendar Year is specified;

 

(q)               references to a Law include any amendment or modification to
such Law and any rules or regulations issued thereunder, whether such amendment
or modification is made, or issuance of such rules or regulations occurs, before
or, only with respect to events or developments occurring or actions taken or
conditions existing after the date of such amendment, modification or issuance,
after the Effective Date, but only to the extent such amendment or modification,
to the extent it occurs after the date hereof, does not have a retroactive
effect;

 

(r)                 all references to “Dollars” or “$” herein shall mean U.S.
Dollars;

 

(s)                a capitalized term not defined herein but reflecting a
different part of speech than a capitalized term which is defined herein shall
be interpreted in a correlative manner;

 

(t)                 any definition of or reference to any agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); and

 



 

 

(u)               each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof.  In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.

 

Article II. LICENSES

 

2.1              Technology Transfer.

 

(a)                The Parties hereby confirm that, pursuant to the Initial
Strategic Partnership Agreement, Amyris has provided Ginkgo with access to
certain Intellectual Property owned or Controlled by Amyris, including, without
limitation, certain Foundry Intellectual Property (the “ISPA Intellectual
Property”). For clarity, the Initial Strategic Partnership Agreement itself did
not obligate Amyris to provide Ginkgo access to any updates and/or modifications
to the ISPA Intellectual Property; any and all obligations to update are solely
as set forth in this Agreement.

 

(b)               Amyris shall provide Ginkgo any Intellectual Property that is
necessary or has a material benefit for Ginkgo to engineer and develop robust
strains that scale up to commercial production of Product(s) under this
Agreement and that has not already been provided to Ginkgo under the Initial
Strategic Partnership Agreement; Amyris commits to continue providing such
access throughout the Term, including updates and modifications to such
Intellectual Property (including the ISPA Intellectual Property) for the
purposes of Ginkgo performing its obligations under this Agreement (including
without limitation to the full extent necessary or useful under this Agreement,
and specifically to facilitate strain design, engineering, production, and small
scale fermentation by Ginkgo under this Agreement). For clarity, Amyris shall
not provide Foundry Intellectual Property or Overlapping Process Intellectual
Property to Ginkgo that (i) is not owned or Controlled by Amyris or (ii) is not
necessary or does not have a material benefit for Ginkgo to engineer and develop
robust strains that scale to commercial production of Product(s) under this
Agreement. For clarity and notwithstanding anything to Section 1.5 to the
contrary, Amyris shall not be obligated to provide ASE or Foundry Intellectual
Property developed under the Amyris DARPA Agreement to Ginkgo under this Section
2.1(b) unless otherwise determined by the JSC.

 

(c)                Ginkgo shall provide Amyris with access to the Intellectual
Property licensed by Ginkgo to Amyris pursuant to this Article II, including the
current stable and best performing version of any Strain; Ginkgo commits to
continue providing such access throughout the Term, including updates and
modifications to such Intellectual Property for the purposes of Amyris
performing its obligations under this Agreement (including without limitation to
the full extent necessary or useful under this Agreement, and specifically to
facilitate scale up, manufacture and commercialization of Products by Amyris
under this Agreement). For clarity, Ginkgo shall not provide Foundry
Intellectual Property to Amyris, unless mutually agreed to in writing by the
Parties.

 

2.2              Inventions. Subject to the value sharing provisions provided in
Article VI, the Parties agree to the following:

 

(a)                Inventorship. The determination of inventorship for any
invention which arises in connection with performance of activities conducted
under this Agreement (i.e.,

 



 

 

Foreground Intellectual Property and Foundry Intellectual Property) shall be
made in accordance with the patent laws of the United States. Should any dispute
arise with respect to determination of inventorship, the JSC shall attempt in
good faith to resolve the dispute. In the event that the JSC is unable to
resolve such dispute within thirty (30) days after receipt of notice of the
dispute, such dispute will be resolved by independent patent counsel not engaged
or regularly employed in the past two (2) years by either Party and reasonably
acceptable to both Parties. The decision of such independent patent counsel will
be binding on the Parties. Expenses of such patent counsel will be shared
equally by the Parties. For the avoidance of doubt, nothing in this Agreement
shall change or modify a Party’s ownership of its Background Intellectual
Property or any of its Foundry Intellectual Property that exists as of the
Effective Date.

 

(b)               Ownership and Control.

 

(i)                 Foreground IP and Overlapping Process IP. (A) Foreground
Intellectual Property that is Process Intellectual Property (and that is not
Strain Intellectual Property) and (B) Overlapping Process Intellectual Property,
regardless of inventorship, in each case, are and will be owned and Controlled
by Amyris. Ginkgo agrees to assign, and hereby does assign, to Amyris any and
all rights in and to such Foreground Intellectual Property and such Overlapping
Process Intellectual Property, including any and all rights in any patent
filings and/or rights of priority to such patent filings, that claim such
Foreground Intellectual Property or such Overlapping Process Intellectual
Property. Foreground Intellectual Property, other than Process Intellectual
Property and Overlapping Process Intellectual Property but including Strain
Intellectual Property, regardless of inventorship, is and will be owned and
Controlled jointly by the Parties.

 

(ii)               Foundry IP. As between the Parties, ownership and Control of
Foundry Intellectual Property (and that is not Overlapping Process Intellectual
Property) created in the performance of any activities under this Agreement will
be determined according to inventorship as set forth in Section 2.2(b)(iii). Any
Foundry Intellectual Property owned by a Party prior to the Effective Date shall
continue to be owned by such Party.

 

(iii)             Ownership according to Inventorship. For clarity, ownership
“determined according to inventorship” means that, as between the Parties, any
invention (and any Patent Filing with claims to that invention) made by one or
more inventors from Ginkgo and no inventors from Amyris is and will be owned and
Controlled by Ginkgo; any invention (and any Patent Filing with claims to that
invention) made by one or more inventors from Amyris and no inventors from
Ginkgo is and will be owned and Controlled by Amyris; any invention (and any
Patent Filing with claims to that invention) made by one or more inventors from
Ginkgo together with one or more inventors from Amyris is and will be owned
jointly by Ginkgo and Amyris.

 

(c)                Patent Lead. For any Patent Filing which arises in connection
with performance of activities conducted under this Agreement and, as between
the Parties, is solely owned or Controlled by one Party, that Party is Patent
Lead for that Patent Filing. For any Patent Filing which arises in connection
with the performance of activities conducted under this Agreement and that is
jointly owned and Controlled by the Parties, the JSC will designate a Patent

 



 

 

Lead. In accordance with the previous sentence, it is expected that the JSC will
designate Amyris as Patent Lead for all Foreground Intellectual Property that is
Process Intellectual Property, for all Overlapping Process Intellectual
Property, [*], and will designate Ginkgo as Patent Lead for all Foreground
Intellectual Property that is primarily related to a [*] and for all Foundry
Intellectual Property that arises as a result of performance under this
Agreement. Any disputes as to which Party will be designated as the Patent Lead
will be resolved by the JSC.

 

(i)                 Responsibilities. The Patent Lead shall be responsible for
preparation, filing, prosecution and maintenance of patents, including any
related interference, re-issuance, re-examination, opposition, inter partes
review, or post grant review proceedings, and shall give the other Party at
least five (5) days’ notice prior to filing an application for a patent
hereunder for any Foundry Intellectual Property, unless filing sooner is
necessary to avert an impending loss of patent rights. The other Party shall be
permitted but not obliged to provide input to the Patent Lead on the
determination of whether and where to seek patent protection and shall assist
the Patent Lead. The Patent Lead shall consider any suggestions timely provided
by the other Party in good faith, and, for any jointly-owned and Controlled
Intellectual Property, the Patent Lead shall implement such suggestions or
provide a reasonable explanation for a decision not to implement them. Each
Party shall provide the status of jointly-owned Patent Filings to the other
party on a quarterly basis.

 

(ii)               Costs. The Patent Lead shall bear all costs associated with
the preparation, filing, prosecution and maintenance of patents which arise in
connection with the performance of activities conducted under this Agreement,
including any related interference, re-issuance, re-examination, opposition,
inter partes review, or post grant review proceedings unless the JSC determines
otherwise.

 

(d)               Enforcement.

 

(i)                 Subject to Section (ii) below, each Party has an independent
right to assert any Foreground Intellectual Property or Foundry Intellectual
Property that it solely owns or Controls. Should either Party become aware of
any infringement of any jointly owned Intellectual Property (A) during the Term,
it will promptly notify the JSC which will determine whether the jointly owned
Intellectual Property should be asserted against the particular alleged
infringer and develop an enforcement strategy or (B) after the Agreement has
been terminated, it will promptly notify the other Party and the Parties will
work together to jointly determine whether the jointly-owned Intellectual
Property should be asserted against the particular alleged infringer and develop
an enforcement strategy.

 

(ii)               Each Party has a perpetual option to assert Intellectual
Property of the other Party (the option-granting party) (A) that is owned or
Controlled by such other Party or (B) that is licensed under this Agreement, in
each case, in a proceeding against any Third Party who has brought or threatened
to bring an action against the option-holding Party, or against any Intellectual
Property owned or Controlled by the option-holding Party. For clarity, this
Section 2.2(d)(ii) does not constitute a license to practice such Intellectual
Property of such other Party.

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

(iii)             Whenever one Party is exercising a right to assert
Intellectual Property hereunder, the other Party hereby agrees to be named in,
or otherwise join, initiate or perform, any such assertion or Action if
necessary for standing or otherwise to ensure that the asserting Party can
effect the assertion. If the other Party should be required to be so named or
otherwise join, initiate or otherwise facilitate an assertion, then the
option-holding Party will pay all reasonable costs associated with such naming,
joining or assertion.

 

(iv)             Any royalties, damage awards, or other payments resulting from
any assertion of Intellectual Property hereunder shall first be applied to
recover all reasonable costs incurred by the asserting Party in pursuing the
assertion or such costs of both Parties if the Intellectual Property is jointly
asserted, and thereafter shall be shared between the Parties in such amounts as
determined by the JSC subject to the guiding principles that (i) to the extent
that such royalties, damage awards or other payments relate to a Product or
jointly owned Intellectual Property, they shall be shared between the Parties in
accordance with the terms herein applicable to sharing of Net Profits related to
such Product; (ii) to the extent that such royalties, damage awards or other
payments relate to products or operations outside the scope of this Agreement or
Intellectual Property that is not licensed under this Agreement, they shall be
retained one hundred percent (100%) by the Party owning or Controlling the
asserted Intellectual Property (or split 50%/50% if the Intellectual Property is
jointly owned or Controlled); and (iii) to the extent that such royalties,
damage awards or other payments relate to punitive awards, they shall be
retained one hundred percent (100%) by the asserting Party or split 50%/50% if
the Intellectual Property is jointly asserted by both Parties.

 

(v)               Whenever a Party wishes to or does assert Intellectual
Property of the other Party, the asserting Party will consult with and consider
in good faith all recommendations from the other Party regarding the assertion.

 

(vi)             Each Party will have the first right, but not the obligation,
at its sole expense, to control the defense of any claim by a Third Party,
including any defenses or counterclaims, that any of such Party’s Controlled
Intellectual Property is invalid, unpatentable or unenforceable. Each Party will
have the first right, but not the obligation, at its sole expense, to control
the settlement and licensing of such Party’s owned or Controlled Intellectual
Property.

 

2.3              Licenses

 

(a)                License of IP.

 

(i)                 Amyris grants to Ginkgo, as of the effective date of the
Initial Strategic Partnership Agreement, a royalty-free, fully paid-up,
sublicensable, non-exclusive, perpetual (i.e., surviving any termination and
extending after the Term) license under any of its (A) Foundry Intellectual
Property that is provided pursuant to Section 2.1 of this Agreement and (B)
Overlapping Process Intellectual Property that is provided pursuant to Section
2.1 of this Agreement or that is invented in whole or in part by Ginkgo. For
clarity, such licenses shall survive termination (regardless of basis) under
Section 7.2.

 



 

 

For further clarity, the license provided in this Section 2.3.(a)(i) with
respect to Foundry Intellectual Property and Overlapping Process Intellectual
Property includes, but is not limited to, any and all Foundry Intellectual
Property and Overlapping Process Intellectual Property that was included in the
ISPA Intellectual Property, and also any updates and/or modification thereto
that Amyris provided pursuant to Section 2.1(b).

 

(ii)               Subject to the value-sharing provisions in Article VI, each
Party hereby grants to the other Party, as of the effective date of the Initial
Strategic Partnership Agreement, a royalty-free, fully paid-up, sublicensable
(only as provided in Section 2.3(b)), non-exclusive license to its Background
Intellectual Property and its Foreground Intellectual Property within the Field
for the purpose of allowing such other Party to carry out relevant activities
under this Agreement. For clarity, the license granted with respect to
Background Intellectual Property in this Section 2.3.(a)(ii) includes, but is
not limited to, any and all Background Intellectual Property that was included
in the ISPA Intellectual Property

 

(iii)             Amyris perpetually (i.e., surviving any termination and
extending after the Term) covenants not to sue Ginkgo or its customers with
respect to Process Intellectual Property that is necessary or required for
Ginkgo to exploit Foreground Intellectual Property that relates to a
Non-Isoprenoid Strain for products not subject to this Agreement, including such
Intellectual Property that Amyris provided Ginkgo access to pursuant to the
Initial Strategic Partnership Agreement.

 

(b)               Sublicensing. If a Party enters into a sublicensing
arrangement with a Third Party, such Party will ensure that such sublicense will
be consistent with the terms of this Agreement and such Party will be
responsible for the actions of its sublicensees. Neither Party may sublicense
its rights related to the other Party’s Background Intellectual Property or
Foreground Intellectual Property, other than to a customer pursuant to a
Customer Agreement (in accordance with Article IV), without the prior written
consent of the licensing Party except that each Party may sublicense its rights
to the other Party’s Background Intellectual Property or Foreground Intellectual
Property to any Third Party manufacturer solely for the purpose of performing
obligations under this Agreement, including without limitation the manufacture
of Refused Products, without the consent of the other Party.

 

(c)                Rights of First Refusal. Upon termination of this Agreement,
the Parties agree as follows:

 

(i)                 From Amyris. Amyris grants to Ginkgo a royalty-free,
sublicensable, fully paid-up, perpetual (i.e., surviving any termination and
extending after the Term) license to its Background Intellectual Property and
Foreground Intellectual Property for the purposes of strain engineering and
process development, scale-up and production within the Field with respect to
the small molecule compound identified below in (A), subject to the following
conditions:

 

(A)             Ginkgo grants Amyris a right of first refusal (“ROFR”) pursuant
to the process described in Section 2.3(c)(iii) for scale-up and production
(including strain engineering and optimization but only if necessary for
scale-up

 



 

 

and production) for any new chemical small molecule compound in the Field (other
than an Excluded Product) developed by Ginkgo for a Third Party that requires
third-party manufacturing after the Term;

 

(B)              in the event Amyris declines to exercise its ROFR, such license
shall be subject to the Supplier Restrictions;

 

(C)              if Amyris exercises its ROFR, the Net Profits will be split
between the parties in accordance with Section 6.2(a)(i) as though such molecule
or ingredient were a “Product” hereunder; if Amyris declines its ROFR, then the
Net Profits will be split as though such molecule or ingredient were a “Refused
Product” hereunder where such molecule or ingredient uses the other Party’s
Intellectual Property that is licensed under this Agreement; and

 

(D)             Ginkgo provides prompt written notice to Amyris for any such
small molecule compounds for which Ginkgo will provide a ROFR pursuant to
Section 2.3(c)(i)(A).

 

(ii)               From Ginkgo. Ginkgo grants to Amyris a royalty-free,
sublicensable, fully paid-up, perpetual (i.e., surviving any termination and
extending after the Term) license to its Background Intellectual Property and
Foreground Intellectual Property for the purposes of strain engineering and
process development, scale-up and production within the Field with respect to
the small molecule compound identified below in (A), subject to the following
conditions:

 

(A)             Amyris grants Ginkgo a ROFR pursuant to the process described in
Section 2.3(c)(iii) for strain engineering and small-scale process development
for any new chemical small molecule compound in the Field (other than an
Excluded Product) with respect to which Amyris proposes to develop for a Third
Party after the Term;

 

(B)              in the event Ginkgo declines to exercise its ROFR, such license
shall be subject to the Supplier Restrictions;

 

(C)              if Ginkgo exercises its ROFR, then Net Profits will be split
between the parties in accordance with Section 6.2(a)(i) as though such molecule
or ingredient were a “Product” hereunder; if Ginkgo declines its ROFR, then the
Net Profits will be split as though such molecule or ingredient were a “Refused
Product” hereunder where such molecule or ingredient uses the other Party’s
Intellectual Property that is licensed under this Agreement; and

 

(D)             Amyris provides prompt written notice to Ginkgo for any such
small molecule compounds for which Amyris will provide a ROFR pursuant to
Section 2.3(c)(ii)(A).

 



 

 

(iii)             Rights of First Refusal Process.

 

(A)             If a Party receives a bona fide offer subject to the ROFR in
Section 2.3(c)(i) or 2.3(c)(ii) (each, an “Offer”), and the Party receiving such
offer (the “Developing Party”) intends to accept such offer, the Developing
Party shall provide the other Party with written notice of such offer (a “ROFR
Notice”). The ROFR Notice shall identify the Third Party making the Offer, the
chemical small molecule compound, and all material terms and conditions of the
Offer.

 

(B)              In the case of a ROFR Notice delivered by Amyris, such ROFR
Notice shall constitute an exclusive offer by Amyris for Ginkgo to conduct
strain engineering and small-scale process development for the applicable new
chemical small molecule compound. In the case of a ROFR Notice delivered by
Ginkgo, such ROFR Notice shall constitute an exclusive offer by Ginkgo for
Amyris to conduct for scale-up and production for the applicable new chemical
small molecule compound. Any such offer shall remain open and irrevocable until
expiration of fifteen (15) days after receipt of such ROFR Notice by the other
Party (the “Offer Period”). At any time prior to expiration of the Offer Period,
the other Party shall have the right to accept the Developing Party’s offer set
forth in the ROFR Notice by giving a written notice of acceptance to the
Developing Party.

 

(d)               Rights of First Refusal upon Certain Terminations. If this
Agreement is terminated by a Party pursuant to Section 7.2(a), Section 7.2(b),
Section 7.2(c) or Section 7.2(d), neither Party has any further obligation to
offer the other Party a ROFR as provided under Sections 2.3(c)(i)(A) and
2.3(c)(ii)(A), and any new products of either Party pertaining to chemical small
molecule compounds in the Field which use the other Party’s Intellectual
Property that is licensed under this Agreement shall be treated as a Refused
Product hereunder. For clarity, nothing in this Section alters the licenses set
forth in Section 2.3(c)(i) and 2.3(c)(ii).

 

(e)                Escrows. Each Party agrees to maintain a Third Party escrow
on the terms of the Escrow Agreement. Each Party shall update its Third Party
escrow whenever a new Product is commercialized and no less frequently than
annually during the Term. Such Third Party escrow shall include the applicable
Party’s commercial strains and protocols (including but not limited to materials
lists and media recipes), Standard Operating Procedures, detailed process
descriptions, and process flow diagrams pertaining to manufacturing of Products.

 

(f)                No Payment of Third Party Royalties or Fees. Notwithstanding
anything herein to the contrary, none of the sublicenses granted hereunder
constitutes a covenant by the granting Party to pay any royalties or other fees
that become due to a Third Party licensor in respect of the practice of such
Intellectual Property by the other Party.  Unless otherwise agreed by the
Parties, each Party shall be responsible for any such royalty obligations or
other fees resulting from its practice of any Intellectual Property sublicensed
to it, except as provided in Section 2.3(g).‎ For clarity, any fees (i) under
the licensing agreement between Amyris and [*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 



[*].

 

(g)               [*]

 

(h)               No Other Licenses Granted. Other than as expressly provided
for in this Agreement, no other licenses to any Intellectual Property, including
implied licenses, are granted between the Parties.

 

(i)                 Third Party Obligations. Each Party is responsible for
identifying any Third Party obligations in its own agreements where such Party
does not have the rights necessary to grant the Intellectual Property rights and
licenses granted or to be granted in this Agreement (i.e., Intellectual Property
that is not Controlled). The identifying Party will use commercially reasonable
efforts to remove such Third Party obligation(s) wherever possible and wherever
no reasonable work-around solution exists that would not require such
Intellectual Property.

 

2.4              Section 365(n).

 

(a)                All rights and licenses granted under or pursuant to any
section of this Agreement, including all rights to sublicense, are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of the
U.S. Code (the “Bankruptcy Code”), licenses of rights to “intellectual property”
as defined in Section 101(35A) of the Bankruptcy Code. The Parties shall retain
and may fully exercise all of their respective rights and elections under the
Bankruptcy Code. Each Party agrees that the other Party, to the extent that it
is a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, and that
upon commencement of a bankruptcy proceeding by or against one Party under the
Bankruptcy Code, the other Party shall be entitled to a complete duplicate of,
or complete access to (as such other Party deems appropriate), any such
Intellectual Property and all embodiments of such Intellectual Property;
provided, that such other Party continues to fulfill its obligations as
specified herein in full. Such Intellectual Property and all embodiments thereof
shall be promptly delivered to the other Party (i) upon any such commencement of
a bankruptcy

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

proceeding upon written request therefor by the other Party, unless the Party
subject to such bankruptcy proceeding elects to continue to perform all of its
obligations under this Agreement or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of the Party subject to such
bankruptcy proceeding, upon written request therefor by the other Party. The
foregoing is without prejudice to any rights that either Party may have arising
under the Bankruptcy Code, other applicable Law, or this Agreement.

 

(b)               Nothing in this Section 2.4 shall be deemed any admission that
this Agreement is an executory contract or that this Agreement or any obligation
hereunder is otherwise subject to rejection or disavowal in the bankruptcy,
liquidation, reorganization, receivership, assignment for the benefit of
creditors, administration, insolvency, or similar proceeding or circumstance (an
“Insolvency Proceeding”) of any Party (the “Withdrawing Party”), nor any
admission that upon any such proceeding or circumstance involving a Party, or
upon any such rejection or disavowal by a Party, the other Party (or any
sublicensee thereof) would lose or not be able to enforce or benefit from any
right hereunder (or under any applicable sublicense).

 

(c)                Each of the Parties agrees and acknowledges, as a licensor of
Intellectual Property under this Agreement, in entering this Agreement and
granting the rights it respectively grants under this Agreement, and in its
efforts to protect its own valuable Intellectual Property, it has relied on the
particular skills and business qualities of the other Party as recipient of such
rights. Such skills and business qualities include the expected future
innovation of the other Party, and the particular market segments addressed by
the other Party in its business. Each of the Parties further agrees and
acknowledges that upon the occurrence of any Insolvency Proceeding, this
Agreement is of the type described in Section 365(c)(1) and (e)(2) of the
Bankruptcy Code, and under any other applicable Law, for such reasons.

 

(d)               In the event of an Insolvency Proceeding, the Party that is
not the Withdrawing Party (the “Non-Withdrawing Party”) shall have the right,
but not the obligation, to purchase the Withdrawing Party’s interests hereunder
(the “Withdrawing Party’s Interest”), including any right to receive any future
payments hereunder (whether for Net Profits, Incentive Payments, or otherwise),
any rights to exclusive ownership of any Intellectual Property that is owned
jointly hereunder, and any rights in the Withdrawing Party’s Customer
Agreements. The purchase price for the Withdrawing Party’s Interest (the
“Withdrawing Purchase Price”) shall be fair market value, where such fair market
value takes into consideration future amounts payable under this Agreement, as
well as all the additional development and manufacturing costs for Products that
a Third Party with standard manufacturing capacity would bear alone (as opposed
to splitting with the Withdrawing Party), and shall be determined by the
applicable bankruptcy court overseeing the Insolvency Proceeding. In the event
the Non-Withdrawing Party desires to exercise to purchase the Withdrawing
Party’s Interest for the Withdrawing Purchase Price, the Non-Withdrawing Party
shall deliver a written notice to the Withdrawing Party indicating the desire to
exercise such right and setting a closing date for consummation of the purchase
of the Withdrawing Party’s Interest, which closing date shall be no earlier than
seventy-five (75) days after the date of such notice (the “Withdrawal Date”).
Payment of the Withdrawing Purchase Price shall be made in cash on the
Withdrawal Date unless the parties agree otherwise, and, upon the Withdrawal
Date, the Withdrawing Party shall, and hereby does, assign all Intellectual
Property that is owned jointly hereunder to the Non-Withdrawing Party, and the
Withdrawing Party further agrees to take all

 



 

 

action and execute all documents in order to effectuate the transfer of the
Withdrawing Party’s Interest to the Non-Withdrawing Party thereafter.

 

Article III.                      COVENANTS

 

3.1              Obligations of Amyris. Amyris agrees to do the following:

 

(a)                Paying Agent Agreement. As soon as reasonably practicable
after the date hereof, but no later than five (5) calendar days following the
Effective Date, Amyris and Citibank, N.A. (the “Paying Agent”) shall deliver to
Ginkgo counterpart signature pages to the Paying Agent Agreement, in
substantially the form attached hereto as Exhibit 3.1(a) (the “Paying Agent
Agreement”).

 

(b)               Amendment to Third Party Agreements. As of the Effective Date,
Amyris shall have a plan mutually agreed upon by the Parties in place for
amending all Customer Agreements to require payments thereunder (other than
Incentive Payments) to be delivered to the Paying Agent, which plan Amyris shall
follow in order to complete as soon as reasonably practicable after the
Effective Date.

 

3.2              Obligations of Ginkgo. Ginkgo agrees to do the following:

 

(a)                Paying Agent Agreement. As soon as reasonably practicable
after the date hereof, but no later than five (5) calendar days following the
Effective Date, Ginkgo and the Paying Agent shall deliver to Amyris counterpart
signature pages to the Paying Agent Agreement.

 

Article IV.                      OPERATIONS

 

4.1              New Customers. The Parties shall collaborate to source
prospective Customer Agreements in accordance with the guidelines set forth by
the Antitrust Committee; however, neither Party may enter into a proposed Ginkgo
Customer Agreement or proposed Amyris Customer Agreement during the Term except
in compliance with the terms herein. The applicable Party shall attempt to
determine each prospective product to be developed under a proposed Customer
Agreement (each, a “Prospective Product”) and, for such Prospective Product, the
target costs, estimated annual market volume, product specifications, and
chemistry of such Prospective Product. Thereafter, such Party shall cross-check
the prospective customer and the Prospective Product against the Excluded
Products list in Table 5 on Exhibit  6.2(a), as may be amended from time to
time. If the Prospective Product is on such list, or if the Prospective Product
is already being developed, manufactured, or commercialized pursuant to an
existing Customer Agreement under terms that would restrict one or both of the
Parties from entering into such proposed Customer Agreement, then the
Prospective Product shall be abandoned and the proposed Customer Agreement shall
be amended to remove any obligations related to a Prospective Product;
otherwise, if one or more Prospective Products are permitted under a proposed
Customer Agreement, such proposed Customer Agreement shall be referred to the
JSC. The JSC, or a designated Subcommittee, shall draft a technical development
plan for each Prospective Product under a proposed Customer Agreement based on
the form attached hereto as Exhibit  4.1 (each, a “Technical Development Plan”),
which shall be drafted in good faith by one or more appointees of the JSC based
on the most-recent information available at the time of the drafting of such
Technical Development Plan. Each Technical Development Plan shall be submitted
to the JSC,

 

 



 
 

which may request amendments to the Technical Development Plan or approve such
Technical Development Plan in accordance with Section 4.2.

 

4.2              Approval of Technical Development Plan.

 

(a)                Joint Approval. If the JSC or the Executive Committee
approves the Technical Development Plan, the applicable proposed Ginkgo Customer
Agreement or proposed Amyris Customer Agreement shall be executed and the
development, manufacture, and commercialization of each remaining Product under
such Customer Agreement shall be considered a Program hereunder, and Table 1 on
Exhibit 6.2(a) shall be updated to include such Product and the relevant
additional information specified therein.

 

(b)               Single Party Approval. If the JSC and Executive Committee are
unable to approve a Technical Development Plan, but one Party approves the
Technical Development Plan, the applicable proposed Ginkgo Customer Agreement or
Amyris Customer Agreement may be executed, and the product thereunder shall be
considered a Refused Product under this Agreement.

 

(c)                No Approval. If the JSC and Executive Committee are unable to
approve a Technical Development Plan, and neither Party wishes to pursue such
Technical Development Plan, such Technical Development Plan and the proposed
Ginkgo Customer Agreement or proposed Amyris Customer Agreement shall be
abandoned.

 

4.3              Capital Expenditures. Except as provided herein, each Party
shall be responsible for its Capital Expenditures required for the development,
manufacture and commercialization of Products under this Agreement.

 

4.4              Manufacturing. Amyris shall expand its production facilities
(the “BROTAS2 Facility”) to enable production of Products hereunder, and Amyris
shall consult Ginkgo in connection with such expansion and shall consider any of
Ginkgo’s comments or concerns in good faith. Products shall have Priority Access
to manufacturing capacity at any of Amyris’ manufacturing facilities. If Amyris
is, as determined by the JSC in good faith, unable to meet scale-up needs,
production needs, or timelines for Products for technical reasons or other
reasons, then (i) Amyris may manufacture as much of the Products as possible
pursuant to a manufacturing agreement to be entered into between Amyris and
Ginkgo in accordance with the Amyris manufacturing terms set forth on Exhibit
4.4(a), and, with the approval of the JSC, Amyris may outsource to a Third Party
to manufacture any remaining Products in accordance with the Third Party
manufacturing terms set forth on Exhibit 4.4(b) (the “Supplier Restrictions”) to
meet such needs and timelines and until such time as Amyris is able to meet such
needs and timelines itself. Subject to approval of the JSC under the guiding
principles that the Parties shall use reasonable efforts to attempt to
manufacture and commercialize a Product at the most efficient production
location for such Product taking into account minimizing Actual Cost of Goods
Sold, the manufacturing location of other Products and/or Excluded Products,
time and other relevant considerations, Amyris reserves the right to utilize a
CMO facility as the main and/or sole production site to manufacture one or more
Products including as a bundle with Excluded Products. Amyris shall take all
reasonable steps to evaluate Strain performance prior to startup of Product
production. If a Product production issue is identified or is anticipated to
result from the

 



 

 

production Strain, Ginkgo will assist Amyris and provide the technical resources
needed to troubleshoot and resolve the issue. 

 

4.5              Cooperation. The Parties will reasonably cooperate in
connection with the execution of any new Customer Agreement and the development,
manufacture, and commercialization of any new or existing Product hereunder
including, without limitation, (a) Amyris providing Ginkgo with its most
up-to-date manufacturing cost models, which shall be updated at least once per
Calendar Quarter during the Term; (b) the Parties shall continue to establish
and refine the template for technical development plans set forth in Exhibit 4.1
to this Agreement; and (c) the business development teams from each Party shall
meet periodically, and no less frequently than at least once per year, to
discuss customer needs and market conditions pertaining to the Field and
consistent with the guidelines developed by the Antitrust Committee.

 

Article V. GOVERNANCE

 

5.1              Executive Committee. The Executive Committee shall meet (a) at
such times as required by this Agreement and (b) within ten (10) days after the
request of a Party for the Executive Committee to hold a meeting. Meetings of
the Executive Committee shall be effective only if at least one (1)
representative of each Party is present or participating. The Executive
Committee may meet either (i) in person at either Party’s facilities in the
United States or at such locations as the Parties may otherwise agree or (ii) by
audio or video teleconference.

 

5.2              Partnership Joint Steering Committee.

 

(a)                Establishment.  The Parties shall maintain a four-person
partnership steering committee (“JSC”) that will have the responsibilities set
forth in Section 5.2(b) hereof.  Amyris appoints, and shall be entitled to
remove solely at their discretion, two (2) representatives to the JSC: (x) Joel
Cherry and (y) Chuck Kraft; and Ginkgo appoints, and shall be entitled to remove
solely at their discretion, two (2) representatives to the JSC: (A) Kevin Madden
and (B) Herve Garant.  Each Party’s representatives and any substitute for a
representative shall be bound by the obligations of confidentiality set forth in
Article X. The JSC shall be led by a chairperson (the “Chairperson”), who shall
not have any greater authority than any other representative on the JSC, but
shall be responsible for the following activities: (i) calling meetings of the
JSC and preparing; (ii) preparing an agenda for each meeting and including any
items requested by a member of the JSC on such agenda; (iii) preparing and
issuing minutes of each such meeting within thirty (30) days thereafter;
(iv) ensuring that any decision-making delegated to the JSC is carried out in
accordance with this Article V; and (v) preparing and circulating an agenda for
the upcoming meeting; provided that the Chairperson shall include any agenda
items proposed by the other Party. Each Chairperson shall serve for six (6)
month terms and appointment of the Chairperson shall rotate between the Parties,
with Amyris appointing the first Chairperson. Each Party shall be free to change
its representatives on notice to the other Party or to send a substitute
representative to any JSC meeting; provided, however, that each Party shall
ensure that at all times during the existence of the JSC, its representatives on
the JSC are appropriate in terms of expertise and seniority for the then-current
stage of development, manufacture or commercialization of the Products.

 



 

 

(b)               Responsibilities.  The JSC shall have responsibility for: 
(i) ensuring regular communication between the Parties; (ii) ensuring the
establishment of, and monitoring of progress of, Programs; (iii) monitoring,
reviewing, and reporting on the progress of any Products developed pursuant to
this Agreement; and (iv) performing such other functions as expressly set forth
in this Agreement or appropriate to further the purposes of this Agreement, as
mutually agreed upon by the Parties in writing. The JSC has the authority to
delegate any of these responsibilities as it sees fit. Each individual member of
the JSC shall be bound by the obligations of confidentiality set forth in
Article X.  Each individual member of the JSC shall not have any independent
authority to act on behalf of the JSC unless such authority has been delegated
to such individual in advance by the JSC.

 

5.3              Program Management Teams; Other Subcommittees.  The JSC shall
establish a program management team (each, a “Program Management Team”) for each
Program and a project management team (each, a “Project Management Team”) for
each Product under a Program (each, a “Project”) unless otherwise agreed by the
JSC (and, for clarity, the JSC may instead determine that there should be
different Project Management Teams for early stage vs. late stage activities for
a Product under a Program, or any other approach approved by the JSC). The JSC
shall designate a program lead (each, a “Program Lead”) from one Party and, if
deemed appropriate by the JSC, a co-program lead (the “Co-Program Lead”) from
the other Party for each Program Management Team, who shall be responsible for
monitoring each Program and reporting to the JSC concerning status of each
Program and the progress of any Products developed pursuant to this Agreement.
The JSC shall also designate a project lead (each, a “Project Lead”) from one
Party and, if deemed appropriate by the JSC, a co-project lead (the “Co-Project
Lead”) from the other Party for each Project Management Team, who shall be
responsible for monitoring each Project under a Program and reporting to the JSC
concerning status of each Project under a Program and the progress of any
Products developed pursuant to this Agreement. The Project Lead and Co-Project
Lead shall use good faith efforts to execute the applicable Project in
accordance with its Technical Development Plan. The Project Lead for a given
Project shall be primarily responsible for (a) achieving any milestones under
the Project; (b) commercializing the Product under a given Project at scale; and
(c) with reasonable consultation with the Co-Project Lead, developing and
overseeing the Project, including defining tasks, task dependencies and goals
that leverage the capabilities of each Party to commercialize the Product under
the Program at scale; provided, the Project Lead shall use commercially
reasonable efforts to allocate early stage development work and later stage
scale-up and manufacturing work, in each case, as appropriate based on
capabilities and capacity of each Party with the intention of maximizing speed
to market for the Product; and provided, further, that the Party that is a party
to the applicable Customer Agreement shall be solely responsible for interfacing
with the customer of such Program (including, without limitation, serving on any
steering or similar committee under the applicable Customer Agreement for such
Program). In the event that there is a dispute concerning a Program between a
Program Lead and a Co-Program Lead or a Project between a Project Lead and a
Co-Project Lead, the JSC shall attempt to resolve such dispute in good faith
and, if the JSC is unable to do so, such dispute shall be resolved in accordance
with Section 5.6. The JSC may establish and disband such other subcommittees as
deemed necessary by the JSC (each, a “Subcommittee”). Within 15 calendar days of
the Effective Date, the JSC will establish a Subcommittee responsible for
handling all legal and intellectual property matters that may arise under the
collaboration (“Legal and Intellectual Property Subcommittee”). The
responsibilities of the Legal and Intellectual Property Subcommittee shall
include addressing all freedom-to-operate issues that

 



 

 

arise during the course of the Term. Each Program Management Team, Project
Management Team and Subcommittee shall consist of the same number of
representatives from each Party, which number shall be mutually agreed by the
JSC.  For the avoidance of doubt, either Party may designate the same
representatives to serve on multiple or all Program Management Teams (including
as Program Lead and/or Co-Program Lead), Project Management Teams (including as
Project Lead and/or Co-Project Lead) or Subcommittees or on the JSC and any
Program Management Team, Project Management Team or Subcommittee. Each Party
shall be free to change its representatives on notice to the other or to send a
substitute representative to any Program Management Team, Project Management
Team or Subcommittee meeting; provided, however, that (x) the JSC shall be
required to approve each Program Lead, Co-Program Lead, Project Lead and
Co-Project Lead, and (y) each Party shall ensure that at all times during the
existence of any Program Management Team, Project Management Team or
Subcommittee, its representatives on such Program Management Team, Project
Management Team or Subcommittee are appropriate in terms of expertise and
seniority for the then-current stage of the development, manufacture and
commercialization of a Product under the given Program. Each Party’s
representatives and any substitute for a representative shall be bound by the
obligations of confidentiality set forth in Article X.  No Program Management
Team, Project Management Team or Subcommittee shall have the authority to bind
the Parties hereunder and each Program Management Team, Project Management Team
or Subcommittee shall report to, and any decisions shall be made by, the JSC.

 

5.4              Committee Meetings.  The JSC and each of the Program Management
Teams, Project Management Teams and Subcommittees shall each hold at least one
(1) meeting per Calendar Quarter at such times during such Calendar Quarter as
the Chairperson elects to do so.  Meetings of the JSC and each of the Program
Management Teams, Project Management Teams or Subcommittees, respectively, shall
be effective only if at least one (1) representative of each Party is present or
participating.  The JSC and each Program Management Team, Project Management
Team or Subcommittee may meet either (a) in person at either Party’s facilities
in the United States or at such locations as the Parties may otherwise agree or
(b) by audio or video teleconference; provided that no less than one (1) JSC
meeting during each Calendar Year shall be conducted in person.  Other
representatives of each Party involved with the relevant Programs or Projects
may attend meetings as non-voting participants, subject to the confidentiality
provisions set forth in Article X.  Additional meetings of the JSC, Program
Management Teams, Project Management Teams or Subcommittees may also be held
with the consent of each Party, and neither Party shall unreasonably withhold
its consent to hold such additional meetings, or as required under this
Agreement.  Each Party shall be responsible for all of its own expenses incurred
in connection with participating in all such meetings, and such expenses shall
not be included in the calculation of Actual Cost of Goods Sold hereunder.

 

5.5              Authority.  The JSC, each Program Management Team, each Project
Management Team and each Subcommittee shall have only the powers assigned
expressly to it in this Article V and elsewhere in this Agreement, and shall not
have any power to amend, modify or waive compliance with this Agreement.  In
furtherance thereof, each Party shall retain the rights, powers and discretion
granted to it under this Agreement and no such rights, powers or discretion
shall be delegated or vested in the JSC or any Program Management Team or any
Project Management Team or Subcommittee unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Parties expressly so
agree in writing.

 



 

 

5.6              Decisions.

 

(a)                Initial Dispute Resolution Procedures.  Subject to the
provisions of this Article V, actions to be taken by the JSC and each of the
Program Management Teams, Project Management Teams or Subcommittees shall be
taken only following a unanimous vote, with each Party (through its
representatives) having one (1) vote.  If any Program Management Team, Project
Management Team or Subcommittee fails to reach consensus on a matter before it
for decision for a period in excess of thirty (30) days, either Party shall have
the right to refer the matter to the JSC.

 

(b)               Final Decision-Making. If the JSC fails to reach unanimous
agreement on a matter properly before it for decision for a period in excess of
ten (10) days, the matter shall be referred to the Executive Committee. If the
Executive Committee fails to reach unanimous agreement on a matter before it for
decision for a period in excess of ten (10) days, the matter shall be resolved
in accordance with Section 11.2; provided, if the matter before the Executive
Committee is approval of a Technical Development Plan and the Executive
Committee is unable to reach a consensus, the matter shall be resolved in
accordance with Section 4.2.

 

5.7              Conduct of Meetings; Future Adjustments in Governance. 

 

(a)                Any meetings of the Executive Committee, JSC, a Program
Management Team, a Project Management Team or a Subcommittee shall have an
agenda circulated in advance of such meeting. The Party responsible for
preparing an agenda for any such meeting shall include on the agenda any items
suggested by the representatives of the other Party to be addressed at such
meeting. Minutes will be taken at each meeting by an individual appointed by the
applicable committee, and circulated for review and approval of the same. Copies
of all final agendas and approved meeting minutes will be provided to each
Party’s legal counsel.

 

(b)               The Parties may at any time by mutual written agreement create
or delete governance committees or subcommittees or make other modifications to
the governance structures contemplated by this Agreement in order to promote the
efficient operation of the Programs and/or the Projects.

 

Article VI.                      FINANCIAL PROVISIONS

 

6.1              BROTAS2 Fee. Subject to Amyris fully funding and breaking
ground on the BROTAS2 Facility by March 30, 2017, Ginkgo shall pay to Amyris a
non-refundable fee of $[*] on or before March 31, 2017. For clarity, the Parties
agree that the term “breaking ground” means that Amyris has completed the
following items: (A) proof of adequate funding; (B) engineering plans and layout
plans generated by a licensed and reputable engineer have been completed (with a
copy provided to Ginkgo); (C) all necessary easements or real property
acquisitions necessary for BROTAS2 Facility have been secured; (D) all necessary
approvals from the relevant authorities to begin construction have been obtained
(with a copy of such approval(s)

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

provided to Ginkgo); and (E) Amyris has begun actual digging in the earth to
start the construction of BROTAS2 Facility.

 

6.2              Sharing of Net Profits.

 

(a)                Allocation of Net Profits and Incentive Payments.

 

(i)                 New Contract for a Product. For any Products that are not
Refused Products that are (A) developed under an Amyris Customer Agreement or
Ginkgo Customer Agreement or (B) listed on Table 1 in Exhibit 6.2(a), Net
Profits plus any Incentive Payments for such Products under such Customer
Agreement shall be allocated fifty percent (50%) to each of Amyris and Ginkgo
until the development, manufacture, and commercialization of such Products under
such Customer Agreement are permanently discontinued.

 

(ii)               Existing Contract for a New Product. For any Products listed
on Table 2 in Exhibit 6.2(a), Net Profits plus any Incentive Payments less any
Earned Incentive Payments for such Products under the applicable Customer
Agreement shall be allocated fifty percent (50%) to each of Amyris and Ginkgo
until the development, manufacture, and commercialization of such Products under
such Customer Agreement are permanently discontinued. Earned Incentive Payments
under a Customer Agreement for such Products shall be allocated [*] to the Party
indicated as “Sourcing Party” on such Table. Any extension after the Effective
Date of a Customer Agreement for a Product listed on Table 2 in Exhibit  6.2(a)
(other than pursuant to the exercise of a pre-existing renewal or extension
option included in such Customer Agreement) shall be considered a new Customer
Agreement subject to Section 6.2(a)(i) hereof, unless such extension extends the
term of the underlying Customer Agreement by no more than six months from the
termination date in effect on the Effective Date and does not otherwise
materially alter the provisions of such Customer Agreement.

 

(iii)             Existing Contract for a Product Under Development. For any
Products listed on Table 3 in Exhibit  6.2(a), Net Profits plus any Incentive
Payments less any Earned Incentive Payments for such Products under the
applicable Customer Agreement shall be allocated fifty percent (50%) to each of
Amyris and Ginkgo until the development, manufacture, and commercialization of
such Products under such Customer Agreements are permanently discontinued.
Earned Incentive Payments under a Customer Agreement for such Products shall be
allocated [*] to the Party indicated as “Sourcing Party” on Table 3 in Exhibit 
6.2(a). Any extension after the Effective Date of a Customer Agreement listed on
Table 3 in Exhibit  6.2(a) (other than pursuant to the exercise of a
pre-existing renewal or extension option included in such Customer Agreement)
after the Effective Date shall be considered a new Customer Agreement subject to
Section 6.2(a)(i) hereof, unless such extension extends the term of the
underlying Customer Agreement by no more than six months from the termination
date in effect on the Effective Date and does not otherwise materially alter the
provisions of such Customer Agreement. Any termination of a Customer Agreement
listed on Table 3 in Exhibit  6.2(a) after the Effective Date as a result of a
conflict with a Customer Agreement of the other Party shall result in the
corresponding Customer Agreement of

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

such other Party, and any Products thereunder, being treated as a new Customer
Agreement subject to Section 6.2(a)(i) thereafter.

 

(iv)             Existing Commercial Product. Table 4 in Exhibit 6.2(a) sets
forth the Actual Cost of Goods Sold for each Product currently being
commercialized by Amyris. For each new Customer Agreement for such Products
sourced by Ginkgo, Net Profits and Incentive Payments under such new Customer
Agreement for such Product shall be allocated between the Parties as though such
Customer Agreement is for a new Product subject to Section 6.2(a)(i). For each
Customer Agreement for a Product listed in Table 4 in Exhibit  6.2(a) originated
by Amyris (whether before or after the Effective Date), Net Profits and
Incentive Payments under such Customer Agreement for such Product shall be
allocated [*] to Amyris. Notwithstanding the foregoing, should the Actual Cost
of Goods Sold for a Product listed in Table 4 in Exhibit 6.2(a) be reduced from
the amount set forth in such Table, Ginkgo shall be entitled to receive a
percentage of the savings as a result of such reduction in Actual Cost of Goods
Sold, with the specific percentage of the savings for such Product as set forth
across from the name of such Product in Table 4 in Exhibit  6.2(a) (the “Ginkgo
Cost Savings”). In the event that Ginkgo requests to help Amyris improve its
farnesene strain by providing a technical proposal to the Executive Committee,
the Executive Committee will approve any such reasonable technical proposal, and
provided that Ginkgo performs work under such proposal, but regardless of
whether such work achieves any particular success or outcome (including
production of any strain meeting any particular requirements) or whether results
of such work are incorporated into any production of any farnesene strains
Product, Ginkgo shall be entitled to receive [*]of the savings for any reduction
in Actual Cost of Goods Sold for any farnesene sold thereafter as Ginkgo Cost
Savings hereunder.

 

(v)               Refused Products. In the event that one Party elects, at any
time during the development of a Product, not to participate in the development
of such Product (such Party, the “Non-Participating Party”, and such Product, a
“Refused Product”), such Party shall provide written notice of such election to
the other Party, and where such Product uses the other Party’s Intellectual
Property that is licensed under this Agreement, Net Profits for such Product
shall be allocated [*] to the Non-Participating Party and [*] to the other Party
until the development, manufacture, and commercialization of such Refused
Product are permanently discontinued. The Parties agree that [*] shall be
considered a Refused Product. In the event that Ginkgo engages a Third Party
manufacturer to manufacture a Refused Product, such manufacturing shall be
subject to the Supplier Restrictions set forth in Exhibit 4.4(b). For clarity,
the Parties recognize that the decision not to participate in the development of
a Product shall cause any Intellectual Property created in connection with such
development to be owned, as between the Parties, solely by the developing Party;
provided, however, that such Intellectual Property shall be considered
Foreground Intellectual Property for purposes of the license granted in Section
2.3(a)(ii).

 

(vi)             Excluded Products. Notwithstanding anything in this Agreement
to the contrary, the products listed in Table 5 in Exhibit  6.2(a), which shall
be amended with the approval of the JSC from time to time to reflect such
chemical small molecule compound(s) developed, manufactured, and/or
commercialized in the Field that are outside

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

the scope of this Agreement, shall not be considered Products hereunder (the
“Excluded Products”), the development, manufacture, and commercialization of
such Excluded Products shall be outside the scope of this Agreement, and, absent
any other agreement to the contrary, no Party shall be obligated to make any
payments to the other Party (whether directly or indirectly) for the
development, manufacture, or commercialization of any Excluded Products.

 

6.3              Reporting. From and after the Effective Date, the Parties shall
conduct a quarterly reconciliation of Net Profits, Incentive Payments, Actual
Cost of Goods Sold, and Ginkgo Cost Savings as follows, on a Product-by-Product
basis:

 

(a)                Within forty-five (45) days after the filing by Amyris of
each Quarterly Report on Form 10-Q with the Securities and Exchange Commission,
and within thirty (30) days after the filing by Amyris of its Annual Report on
Form 10-K with the Securities and Exchange Commission, or, if Amyris is no
longer making such filings with the Securities and Exchange Commission, within
the applicable amount of time after such filings would have been made, each
Party shall submit to the JSC a written report setting forth, as applicable:

 

(i)                 actual revenues and expenses included in Net Profits,
Incentive Payments, Earned Incentive Payments (if applicable), Actual Cost of
Goods Sold, and Ginkgo Cost Savings (if applicable) for such Product on a
customer-by-customer basis for such Calendar Quarter, including, as applicable:

 

(A)             all sales in units, in Net Profits value, and any Incentive
Payments received from a Customer during such Calendar Quarter;

 

(B)              the relevant Actual Cost of Goods Sold and, if applicable,
Ginkgo Cost Savings for such Product incurred by each Party or its Affiliates
with respect to such Product during such Calendar Quarter, along with all ACOGS
Invoices (as defined herein) delivered pursuant to Section 6.4(c) during such
Calendar Quarter; and

 

(C)              if applicable, any Earned Incentive Payments received from a
Customer during such Calendar Quarter.

 

(b)               Within thirty (30) days after the receipt of the report
pursuant to subparagraph (b) above, the Party then entitled to appoint the JSC
Chairperson shall submit to the JSC a written reconciliation report (the
“Quarterly Payment Report”) setting forth in reasonable detail the calculation
of Net Profits, Incentive Payments, Earned Incentive Payments, Actual Cost of
Goods Sold, Ginkgo Cost Savings, Withholding Taxes, the calculation of the net
amount owed by the Paying Agent to each of Amyris and Ginkgo, as applicable, and
the calculation of any Incentive Payments that need to be made from one Party to
the other Party, as applicable, in order to ensure compliance with Section 6.2
and the proper allocation of Withholding Taxes pursuant to Section 6.6.

 

(c)                Each Party shall have ninety (90) days after delivery of a
Quarterly Payment Report (the “Objection Period”) to dispute the calculations
therein by delivery of a written notice to the JSC of any objections thereto
(the “Objection Notice”). The Objection Notice shall set

 



 

 

forth in reasonable detail the particulars of such objections (the “Disputed
Amount”). If no Objection Notice is delivered in the Objection Period, the
Quarterly Payment Report shall be considered final and binding on the Parties.

 

(d)               If an Objection Notice is delivered, the JSC shall as soon as
possible, and in any event no later than twenty (20) days after delivery of the
Objection Notice, negotiate in good faith to resolve any disputes related to the
Quarterly Payment Report. If the JSC is not able to resolve a dispute in such
period, either Party may submit such dispute to, and such dispute shall be
resolved fully, finally, and exclusively through the use of, an Independent
Accounting Firm. The fees and expenses of the Independent Accounting Firm
incurred in the resolution of such dispute shall be borne by the Parties in such
proportion as is appropriate to reflect the relative benefits received by each
Party based on the final resolution of the Disputed Amount in accordance with
this Section 6.3. For example, if Party A challenges the calculation in the
Quarterly Payment Report by an amount of $[*], but the Independent Accounting
Firm believes that Party A has a valid claim for only $[*], Party B shall bear
[*] of the fees and expenses of the Independent Accounting Firm and Party A
shall bear [*] of the fees and expenses of the Independent Accounting Firm. The
Independent Accounting Firm shall determine (and written notice thereof shall be
given to the Parties) as promptly as practicable, but in any event within
fifteen (15) days following its appointment and based solely on the written
submissions detailing the disputed items submitted to it by both Parties, the
disputed items submitted to the Independent Accounting Firm. All negotiations
pursuant to this Section 6.3 shall be treated as compromise and settlement
negotiations for purposes of Rule 408 of the Federal Rules of Evidence and
comparable other laws including state rules of evidence, and all negotiations,
submissions to the Independent Accounting Firm, and dispute resolution
proceedings under this Section 6.3(d) shall be treated as confidential
information. The Independent Accounting Firm shall be bound by a mutually
agreeable confidentiality agreement. The determination of the Independent
Accounting Firm shall be final and binding on the Parties. The decision rendered
pursuant to this Section 6.3(d) may be filed as a judgment in any court of
competent jurisdiction. Either Party may seek specific enforcement or take other
necessary legal action to enforce any decision under this Section 6.3(d). The
other Party’s only defense to such a request for specific enforcement or other
legal action shall be fraud by or upon the Independent Accounting Firm. Absent
such fraud, such other Party shall reimburse the Party seeking enforcement for
its expenses related to such enforcement.

 

(e)                The final determination of each Quarterly Payment Report
under this Section 6.3 shall not impair any other rights of a Party under this
Agreement including, without limitation, any rights to indemnification.

 

6.4              Payment Mechanics.

 

(a)                Each Customer Agreement shall require that all payments of
invoices and purchase orders related to the sale of a Product issued pursuant to
such Customer Agreement shall be paid directly to the Paying Agent and the
payment terms shall be net 30 days unless otherwise approved by the Executive
Committee. In the event a Party receives a payment of any invoice or purchase
order issued pursuant to a Customer Agreement, such Party shall promptly, and in
any event no later than three (3) Business Days after receipt of such payment,
wire an amount equal to the amount of such payment to the Paying Agent.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

(b)               All payments of Incentive Payments, whether or not such
Incentive Payments are Earned Incentive Payments, shall be made directly to the
Party named in the Customer Agreement to which such Incentive Payment relates,
and any portion of the Incentive Payments that are not Earned Incentive Payments
allocable to the other Party shall be paid to the other Party no later than
thirty (30) days after the end of the applicable Calendar Quarter as payment of
a fee for the services of the business development team of the other Party
during such Calendar Quarter. For any Incentive Payments that are not Earned
Incentive Payments that have been collected by a Party as of the Effective Date
and are allocable to the other Party, including without limitation the Incentive
Payments collected under the [*], the portion allocable to the other Party shall
be paid within thirty (30) days after the Effective Date for the services of the
business development team of the other Party prior to the date hereof.

 

(c)                As soon as reasonably practicable following the shipping of
any Products manufactured by or on behalf of a Party, such Party shall send an
invoice (an “ACOGS Invoice”) to the other Party in an amount equal to the
product of (i) 1.1 and (ii) the Actual Cost of Goods Sold for the Products
reflected in such ACOGS Invoice. Within three (3) Business Days after payment by
a customer of any invoice or purchase order issued pursuant to a Customer
Agreement, the Parties shall execute joint written instructions to the Paying
Agent to wire an amount equal to the amount set forth in the ACOGS Invoice
corresponding to such invoice or purchase order to the Party submitting such
ACOGS Invoice to the other Party. Within three (3) Business Days after a
Quarterly Payment Report is deemed final and binding on the Parties:

 

(i)                 If the final Quarterly Payment Report indicates that the
payments a Party received pursuant to Section 6.4(c) during the applicable
Calendar Quarter were greater than an amount equal to the product of (i) 1.1 and
(ii) the applicable Actual Cost of Goods Sold for such Calendar Quarter, such
Party shall pay the amount of any such excess payment, by wire transfer of
immediately available funds, to the Paying Agent for distribution in accordance
with Section 6.4(c)(ii).

 

(ii)               The Parties shall deliver joint written instructions to the
Paying Agent instructing the Paying Agent to deliver to Amyris and Ginkgo, as
applicable, such Party’s share of the Net Profits, and Ginkgo Cost Savings set
forth in the final Quarterly Payment Report.

 

6.5              Audits.  For a period beginning as of the Effective Date and
ending on the date that is three (3) years following the final payment of Net
Profits and/or Incentive Payments under this Agreement, each Party shall keep,
and shall cause its Affiliates to keep, full, true and accurate books and
records containing all particulars relevant to the calculation of Net Profits,
Actual Cost of Goods Sold, Ginkgo Cost Savings, Incentive Payments and Earned
Incentive Payments in sufficient detail to enable the other Party to verify the
amounts payable by or to it under this Agreement. Each Party shall have the
right, not more than once during any Calendar Year and at its own expense, to
have the books and records of the other Party and its Affiliates, as applicable,
audited by an Independent Accounting Firm. Audits under this Section 6.5 shall
be conducted at the principal place of business of the financial personnel with
responsibility for preparing and maintaining such records, during normal
business hours, upon at least thirty (30) days’ prior written notice, and for
the sole purpose of verifying amounts payable by or to such Party under

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

this Agreement. All information and data reviewed in any audit conducted under
this Section 6.5 shall be used only for the purpose of verifying amounts payable
by or to a Party under this Agreement and shall be treated as Confidential
Information of the audited Party subject to the terms of this Agreement. The
auditing Party shall cause its accounting firm to enter into a reasonably
acceptable confidentiality agreement with the audited Party and its Affiliates,
as applicable. The accounting firm shall disclose to the auditing Party only
whether the calculation of Net Profits, Actual Cost of Goods Sold, Ginkgo Cost
Savings, Incentive Payments and Earned Incentive Payments, and payments
hereunder are correct or incorrect and the specific details concerning any
discrepancies. If the audit demonstrates that the payments owed under this
Agreement have been understated, the audited Party shall pay the balance to the
auditing Party, which shall be paid together with interest in accordance with
Section 6.8.  Further, if the amount of the understatement is greater than [*]
of the amount owed to the auditing Party with respect to the audited period,
then the audited Party shall reimburse the auditing Party for the reasonable
out-of-pocket cost of the audit.  If the audit demonstrates that the payments
owed under this Agreement have been overstated, the audited Party shall be
entitled to credit such amount against payments due to the auditing Party.  All
payments owed by or to a Party under this Section 6.5 shall be made within
forty-five (45) days after the results of the audit are delivered to the
Parties.

 

6.6              Tax Matters.  Any amounts payable by a Party or the Paying
Agent (the “Payor”) to the other Party (the “Payee”) pursuant to this Agreement
(each a “Payment”) shall be made without deduction or withholding for taxes
except to the extent that any such deduction or withholding is required by Law
in effect at the time of the Payment. In the event that the Payor is required by
applicable Law to deduct, withhold and pay over (collectively, “Withhold”) any
tax (a “Withholding Tax”) from or in respect of such Payment, the Payor shall
(a) notify the Payee of such requirement promptly upon first becoming aware
thereof, and in no event less than five (5) days prior to Withholding,
(b) Withhold the full amount of such Withholding Tax to the relevant taxing
authority as and when due and (c) pay the net after-Withholding Tax amount of
such Payment to the Payee, together with documentation confirming the amount and
fact of the associated Withholding. The amount of Withholding Tax required to be
Withheld in respect of a Payment shall be (i) determined in the good-faith
discretion of the Payor, with due regard to any valid documentation previously
provided to the Payor by or for the benefit of the Payee, in form and substance
reasonably satisfactory to the Payor, that supports a reduced rate of
Withholding Tax in respect of the Payment, and (ii) treated for all purposes of
this Agreement as having been duly and timely paid by the Payor to or for the
benefit of the Payee. The Parties agree to cooperate in good faith to (x)
minimize the amount of any Withholding Tax prior to Withholding, and (y) permit
a Payee to recover any excess Withholding Tax previously Withheld. On the date
of execution of this Agreement, each Party will deliver to the other an accurate
and complete Internal Revenue Service Form W-9.

 

6.7              Currency Exchange.  All payments to be made by a Party to the
other Party shall be made in Dollars.  In the case of Actual Cost of Goods Sold
outside the United States, the average reasonable foreign exchange rates in
effect when the transactions occur as recorded in Amyris’ books and records for
monthly external reporting will be used. In the case of any other payments made
pursuant to a Customer Agreement that are not in Dollars, the reasonable
exchange rate used when the funds are converted to Dollars shall be used as the
conversion rate.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

6.8              Late Payments.  Without limiting any other rights or remedies
available to a Party hereunder, if the paying Party does not pay any amount due
on or before the due date, the paying Party shall pay to such Party interest on
any such amounts from and after the date such payments are due under this
Agreement at a rate per annum equal to the [*] in effect published in The Wall
Street Journal, Eastern Edition, plus [*] basis points, or the maximum
applicable legal rate, if less, calculated on the total number of days payment
is delinquent; provided that with respect to any disputed payments, no interest
payment shall be due until such dispute is resolved and the interest which shall
be payable thereon shall be based on the finally-resolved amount of such
payment, calculated from the original date on which the disputed payment was due
through the date on which payment is actually made.

 

6.9              General Payment Provisions.  Notwithstanding anything to the
contrary in this Agreement, (a) there shall be no double-counting of expenses or
revenue in the calculation of Net Profits, Actual Cost of Goods Sold, and
Incentive Payments hereunder, and (b) Net Profits, Actual Cost of Goods Sold,
Ginkgo Cost Savings, Incentive Payments, and any components thereof shall be
determined from the books and records of the applicable Party and its Affiliates
maintained in accordance with the Accounting Principles.

 

Article VII.                   TERM AND TERMINATION

 

7.1              Agreement Term.  The term of this Agreement shall commence on
the Effective Date and shall continue for three (3) years from the Effective
Date unless terminated pursuant to Sections 7.2(a), 7.2(b), 7.2(c) or 7.2(d)
below (the “Initial Term”). The Agreement shall automatically be extended for
successive one-year periods (each, a “Renewal Term” and, collectively with the
Initial Term, the “Term”) unless a Party delivers a written notice of
non-renewal to the other Party not less than ninety (90) days prior to a Renewal
Term.

 

7.2              Termination.

 

(a)                Termination by Mutual Agreement. At any time during the Term,
the Agreement may be terminated upon the mutual written consent of the Parties.

 

(b)               Termination for Material Non-Performance.  If, as of the
eighteen (18) month anniversary of the Effective Date, the Executive Committee,
after receiving input from the members of the JSC, determines that a Party is
repeatedly unable to perform or meet commitments under its Customer Agreements
or Technical Development Plans, the other Party shall have a right to terminate
the Agreement on thirty (30) days’ prior written notice. Notwithstanding the
foregoing, if a Party disputes the termination, then Section 7.2(e) shall apply.

 

(c)                Termination for Material Breach.  If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) is
in material breach of this Agreement, then the Non-Breaching Party may deliver
notice of such breach to the Breaching Party.  To the extent such breach is
reasonably capable of being cured, if the Breaching Party fails to cure such
breach, or to initiate such steps as would be considered reasonable to
effectively cure such breach (and thereafter diligently pursues such cure),
within thirty (30) days after receipt of such notice of breach, the
Non-Breaching Party may terminate this Agreement upon written notice

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

to the Breaching Party.  Notwithstanding the foregoing, if a Party disputes the
termination, then Section 7.2(e) shall apply.

 

(d)               Termination for Change in Control. A Party (the “Changed
Party”) shall provide fifteen (15) days’ prior written notice (a “Change in
Control Notice”) of any Change in Control of the Changed Party. The other Party
may terminate this Agreement in its sole and absolute discretion upon written
notice given to the Changed Party not later than ten (10) days after the receipt
of such Change in Control Notice.

 

(e)                Termination Disputes.  If a Party gives notice of
non-performance, notice of breach or notice of termination under Sections 7.2(b)
or 7.2(c), and the other Party disputes whether such notice was proper, then the
issue of whether or not such non-performance or breach entitled the Party
providing such notice to terminate this Agreement shall be resolved in
accordance with Section 11.2, and the Agreement shall remain in full force and
effect until such dispute is resolved.  All cure periods shall be tolled during
such dispute resolution process. If, as a result of such dispute resolution
process it is determined that the notice of termination was proper, then the
Breaching Party shall be entitled to the remainder of the relevant cure period
and such termination shall only be effective if the relevant breach is not cured
or otherwise addressed in accordance with this Agreement during such period.  On
the other hand, if, as a result of the dispute resolution process, it is
determined that the notice of termination was improper, then no termination
shall have occurred or shall occur as a result of such notice and this Agreement
shall remain in full force and effect.

 

7.3              Effects of Termination.

 

(a)                Upon termination of this Agreement for any reason:

 

(i)                 Ginkgo shall retain each Ginkgo Customer Agreement, Amyris
shall retain each Amyris Customer Agreement, and the JSC shall determine what
the Parties shall do with respect to any Customer Agreement to which both
Parties are a party;

 

(ii)               Each Party shall return the other Party’s Confidential
Information in accordance with Section 10.3; and

 

(iii)             Subject to Section 7.3(d) below, each provision of this
Agreement that does not expressly survive termination of this Agreement or
extend beyond the Term shall terminate and be of no further force and effect.

 

(iv)             If during the Term:

 

(A)             The Parties had determined that there are no restrictions on the
Parties relating to (1) use of Amyris Background Intellectual Property in the
Flavors and Fragrances Market and/or (2) the manufacture of Products for the
Flavors and Fragrances Market, then for the Products listed in Table 2 of
Exhibit 6.2(a) where Amyris is listed as the “Sourcing Party”, Ginkgo shall have
no rights and Amyris shall have no obligations to Ginkgo after the termination
of this Agreement unless Amyris has been directed to perform research or
development on such Products prior to such termination by the relevant Third
Party.

 



 

 

(B)              Amyris and/or Ginkgo was unable to use Amyris Background
Intellectual Property for Products in the Flavors and Fragrances Market and/or
the Parties were unable to produce each Product in the Flavors and Fragrances
Market under this Agreement for more than one Third Party, Ginkgo shall be
entitled after such termination to receive 50% of the Net Profits to make such
Products in Table 2 of Exhibit 6.2(a), as well as other products not listed in
Table 2 of Exhibit 6.2(a) for the relevant Third Party, regardless of whether
Ginkgo performed research or development on such Products prior to such
termination.

 

(b)               Termination of this Agreement shall be in addition to, and
shall not prejudice, the Parties’ remedies at law or in equity, including the
Parties’ ability to receive legal damages and/or equitable relief with respect
to any breach of this Agreement, regardless of whether or not such breach was
the reason for the termination.

 

(c)                Expiration or termination of this Agreement for any reason
shall not release either Party from any obligation or liability which, on the
effective date of such expiration or termination, has already accrued to the
other Party or which is attributable to a period prior to such expiration or
termination.

 

(d)               Article I, Section 2.3(a)(i), Section 2.3(a)(iii), Section
2.3(e), Section 2.3(f), Section 2.4, Article VI, Section 7.3, Article VIII, the
last sentence of Section 9.5, Article X, and Article XI shall survive
termination or expiration of this Agreement. Section 2.3(a)(ii) and Section
2.3(b) shall survive solely A) with respect to any updates and/or modifications
to the Intellectual Property provided under the Initial Strategic Partnership
Agreement, to the extent and for such time as Section 2.1 survives as indicated
below, and (B) for any other Intellectual Property actually provided by the
Parties prior to termination or expiration of this Agreement in connection with
the performance of activities under this Agreement for the Parties’ continued
use of the existing (as of such termination or expiration) Products or Refused
Products with the existing (as of such termination or expiration) customers, as
the case may be. Notwithstanding the foregoing, (i) Section 2.3(c) shall survive
subject to Section 2.3(d) and (ii) Section 2.1 shall survive solely to the
extent applicable to Section 2.3(c) or in connection with the performance of
activities under this Agreement for the Parties’ continued use of the existing
(as of such termination or expiration) Products or Refused Products with the
existing (as of such termination or expiration) customers, as the case may be.
The Parties shall meet after such termination or expiration of this Agreement to
determine in good faith whether any changes should be made with respect to the
Parties’ completion of any Products or Refused Products that are still under
development as of such termination or expiration, taking into account the best
course of action for the customers of such products; any such changes must be
mutually agreed to by the Parties, and approval of such changes is not to be
unreasonably withheld. Section 2.2 shall survive termination or expiration of
this Agreement in its entirety except that subpart (A) of Section 2.2(d)(ii)
shall not survive.

 

Article VIII.                INDEMNIFICATION; LIMITATION OF LIABILITY

 

8.1              By Amyris.

 

(a)                Subject to Section 8.1(b), Amyris agrees, at Amyris’ cost and
expense, to defend, indemnify and hold harmless Ginkgo and its Affiliates, and
their respective directors,

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

officers, employees and agents (the “Ginkgo Indemnified Parties”) from and
against any losses, costs, damages, fees or expenses (“Losses”) arising out of
any Action brought by a Third Party to the extent relating to (i) any breach by
Amyris of any of its representations, warranties or obligations pursuant to this
Agreement; (ii) the negligence or willful misconduct of Amyris; (iii) any
infringement by Intellectual Property licensed from Amyris; (iv) any of Excluded
Products developed, manufactured, or commercialized by Amyris; or (v) except as
otherwise provided in Section 8.3, actions taken solely by Amyris that serve as
the sole basis for such Action brought by a Third Party where such actions are
inconsistent with the directions of the JSC.

 

(b)               In the event of any such Action against any of the Ginkgo
Indemnified Parties by any Third Party, Ginkgo shall promptly notify Amyris in
writing of the Action. Subject to Section 8.1(c), Amyris shall have the right,
exercisable by notice to Ginkgo within thirty (30) days after receipt of notice
from Ginkgo of the Action, to assume direction and control of the Action
(including the right to settle the Action solely for monetary consideration)
with counsel selected by Amyris and reasonably acceptable to Ginkgo.  The Ginkgo
Indemnified Parties shall cooperate with Amyris and may, at their option and
expense, be separately represented in any such action or proceeding.  Amyris
shall not be liable for any Action costs or expenses incurred by the Ginkgo
Indemnified Parties without Amyris’ prior written authorization. In addition,
Amyris shall not be responsible for the indemnification or defense of any Ginkgo
Indemnified Party to the extent arising from any negligent or intentional acts
by any Ginkgo Indemnified Party or the breach by Ginkgo of any representation,
obligation or warranty under this Agreement, or any Actions compromised or
settled without its prior written consent. Notwithstanding the foregoing, Amyris
shall not settle an Action brought by a Third Party without the prior written
consent of Ginkgo, if such settlement would impose any monetary obligation on
Ginkgo or require Ginkgo to submit to an injunction.

 

(c)                Notwithstanding anything to the contrary above, (i) in the
event of any such Action against a Ginkgo Indemnified Party brought by a
Governmental Entity or criminal action seeking an injunction against a Ginkgo
Indemnified Party, or (ii) in the event Amyris does not assume direction and
control of the Action pursuant to Section 8.1(b), Ginkgo shall have the right to
control the Action at Amyris’ expense.

 

8.2              By Ginkgo.

 

(a)                Subject to Section 8.2(b), Ginkgo agrees, at Ginkgo’s cost
and expense, to defend, indemnify and hold harmless Amyris and its Affiliates
and their respective directors, officers, employees and agents (the “Amyris
Indemnified Parties”) from and against any Losses arising out of any Action
brought by a Third Party to the extent relating to (i) any breach by Ginkgo of
any of its representations, warranties or obligations pursuant to this
Agreement; (ii) the negligence or willful misconduct of Ginkgo; (iii) any
infringement by Intellectual Property licensed from Ginkgo hereunder (iv) any of
Excluded Products developed, manufactured, or commercialized by Ginkgo;
(v) except as otherwise provided in Section 8.3, actions taken solely by Ginkgo
that serve as the sole basis for such Action brought by a Third Party where such
actions are inconsistent with the directions of the JSC; or (vi) any Losses
related to Ginkgo’s failure to make payments to SRD under Section 2.3(f).

 



 

 

(b)               In the event of any such Action against any of the Amyris
Indemnified Parties by any Third Party, Amyris shall promptly notify Ginkgo in
writing of the Action. Subject to Section 8.2(c), Ginkgo shall have the right,
exercisable by notice to Amyris within thirty (30) days after receipt of notice
from Amyris of the Action, to assume direction and control of the Action
(including the right to settle the Action solely for monetary consideration)
with counsel selected by Ginkgo and reasonably acceptable to Amyris. The Amyris
Indemnified Parties shall cooperate with Ginkgo and may, at their option and
expense, be separately represented in any such action or proceeding.  Ginkgo
shall not be liable for any Action costs or expenses incurred by the Amyris
Indemnified Parties without Ginkgo’s prior written authorization.  In addition,
Ginkgo shall not be responsible for the indemnification or defense of any Amyris
Indemnified Party to the extent arising from any negligent or intentional acts
by any Amyris Indemnified Party, or the breach by Amyris of any representation,
obligation or warranty under this Agreement, or any Actions compromised or
settled without its prior written consent.  Notwithstanding the foregoing,
Ginkgo shall not settle an Action brought by a Third Party without the prior
written consent of Amyris, if such settlement would impose any monetary
obligation on Amyris or require Amyris to submit to an injunction.

 

(c)                Notwithstanding anything to the contrary above, (i) in the
event of any such Action against an Amyris Indemnified Party brought by a
Governmental Entity or a criminal action seeking an injunction against an Amyris
Indemnified Party, or (ii) in the event Ginkgo does not assume direction and
control of the Action pursuant to Section 8.2(b), Amyris shall have the right to
control the Action at Ginkgo’s expense.

 

8.3              Shared Claims. Any Losses arising out of any Action brought by
a Third Party involving any actual or alleged death or bodily injury arising out
of or resulting from the development, manufacture or commercialization of any
Product, to the extent that such Losses exceed the amount (if any) covered by
the applicable Party’s product liability insurance, shall be shared equally by
the Parties, except to the extent such Losses arise out of any Action brought by
a Third Party based on (a) a Party’s breach of any of its representations,
obligations or warranties under to this Agreement, or (b) the negligence or
intentional act of a Party, its Affiliates, or their respective permitted
sublicensees, or any of the respective officers, directors, employees and agents
of each of the foregoing entities, in the performance of obligations or exercise
of rights under this Agreement.

 

8.4              Limitation of Liability.  EXCEPT WITH RESPECT TO A BREACH OF
Article VIII, Article X, OR A PARTY’S LIABILITY PURSUANT TO Article VIII OR
Article X, NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT OR REMOTE DAMAGES, OR, EXCEPT
WITH RESPECT TO A BREACH OF SECTIONS 2.1, 2.3(d) OR 2.3(e), FOR LOSS OF PROFITS,
LOSS OF DATA OR LOSS OF USE DAMAGES, ARISING IN ANY WAY OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER BASED UPON WARRANTY, CONTRACT,
TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR LOSS.

 



 

 

Article IX.                      REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1              Representation of Authority; Consents.  Ginkgo and Amyris each
represents and warrants, and covenants, as applicable, to the other Party that,
except as set forth on Schedule 9.1 of the Amyris Disclosure Schedules and the
Ginkgo Disclosure Schedules:

 

(a)                it has full right, power and authority to enter into this
Agreement;

 

(b)               its board of directors has determined that this business
arrangement, and the structure of the resulting partnership, is in the best
interest of such party and its stockholders;

 

(c)                this Agreement has been duly executed by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights generally and by general
equitable principles and public policy constraints (including those pertaining
to limitations and/or exclusions of liability, competition Laws, penalties and
jurisdictional issues including conflicts of Laws); and

 

(d)               except as otherwise contemplated in this Agreement, all
necessary consents, approvals and authorizations of all government authorities
and other persons required to be obtained by such Party in connection with the
execution, delivery and performance of this Agreement have been and shall be
obtained.

 

9.2              No Conflict.  Each Party represents and warrants to the other
Party that, except as set forth on Schedule 9.2 of the Amyris Disclosure
Schedules and the Ginkgo Disclosure Schedules, the execution and delivery of
this Agreement and the performance of such Party’s obligations hereunder (a) do
not conflict with or violate such Party’s corporate organizational documents or
any requirement of applicable Laws and (b) do not conflict with, violate or
breach or constitute a default or require any consent under, any material oral
or written contractual obligation of such Party.  Each Party agrees that it
shall not during the Term grant any right, license, consent or privilege to any
Third Party or otherwise undertake any action, either directly or indirectly,
that would conflict with the rights granted to the other Party or interfere with
any obligations of such Party set forth in this Agreement.

 

9.3              Intellectual Property. Each Party represents and warrants to
the other Party, except as set forth on Schedule 9.3 of the Amyris Disclosure
Schedules and the Ginkgo Disclosure Schedules, and solely (other than subpart
(e) or (f), below) with respect to, as applicable, the Background Intellectual
Property, Foreground Intellectual Property and Foundry Intellectual Property, as
follows:

 

(a)                Such Party has the legal power to and such Party is not
subject to any agreement which restricts or impairs its ability to convey to the
other Party all of the license rights for such Intellectual Property
contemplated hereby;

 

(b)               Such Party does not pay or receive any royalty to or from
anyone with respect to any of such Party’s Intellectual Property, nor has such
Party licensed anyone to commercially exploit any of such Party’s Intellectual
Property;

 



 

 

(c)                There are no pending or, to the knowledge of such Party,
contemplated Actions relating to any of such Party’s Intellectual Property, nor
has such Party received written communication from any Person threatening the
institution of any Action against such Party relating to any of such
Intellectual Property;

 

(d)               Except as contemplated by this Agreement, all rights of such
Party in and to such Intellectual Property will be unaffected by this Agreement
and the other transactions contemplated hereunder;

 

(e)                To the knowledge of such Party, neither the conduct of its
business, nor the use of the technology it is providing pursuant to this
Agreement, interferes with, infringes, violates or misappropriates any rights
under any valid and unexpired Intellectual Property of any other Person;

 

(f)                Such Party has not received any notice alleging any such
interference, infringement, violation or misappropriation (including any such
claim that such Party must license or refrain from using any such Intellectual
Property); and

 

(g)               To the knowledge of such Party, no Third Party has interfered
with, infringed, violated or misappropriated, or is currently interfering with,
infringing, violating or misappropriating any rights under such Party’s
Intellectual Property.

 

9.4              Compliance with Laws. Each Party represents and warrants to the
other Party that such Party is in compliance with all applicable Laws applicable
to it. Each Party shall comply in all material respects with all applicable Laws
in connection with the development, manufacture and commercialization of the
Products.

 

9.5              Insurance. Each Party represents and warrants that it is
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses. Each Party shall not
decrease or materially change its insurance policies for so long as this
Agreement is in effect and for a period of five years thereafter.

 

9.6              No Other Molecules in the Field. Each Party represents and
warrants that it has no rights to develop, manufacture or sell any other
molecules in the Field as of the date hereof that are not listed in one of the
Tables on Exhibit 6.2(a).

 

9.7              Disclaimer of Warranty.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY
WARRANTY, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

9.8              Exclusivity.

 

(a)                Each Party agrees that, during the Term, neither Party will
collaborate, work with, or otherwise engage [*] or any of its Affiliates within
the Field. For clarity,

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

during the Term, neither party will license its Intellectual Property to [*] or
any of its Affiliates within the Field.

 

(b)               During the Term, all future Amyris contracts pertaining to
manufacturing of a [*] are subject to this Agreement except for the following:
(i) the agreement between [*]; (ii)  any agreement with a Governmental Entity;
(iii) agreements related to the [*]; and (iv) the agreements listed on Exhibit
1.5. For clarity and notwithstanding Section 9.8(b)(iv), [*].

 

(c)                During the Term, all future Ginkgo contracts pertaining to
manufacturing of a chemical small molecule compound in the Field where the
customer requires third party manufacturing of the molecule are subject to this
Agreement except for the following: (i) any agreement between Ginkgo and a
Governmental Entity or (ii) certain aspects of existing Ginkgo agreements with
both [*] (related to the scale-up and manufacture of [*]) and [*] (related to
the scale-up and manufacture of champignol and nonadienols/als); provided, that
process development and scale-up of such chemical small molecule compound shall
remain subject to this Agreement. For the avoidance of doubt, all agreements
between Ginkgo and a Third Party for the development of strains or strain
improvements only (i.e., the agreement does not contemplate the industrial scale
manufacture of chemical small molecule compounds) are not subject to this
Agreement and nothing herein shall prohibit the entry by Ginkgo into any such
agreement.

 

(d)               The Parties recognize and affirm that, in the event of a
breach by a Party of this Section 9.8, money damages would be inadequate and
such Party would not have any adequate remedy at Law. Accordingly, the Parties
agree that the non-breaching Party shall have the right, in addition to any
other rights and remedies existing in its favor, to enforce its rights and the
breaching Party’s obligations under this Section 9.8 by an action or actions for
specific

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

performance, injunction or other equitable relief against the breaching Party to
enforce or prevent any violations, whether anticipatory, continuing or future,
of the provisions of this Section 9.8.

 

9.9              Non-Solicitation. Each Party agrees that, during the Term, it
will not, directly or indirectly, solicit the employment of any officer or
employee of the other Party. The foregoing will not prevent a Party from
soliciting the employment of or from employing any officer or employee of the
other Party if such officer or employee of the other Party leaves the employment
of the other Party without any prior solicitation of employment of such officer
or employee of the other Party by or on behalf of such Party. The phrase
“solicit the employment of” will not be deemed to include (a) general
solicitations or advertisements of employment not specifically directed towards
officers or employees of the other Party, or from employing any such person who
contacts such Party in response to any of the foregoing, or (b) retaining and
deploying recruiting firms and individuals to identify, seek and solicit
prospective employees on behalf of such Party so long as such recruiting firms
and individuals are not directed, orally or in writing, to solicit the
employment of any officer or employee of the other Party, or from employing any
such person who responds to any recruiting efforts of the foregoing. For
purposes of clarity, the provisions of this Section 9.9 will apply whether an
officer or employee of the other Party is employed on the date of this Agreement
or hereafter.

 

Article X. CONFIDENTIALITY

 

10.1          Confidential Information. 

 

(a)                In connection with the performance of their respective
obligations under this Agreement, each Party (the “Disclosing Party”) may,
itself or through or its Affiliates, disclose certain Confidential Information
to the other Party (the “Recipient”) or its Affiliates. During the Term and at
all times thereafter, the Recipient shall maintain all Confidential Information
of the Disclosing Party in strict confidence and shall not use such Confidential
Information for any purpose, except that the Recipient may disclose or permit
the disclosure of any such Confidential Information to its Affiliates and
permitted sublicensees, or its or their respective directors, officers,
employees, consultants, advisors and agents, and its Permitted Subcontractors,
who in each case are obligated to maintain the confidential nature of such
Confidential Information on terms no less stringent than those of this Article
X. In addition, the Recipient may use or disclose Confidential Information of
the Disclosing Party (i) in exercising the Recipient’s rights and licenses
granted hereunder (including exercising these rights to discuss with Third Party
sublicensing opportunities) or to fulfill its obligations and/or duties
hereunder; provided that such disclosure is made to a Person who is obligated to
confidentiality and non-use obligations no less rigorous than those of this
Section 10.1 and (ii) subject to Section 10.1(c), in prosecuting or defending an
Action, complying with applicable Law and/or submitting information to tax or
other Governmental Entities. For the purposes of this Agreement, “Confidential
Information” shall mean (x) any confidential or proprietary information related
to the Products and (y) any confidential or proprietary information relating to
the Disclosing Party’s business, including without limitation trade secrets,
processes, formulae, data and know-how, improvements, inventions, chemical or
biological materials, techniques, methods for making compounds, target
compounds, product development plans, marketing plans, strategies, customer
lists or other information that has been created, discovered or developed by the
Disclosing Party, or has otherwise become known to the Disclosing Party, or for
which proper rights have been

 

 

 



assigned to the Disclosing Party, as well as any other information and materials
that are deemed confidential or proprietary to or by the Disclosing Party
(including, without limitation, all information and materials of the Disclosing
Party’s customers and consultants and any other third party), regardless of
whether any of the foregoing are marked as “confidential” or “proprietary” or
communicated to the Recipient by the Disclosing Party in oral, written, graphic
or electronic form.

 

(b)               The obligations of confidentiality and non-use set forth above
shall not apply to the extent that the Recipient can demonstrate that the
relevant Confidential Information of the Disclosing Party: (i) was publicly
known prior to the time of its disclosure under this Agreement or the Prior
Confidentiality Agreement; (ii) became publicly known after the time of its
disclosure under this Agreement other than through acts or omissions of the
Recipient, its Affiliates, potential sublicensees or permitted sublicensees in
violation of this Agreement; (iii) is or was disclosed to the Recipient or any
of its Affiliates at any time, whether prior to or after the time of its
disclosure under this Agreement or the Prior Confidentiality Agreement, by a
Third Party having no fiduciary relationship with the Disclosing Party or any of
its Affiliates and having no obligation of confidentiality with respect to such
Confidential Information; (iv) is independently developed by the Recipient or
any of its Affiliates without access to such Confidential Information as
evidenced by written records; or (v) was known by the Recipient or any of its
Affiliates at the time of receipt from the Disclosing Party or any of its
Affiliates as documented by the Recipient’s or any of its Affiliates’ records.

 

(c)                In addition, the Recipient or any of its Affiliates may
disclose Confidential Information of the Disclosing Party to the extent
necessary to comply with applicable Laws or a court or administrative order;
provided that the Recipient provides to the Disclosing Party prior written
notice of such disclosure, to the extent reasonably possible, and that the
Recipient takes all reasonable and lawful actions to obtain confidential
treatment for such disclosure and, to the extent possible, to minimize the
extent of such disclosure.

 

(d)               Notwithstanding the obligations in Section 10.1(a) and
10.1(c), a Party may disclose (and, in connection therewith, use) Confidential
Information of the other Party, if such disclosure:

 

(i)                 is made to Governmental Entities in order to obtain patent
rights;

 

(ii)               is made to its Affiliates, permitted sublicensees, agents,
consultants or other Third Parties (including service providers) for the
development, manufacture or commercialization of Products as provided hereunder,
or in connection with an assignment of this Agreement, a licensing transaction
related to products under this Agreement, a loan, financing or investment, or an
acquisition, merger, consolidation or similar transaction (or for such Persons
to determine their interest in performing such activities or entering into such
transactions), in each case on the condition that any Third Parties to whom such
disclosures are made agree to be bound by confidentiality and non-use
obligations no less rigorous than those contained in this Agreement; or

 

(iii)             consists entirely of Confidential Information previously
approved by the Disclosing Party for disclosure by the Recipient.

 



 

 

(e)                Each Recipient shall be responsible for any breach of the
obligations of this Section 10.1 by any Person to whom such Recipient or its
Affiliate disclosed the Disclosing Party’s Confidential Information.

 

10.2          Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

 

(a)                The Parties shall issue a press release to announce the
execution of this Agreement and describe the material financial and operational
terms of this Agreement. Such press release and the date of its issuance shall
be mutually agreed to by the Parties. Except as required by judicial order or
applicable Law, or as set forth below, neither Party shall make any public
announcement concerning this Agreement without the prior written consent of the
other Party, which consent shall not be unreasonably withheld or delayed. The
Party preparing any such public announcement shall provide the other Party with
a draft thereof at least three (3) Business Days prior to the date on which such
Party would like to make the public announcement. Neither Party shall use the
name, trademark, trade name or logo of the other Party or its employees in any
publicity or news release relating to this Agreement or its subject matter,
without the prior express written permission of the other Party.

 

(b)               Notwithstanding the terms of this Article X, either Party
shall be permitted to disclose the existence and terms of this Agreement to the
extent required, based on the advice of such Party’s legal counsel, to comply
with applicable Laws, including the rules and regulations promulgated by the
U.S. Securities and Exchange Commission (“SEC”) or any other Governmental
Entity. Notwithstanding the foregoing, before disclosing this Agreement or any
of the terms hereof pursuant to this Section 10.2(b), the Parties will consult
with one another on the terms of this Agreement for which confidential treatment
will be sought in making any such disclosure. If a Party wishes to disclose this
Agreement or any of the terms hereof in accordance with this Section 10.2(b),
such Party agrees, at its own expense, to seek confidential treatment of the
portions of this Agreement or such terms as may be reasonably requested by the
other Party; provided that the disclosing Party shall always be entitled to
comply with legal requirements, including the requirements of the SEC.

 

(c)                Either Party may also disclose the existence and terms of
this Agreement in confidence to its attorneys and advisors, and to potential
acquirors (and their respective professional advisors), in connection with a
potential merger, acquisition or reorganization and to existing and potential
investors or lenders of such Party, as a part of their due diligence
investigations, or to existing and potential sublicensees or to permitted
sublicensees and assignees, or to any other Person described in Section
10.1(d)(ii), in each case under an agreement to keep the terms of this Agreement
confidential under terms of confidentiality and non-use substantially no less
rigorous than the terms contained in this Agreement and to use such information
solely for the purpose permitted pursuant to this Section 10.2(c) or Section
10.1(d)(ii).

 

(d)               For purposes of clarity, either Party may issue a press
release or public announcement or make such other disclosure if the content of
such press release, public announcement or disclosure has previously been made
public other than through a breach of this Agreement by the issuing Party or its
Affiliates.

 



 

 

10.3          Return of Confidential Information.  Subject to Section 7.3(a),
upon the expiration or termination of this Agreement, upon request, the
Recipient shall return to the Disclosing Party or destroy all Confidential
Information received by the Recipient or any of its Affiliates from the
Disclosing Party or any of its Affiliates (and all copies and reproductions
thereof).  In addition, the Recipient and its Affiliates shall destroy:  (a) any
notes, reports or other documents prepared by the Recipient which contain
Confidential Information of the Disclosing Party; and (b) any Confidential
Information of the Disclosing Party (and all copies and reproductions thereof)
which is in electronic form or cannot otherwise be returned to the Disclosing
Party.  Nothing in this Section 10.3 shall require the alteration, modification,
deletion or destruction of archival tapes or other electronic back-up media made
in the ordinary course of business; provided that the Recipient and its
Affiliates shall continue to be bound by its obligations of confidentiality and
other obligations under this Article X with respect to any of the Disclosing
Party’s Confidential Information contained in such archival tapes or other
electronic back-up media.  Any requested destruction of the Disclosing Party’s
Confidential Information shall be certified in writing to the Disclosing Party
by an authorized officer of the Recipient supervising such destruction. 
Notwithstanding the foregoing, (i) the Recipient and its Affiliates may retain
one copy of the Disclosing Party’s Confidential Information solely for the
purpose of determining the Recipient’s continuing obligations under this Article
X and (ii) the Recipient and its Affiliates may retain the Disclosing Party’s
Confidential Information and its own notes, reports and other documents to the
extent reasonably required (x) to exercise the rights and licenses of the
Recipient expressly surviving expiration or termination of this Agreement;
(y) to perform the obligations of the Recipient expressly surviving expiration
or termination of this Agreement; or (z) for regulatory or archival purposes. 
Notwithstanding the return or destruction of the Disclosing Party’s Confidential
Information, the Recipient shall continue to be bound by its obligations of
confidentiality and other obligations under this Article X.

 

Article XI.                      MISCELLANEOUS

 

11.1          Governing Law.  This Agreement (and any Actions arising out of or
related thereto or to the transactions contemplated thereby or to the inducement
of any Party to enter therein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by and construed in accordance with the laws of the
State of New York, USA, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.

 

11.2          Dispute Resolution.  Any Action arising out of or relating to this
Agreement that is not subject to Article V shall be settled, if possible,
through good faith negotiations between the Parties.  If the Parties are unable
to settle such dispute within thirty (30) days or in accordance with the terms
of Article V, as applicable, such Action arising out of or relating to this
Agreement, or the breach thereof, shall be resolved as follows:

 

(a)                Such Action shall be settled by binding arbitration in
Chicago, Illinois in accordance with the then current Commercial Arbitration
Rules of the American Arbitration Association and judgment upon the award
rendered may be entered in any court having jurisdiction. The arbitrator shall
have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding subject to any limits set forth herein.

 



 

 

(b)               Such arbitration shall be conducted by a single, independent
arbitrator or, if the Parties are unable to agree on such arbitrator, each Party
shall appoint a single, independent arbitrator who must collectively agree on a
Third Party, independent arbitrator to serve as arbitrator hereunder. For
clarity, the arbitrator can be either judicial or non-judicial, depending on the
nature of the dispute (i.e., if the dispute is technical in nature, the Parties
may elect to agree upon an arbitrator who possesses a relevant technical
background).

 

(c)                The arbitrator may rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions for discovery abuses,
including reasonable attorneys’ fees and costs, to the extent and upon the
grounds available for such in the United States District Courts for the District
in which the arbitration is taking place.

 

(d)               The decision of the arbitrator (the “Award”) as to any Action
(including the validity and amount of any Action) shall be final, binding, and
conclusive upon the Parties. Such Award shall be written and shall be supported
by written findings of facts and conclusions. Within 30 days of issuance of an
Award any payment required by the Award shall be made unless before such date
any Party shall commence legal action to vacate or modify the Award.

 

(e)                The Parties to the arbitration may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, including without
limitation for breach of Section 9.8 or Article X hereunder, without breach of
this arbitration provision and without abridgment of the powers of the
arbitrator.

 

(f)                The Parties agree, and agree to direct the arbitrator, that
the arbitration will be kept confidential and that the existence of the
proceeding and any proceedings therein, including without limitation any
pleadings, briefs or other documents, any testimony or other oral submissions
and any Award, will not be disclosed beyond the arbitrator or arbitration
tribunal, the Parties, their counsel and any Person (including witnesses, if
any) involved in the conduct of the proceeding, except (i) in any legal
proceeding concerning the arbitration, including without limitation any
proceeding to compel or to stay arbitration or otherwise in aid of arbitration,
for other relief as described in Section 11.2(e), to vacate, modify or confirm
an Award, or to enforce an Award or any judgment based upon an Award, (ii) to
the tax, legal, financial or other professional advisors of such Person who are
obligated to keep such information confidential, or (iii) as may be required by
Law.

 

(g)               Each Party shall pay its own costs and expenses (including
counsel fees) of any such arbitration, except as may be awarded by the
arbitrator pursuant to Section 11.2(c) above.

 

11.3          General Release. Effective as of the effective date of the Initial
Strategic Partnership Agreement, each Party voluntarily, knowingly and
irrevocably releases and forever discharge the other Party and its officers,
directors, managers, employees and affiliates from any and all actions,
agreements, amounts, claims, damages, expenses, liabilities and obligations of
every kind, nature or description, known or unknown, arising or existing prior
to the Effective Date, except for any rights of such Party under this Agreement
and any agreement entered into pursuant to this Agreement.

 



 

 

11.4          Assignment. Neither Party may assign its rights and obligations
under this Agreement without the prior written consent of the other Party,
except that either Party may make such assignment without the prior written
consent of the other Party to an Affiliate (so long as such Party shall remain
jointly and severally liable with such Affiliate with respect to all obligations
so assigned).  Subject to a Party’s right to terminate this Agreement in
connection with a Change in Control pursuant to Section 7.2(d), any request for
consent to assignment shall not be unreasonably withheld or delayed.  Any
purported assignment in contravention of this Section 11.3 shall, at the option
of the non-assigning Party, be null and void and of no effect.  No assignment
shall release either Party from responsibility for the performance of any
accrued obligation of such Party hereunder.  This Agreement shall be binding
upon and enforceable against the successor to or any permitted assignee from
either of the Parties.

 

11.5          Entire Agreement; Amendments.  This Agreement, the Letter
Agreement executed between the Parties on August [__], 2016 and the Exhibits
referred to in this Agreement constitute the entire agreement between the
Parties with respect to the subject matter hereof, and supersede all previous
arrangements with respect to the subject matter hereof, whether written or oral,
including without limitation the Initial Strategic Partnership Agreement, and
the Prior Confidentiality Agreement.  Any amendment or modification to this
Agreement shall be made in writing signed by both Parties.

 

11.6          Notices.  All communications, notices, instructions and consents
provided for herein or in connection herewith shall be made in writing and be
sent to the address below and will be (a) given in person, (b) sent by
registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by a reputable international overnight courier service. Any such
communication, notice, instruction or consent will be deemed to have been
delivered: (i) on receipt if given in person; (ii) three (3) Business Days after
it is sent by registered or certified airmail, return receipt requested, postage
prepaid within the same country as the recipient’s address or five (5) Business
Days after it is sent by registered or certified airmail, return receipt
requested, postage prepaid from another country; or (iii) one (1) Business Day
after it is sent via a reputable international overnight courier service.

 

Notices to Ginkgo shall be addressed to:

 

Ginkgo Bioworks, Inc.

27 Drydock Avenue, 8th Floor

Boston, MA 02210

Attention: CEO

Attention: General Counsel

and

 

Notices to Amyris shall be addressed to:

 

Amyris, Inc.

5885 Hollis Street, Ste. 100

Emeryville, CA 94608

Attention: CEO

Attention: General Counsel;

 

 

 



provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 11.6, then to the
last address so designated.

 

11.7          Force Majeure.  No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from a Force Majeure
Event; provided that the Party affected by such cause promptly notifies the
other Party and uses diligent efforts to cure such failure or omission as soon
as is practicable after the occurrence of one or more of the above mentioned
causes.

 

11.8          Compliance with Laws; Anti-Corruption Laws. 

 

(a)                      Each Party shall perform its obligations under this
Agreement in compliance with all applicable Laws.

 

(b)                     Anti-Corruption Laws.

 

(i)                 Compliance with Anti-Corruption Law. In carrying out their
responsibilities and exercising their rights under this Agreement, the Parties
shall, and shall ensure that their Permitted Subcontractors shall, comply with
all applicable anti-corruption laws in the countries where the Parties or such
Permitted Subcontractors have their principal or other places of business and
where they conduct activities under this Agreement.

 

(ii)               Certain Covenants regarding Anti-Corruption. Additionally,
each Party represents and warrants to the other Party that neither it nor any of
its directors, employees, agents, Permitted Subcontractors or consultants will
directly or indirectly pay or give or promise to pay or give anything of value
to any government official or a foreign public official for purposes of (a)
influencing any act or decision of any such person in his official capacity; (b)
inducing such person to do or omit to do any act in violation of the lawful duty
of such official; (c) securing any improper advantage; or (d) inducing such
person to use his position to affect or influence any act or decision of
government or any legislative, administrative, public agency or other public
body, in all cases with respect to any activities undertaken relating to this
Agreement. Additionally, the Parties will make reasonable efforts to comply with
requests for information, including answering questionnaires and narrowly
tailored audit inquiries, to enable the other Party to ensure compliance with
any applicable anti-corruption laws.

 

(iii)       Breach of Anti-Corruption Covenants. The Parties agree that a breach
of the anti-corruption commitments in this Section 11.7(b) shall be considered a
material breach of this Agreement by the relevant Party and that the other Party
may immediately seek all remedies available under law and equity including
termination of this Agreement pursuant to Section 7.2(c) if the covenants under
the anti-corruption commitments in this Section 11.7(b) have been breached by a
Party (including by its directors, employees, agents, Permitted Subcontractors
or consultants, as relevant), without owing to the other any damages or
indemnification resulting solely from such termination.

 

11.9          Independent Contractors.  It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed to create a joint venture or any
relationship of employment, agency or partnership

 

 

 



between the Parties to this Agreement.  Neither Party is authorized to make any
representations, commitments or statements of any kind on behalf of the other
Party or to take any action that would bind the other Party.  Furthermore, none
of the transactions contemplated by this Agreement shall be construed as a
partnership for any tax purposes. Each Party shall select, employ, pay,
supervise, direct and discharge all of its personnel providing services on
behalf of such Party, and each Party shall be solely responsible for the payment
of all wages, bonuses, benefits and any other direct or indirect compensation
for such Party’s personnel, as well as worker’s compensation insurance,
employment taxes and other employer liabilities relating to such personnel.

 

11.10      No Implied Waivers; Rights Cumulative.  No failure on the part of
Ginkgo or Amyris to exercise, and no delay by either Party in exercising, any
right, power, remedy or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege by such Party or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein by such Party, nor shall any single or partial exercise of any such
right, power, remedy or privilege by a Party preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.

 

11.11      Severability.  If, under applicable Laws, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause.  The Parties shall consult one another and
use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.

 

11.12      Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (.pdf)
sent by electronic mail shall be deemed to be original signatures.

 

11.13      No Third Party Beneficiaries.  No Person other than Amyris and Ginkgo
(and their respective successors and permitted assignees) shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

 

11.14      Performance by Affiliates.  Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
Parties shall remain liable hereunder for the prompt payment and performance of
all their respective obligations hereunder.

 

11.15      Exhibits.  In the event of inconsistencies between this Agreement and
any Exhibit hereto, the terms of this Agreement shall control.

 

 

 



Article XII.                   ANTITRUST COMMITTEE

 

12.1          Cooperation.

 

(a)                The Parties have developed and agreed to the antitrust
guidelines attached in Exhibit C (“the Antitrust Guidelines”) under which the
Parties shall operate and which Antitrust Guidelines are a part of this
Agreement. The Parties shall establish a Subcommittee within thirty (30) days
after the Effective Date to, in conjunction with counsel, to advise the Parties
on such Antitrust Guidelines. If deemed appropriate by such Subcommittee, the
Antitrust Guidelines may be amended.

 

(b)               In addition to the foregoing, the Parties acknowledge that
this Agreement relates to the operations of the Parties in the Field only. The
Parties further stipulate that they do not have any agreement on any topic
outside the Field, and they shall not have any agreement on any topic outside
the Field unless such agreement is stated in writing, reviewed by the Antitrust
Committee, and approved by each Party’s counsel.

 

 

 

 

 

 

 

[***Remainder of the Page Intentionally Left Blank; Signature Page to Follow***]

 

 

 



 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

AMYRIS, INC.

 

 

By: /s/ John Melo                            

John Melo

Chief Executive Officer

 

 

 

GINKGO BIOWORKS, INC.

 

 

By: /s/ Jason Kelly                         

Jason Kelly

Chief Executive Officer

 

 

 

 

 





EXHIBIT 1.5

 

 

Per Section 1.5, any agreements entered between Amyris and a Third Party before
the Effective Date is not an Amyris Customer Agreement, because, by definition,
they are not agreements entered during the Term. These include, but are not
limited to:

 

Services Agreement dated [*], between Amyris and [*].

 

Collaboration Agreement dated October 28, 2014, between Amyris and Genome
Compiler Corporation and Genome Compiler Israel Ltd. (acquired by Twist
Bioscience)

 

GLS Inbound Services Agreement dated [*], between Amyris and [*]

 

Collaboration Agreement dated [*] between Amyris and [*]

 

Collaboration Agreement dated June 30, 2014 among Amyris, Amyris Brazil,
Braskem, S.A., Braskem America, Inc. and Manufacture Francaise Des Pneumatiques
Michelin

 

Joint Development and License Agreement dated April 23, 2013 between Amyris and
International Flavors & Fragrances Inc.

 

Second Amended and Restated Collaboration Agreement dated March 28, 2014 between
Amyris and Kuraray Co., Ltd.

 

Any agreement with a Governmental Entity (including the Technology Investment
Agreement between Amyris and DARPA concerning [*]; Agreement No.:
HR0011-15-3-0001)

 

Development Agreement dated June 6, 2014 between Amyris and Takasago
International Corporation

 

Collaboration Agreement dated [*] between Amyris and [*]

 

Amended & Restated Jet Fuel License Agreement dated March 21, 2016 between
Amyris and Total Amyris BioSolutions N.V.

 

License Agreement regarding Diesel Fuel in the EU dated March 21, 2016 between
Amyris and Total Energies Nouvelles Activités USA

 

Technology License, Development, Research and Collaboration Agreement dated June
21, 2010 between Amyris and Total Energies Nouvelles Activités USA (as assignee
of Total Gas & Power USA Biotech, Inc.)

 

Amended & Restated IP License Agreement dated July 19, 2016 between Amyris and
Novvi LLC

 

Letter Agreement dated April 8, 2016 between Amyris and the Bill & Melinda Gates
Foundation

 

[*]

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 



 

 

EXHIBIT 1.5

 

Research Collaboration Agreement dated June 6, 2016 between Amyris and Janssen
Biotech, Inc.

 

U.S. Master Services Agreement dated July 28, 2016 between Amyris and Biogen,
MA, Inc.

 

Any agreements between Amyris and a Third Party entered during the Term that
pertain primarily to the [*], are not Amyris Customer Agreements.

 

Any agreement between Amyris and a Third Party entered during the Term under
which Amyris and the Third Party are engaged in the [*] are not Amyris Customer
Agreements.

 

Except for the Products included in Exhibit 6.2(a), any agreement between Amyris
and a Third Party entered during the Term, which is a [*], is not an Amyris
Customer Agreement.

 

Any agreement between Amyris and a Third Party entered during the Term under
which Amyris and the Third Party are engaged in [*]

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 





EXHIBIT 1.13 - AMYRIS

 

 

“Control” is limited by the restrictions set forth in all agreements, each as
amended from time-to-time, to which Amyris is a party as of the Effective Date,
including without limitation the following:

 

Collaboration Agreement dated March 13, 2013 between Amyris and Firmenich SA

 

Supply Agreement dated September 26, 2014 between Amyris and Firmenich SA

 

Collaboration Agreement dated June 23, 2016 between Amyris and Givaudan
International SA

 

Collaboration Agreement dated [*] between Amyris and [*]

 

Collaboration Agreement dated June 30, 2014 among Amyris, Amyris Brazil,
Braskem, S.A., Braskem America, Inc. and Manufacture Francaise Des Pneumatiques
Michelin

 

Joint Development and License Agreement dated April 23, 2013 between Amyris and
International Flavors & Fragrances Inc.

 

Amended and Restated Research Agreement dated February 14, 2011 between Amyris
and Givaudan Schweiz AG

 

Second Amended and Restated Collaboration Agreement dated March 28, 2014 between
Amyris and Kuraray Co., Ltd.

 



Technology Investment Agreement between Amyris, Inc. and DARPA concerning [*];
Agreement No.: HR0011-15-3-0001

 

Development Agreement dated June 6, 2014 between Amyris and Takasago
International Corporation

 

Collaboration Agreement dated [*] between Amyris and [*]

 

Research and Development Agreement dated April 3, 2014 between Amyris and BASF
SE

 

Amended & Restated Jet Fuel License Agreement dated March 21, 2016 between
Amyris and Total Amyris BioSolutions N.V.

 

License Agreement regarding Diesel Fuel in the EU dated March 21, 2016 between
Amyris and Total Energies Nouvelles Activités USA

 

Technology License, Development, Research and Collaboration Agreement dated June
21, 2010 between Amyris and Total Energies Nouvelles Activités USA (as assignee
of Total Gas & Power USA Biotech, Inc.)

 

Amended & Restated IP License Agreement dated July 19, 2016 between Amyris and
Novvi LLC

 

Letter Agreement dated April 8, 2016 between Amyris and the Bill & Melinda Gates
Foundation

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 

 

 





EXHIBIT 1.13 - AMYRIS

 

 

[*]

 

Research Collaboration Agreement dated June 6, 2016 between Amyris and Janssen
Biotech, Inc.

 

U.S. Master Services Agreement and Statement of Work Number 1 dated July 25,
2016 between Amyris and Biogen MA Inc.

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 



EXHIBIT 1.13 - GINKGO

 

“Control” is limited by the restrictions set forth in all agreements, each as
amended from time-to-time, to which Ginkgo is a party as of the Effective Date,
including without limitation the following:

 

Non-Disclosure Agreement, dated March 6, 2012, between Ginkgo and [*], as
amended on June 9, 2012

 

Collaboration agreement, dated July 2, 2012, between Ginkgo and [*], as amended
on April 2, 2013, July 2, 2014, and February 10, 2016

 

Master Collaboration Agreement, dated July 4, 2014, between Ginkgo and [*], as
amended on August 12, 2014, and [*] dated August 12, 2014, May 1, 2015, and
October 25, 2015 thereunder

 

Master Collaboration Agreement, dated October 22, 2014, between Ginkgo and [*]

 

Chemical Commercialization Program Agreement, dated July 22, 2013, between
Ginkgo and [*]

 

Master Laboratory Study Agreement, dated February 1, 2014, between Ginkgo and
[*], and the [*] dated February 6, 2014 and October 27, 2014

 

Master Collaboration Agreement and [*] thereunder, dated February 27, 2014,
between Ginkgo and [*].

 

Collaboration Agreement, dated November 28, 2014, between Ginkgo and [*]

 

Evaluation Agreement, dated August 6, 2014, between Ginkgo and [*], as amended
on February 12, 2015

 

Collaboration Agreement, dated August 5, 2015, between Ginkgo and [*]

 

Extension Agreement, dated August 5, 2016, between Ginkgo and [*]

 

Master Agreement for Services, dated January 9, 2014, between Ginkgo and [*]

 

Master Agreement for Research Collaboration and Statement of Work Number 1,
dated December 10, 2014, between Ginkgo and [*], as amended on October 6, 2015

 

Professional Services Agreement, dated October 15, 2015, between Ginkgo [*]

 

Collaboration and License Agreement, dated December 8, 2015, between Ginkgo and
[*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 



EXHIBIT 1.13 - GINKGO

 

Research Services Agreement, dated June 30, 2016 between Ginkgo and [*]

 

Collaboration and License Agreement, dated June 1, 2016, between Ginkgo and [*]

 

Collaboration and License Agreement, dated May 24, 2016, between Ginkgo and [*]

 

Collaboration and License Agreement, dated May 2, 2016 between Ginkgo and [*]

 

Collaboration Agreement, dated August 7, 2016 between Gingko and [*]

 

Professional Service Agreement, dated July 28, 2016 between Ginkgo and [*]

 



Collaboration and License Agreement, dated August 3, 2016 between Ginkgo and [*]

 

Collaboration and License Agreement, dated June 10, 2016 between Ginkgo and [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 



EXHIBIT 1.13 - GINKGO

 

 


[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 





EXHIBIT 1.23

 

Per Section 1.23, any agreements entered between Ginkgo and a Third Party before
the Effective Date are not Ginkgo Customer Agreements, because, by definition,
they are not agreements entered into during the Term. These include, but are not
limited to:

 

Collaboration agreement, dated July 2, 2012, between Ginkgo and [*], as amended
on April 2, 2013, July 2, 2014, and February 10, 2016

 

Master Collaboration Agreement, dated July 4, 2014, between Ginkgo and [*], as
amended on August 12, 2014, and [*] dated August 12, 2014, May 1, 2015, and
October 25, 2015 thereunder (as it relates to the scale-up and manufacture of
[*])

 

Master Collaboration Agreement, dated October 22, 2014, between Ginkgo and [*]

 

Chemical Commercialization Program Agreement, dated July 22, 2013, between
Ginkgo and [*]

 

Master Laboratory Study Agreement, dated February 1, 2014, between Ginkgo and
[*], and the [*] dated February 6, 2014 and October 27, 2014

 

Master Collaboration Agreement and the Ingredient Commercialization Programs
thereunder, dated February 27, 2014, between Ginkgo and [*]

 

Collaboration Agreement, dated November 28, 2014, between Ginkgo and [*]

 

Collaboration Agreement, dated August 5, 2015, between Ginkgo and [*]

 

Extension Agreement, dated August 5, 2016, between Ginkgo and [*]

 

Master Agreement for Services, dated January 9, 2014, between Ginkgo and [*]

 

Master Agreement for Research Collaboration and Statement of Work Number 1,
dated December 10, 2014, between Ginkgo and [*], as amended on October 6, 2015.

 

Professional Services Agreement, dated October 15, 2015, between Ginkgo and [*]

 

Collaboration and License Agreement, dated December 8, 2015, between Ginkgo and
[*]

 

Research Services Agreement, dated June 30, 2016 between Ginkgo and [*]

 

Collaboration and License Agreement, dated June 1, 2016, between Ginkgo and [*]

Collaboration and License Agreement, dated May 24, 2016, between Ginkgo and [*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 



EXHIBIT 1.23

 

 


Collaboration and License Agreement, dated May 2, 2016 between Ginkgo and [*]

 

Collaboration Agreement, dated August 7, 2016 between Gingko and [*]

 

Professional Service Agreement, dated July 28, 2016 between Ginkgo and [*]

Collaboration and License Agreement, dated August 3, 2016 between Ginkgo and [*]

 

Collaboration and License Agreement, dated June 10, 2016 between Ginkgo and [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Any agreements between Ginkgo and a Third Party entered during the Term that
pertain primarily to the [*] are not Ginkgo Customer Agreements

 

Any agreements between Ginkgo and a Third Party entered during the Term under
which Ginkgo and the Third Party are engaged in the [*] are not Ginkgo Customer
Agreements.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 





EXHIBIT 1.23

 

Any agreements between Ginkgo and a Third Party entered during the Term under
which Ginkgo and the Third Party are engaged in the [*].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 





EXHIBIT 1.34

 

“Non-Collaboration Intellectual Property” includes:

 

1.Intellectual Property conceived, discovered, developed or otherwise made or
obtained for products and/or activities primarily related to production of
macromolecules, including without limitation, bioactive macromolecules,
proteins, nucleic acids, and polymers.

 

 

2.Intellectual Property conceived, discovered, developed or otherwise made or
obtained for products and/or activities related to any agreements between Amyris
and a customer to produce any molecules in the Field using a program developed
through an agreement between Amyris and a Governmental Entity.

 

 

3.Intellectual Property conceived, discovered, developed or otherwise made or
obtained from Amyris’s work related to the development, manufacture, or
commercialization of products that do not contemplate the use of microbial
strains and fermentation technologies, such as downstream chemical processing of
compounds.

 

 

4.Intellectual Property conceived, discovered, developed or otherwise made or
obtained from Amyris’s valorization and/or co-production work related to spent
microbial cells.

 



 

 



EXHIBIT 3.1

 

PAYING AGENT AGREEMENT

 

This Paying Agent Agreement (this “Agreement”), dated as of [______], 2016, is
by and among: (i) Ginkgo Bioworks, Inc., a Delaware corporation (“Ginkgo”);
(ii) Amyris, Inc., a Delaware corporation (“Amyris” and together with “Ginkgo”,
sometimes referred to individually as a “Party” and collectively as the
“Parties”); and (iii) Citibank, N.A as paying agent (the “Paying Agent”).

 

Introduction

 

Ginkgo and Amyris have entered into a Collaboration Agreement, dated as of
September 12, 2016 (the “Collaboration Agreement”), which provides, among other
things, for Ginkgo and Amyris to form an alliance in the Field, on the terms and
conditions set forth in the Collaboration Agreement.

 

Ginkgo and Amyris acknowledge that the Paying Agent is not a party to, is not
bound by, and has no duties or obligations under, the Collaboration Agreement,
that all references in this Agreement to the Collaboration Agreement are for
convenience, and that the Paying Agent shall have no implied duties beyond the
express duties set forth in this Agreement.

 

The Paying Agent has agreed to hold and administer the Fund in accordance with
the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

 

 

AGREEMENT

 

1.                  Definitions. Except as hereinafter defined, capitalized
terms used in this Agreement will have the meanings assigned to such terms in
the Collaboration Agreement. As used herein, the following terms shall have the
following respective meanings:

 

“Business Day” means any day that is not a Saturday, Sunday, or other day in
which the Paying Agent is authorized or obligated by law or executive order to
be closed.

 

“Deposit” means payment of the entire amount of an invoice, which will equal the
sum, minus any credits, of (i) the Actual Cost of Goods Sold for the Product in
the quantity purchased, (ii) ten percent (10%) of such Actual Cost of Goods
Sold, (iii) 100% of any taxes owed, (iv) any fees owed to Third Parties, and (v)
any debits.

 

“Fund” means the amount held by the Paying Agent pursuant to this Agreement.

 

“Joint Written Instructions” means a written notice in substantially the form
attached as Exhibit C hereto given to the Paying Agent directing the
disbursement of the Fund, or any

 

 



 

 

portion thereof, which shall be signed by an authorized signer of each of Ginkgo
and Amyris set forth on Exhibits A-1 and A-2 attached hereto.

 

2.                  Appointment of the Paying Agent. Ginkgo and Amyris hereby
designate and appoint Citibank, N.A. as the Paying Agent for the purposes set
forth herein, and the Paying Agent hereby accepts such appointment on the terms
herein provided. The Paying Agent shall constitute the agent of the Parties
hereto solely to the extent required to execute its duties hereunder.

 

3.                  Deposit(s); Commencement of Duties. Beginning on the date
hereof, in accordance with the Collaboration Agreement, Ginkgo and Amyris shall
instruct their customers to make all payments of invoices (including any credit
or debit memos thereto) issued pursuant to the applicable Customer Agreement(s)
directly to the Paying Agent in accordance with the wire instructions attached
hereto as Attachment A. The Paying Agent shall provide Ginkgo and Amyris with
online access to the Paying Agent’s reporting system to confirm Deposits made.
Ginkgo and Amyris shall provide the Paying Agent with the appropriate
documentation for a customer that the Paying Agent may request to complete the
identity verification process prior to such customer providing a Deposit to the
Fund.

 

4.                  Maintenance of Fund. During the term of this Agreement, the
Paying Agent shall hold and safeguard the Fund in accordance with this Agreement
and shall disburse the Fund, or any portion(s) thereof, only in accordance with
this Agreement. As between Ginkgo and Amyris, the Fund shall not be subject to
any lien, attachment, trustee process or any other judicial process of any
creditor of any Party except as otherwise provided in Section 28 below, and
shall be held and distributed solely for the purposes and in accordance with
this Agreement.

 

5.                  Investment of Fund; Tax and Other Reporting.

 

(a)                No Permitted Investments. The Paying Agent shall maintain the
Fund in a “noninterest-bearing deposit account” insured by the Federal Deposit
Insurance Corporation (“FDIC”) to the applicable limits.

 

(b)               Tax Treatment. The Parties hereby represent to the Paying
Agent no tax reporting of any kind is required giving rise to this Agreement.

 

(c)                RESERVED .

 

(d)               Statements of Account. The Paying Agent shall provide Ginkgo
and Amyris with monthly statements of the balance of the account(s) in which the
Fund is held showing, the beginning and ending balance for the applicable
period, Deposits made into, and distributions made from, the Fund during the
applicable period.

 

6.                  Distribution of Fund.

 

(a)                Disbursements upon Joint Written Instructions. Ginkgo and
Amyris may, at such times as required pursuant to the Collaboration Agreement or
at any other time, execute and deliver Joint Written Instructions to the Paying
Agent setting forth payment instructions for amounts to be distributed from the
Fund, and the Paying Agent shall distribute the Fund, or

 

 

 



portion(s) thereof, in accordance therewith promptly (and in any event, within
one (1) Business Day) following receipt by the Paying Agent of each such Joint
Written Instructions and responses from the authorized representatives under the
Agreement for security callbacks.

 

(b)               Wire Transfers. Any distributions of all or any portion of the
Fund made to a Party shall be made by wire transfer of immediately available
funds to such Party pursuant to wire instructions provided in writing to the
Paying Agent by such Party.

 

7.                  Reliance by the Paying Agent; Liability of the Paying Agent.

 

(a)                The Paying Agent may rely upon any written notice, request,
waiver, consent, certificate, receipt, authorization or other paper or document
with respect to the Fund that the Paying Agent reasonably believes to be genuine
and what it purports to be. The Paying Agent may confer with its counsel in the
event of any dispute or question as to the construction of any of the provisions
hereof, or its duties hereunder, and shall incur no liability and shall be fully
protected in acting in accordance with the written opinions of such counsel. The
duties of the Paying Agent hereunder will be limited to the observance of the
express provisions of this Agreement and any Joint Written Instructions. The
Paying Agent will not be subject to, or be obliged or entitled to recognize, any
other agreement between the parties hereto or directions or instructions not
specifically set forth (or as provided for) herein. The Paying Agent will not
make any distribution of any portion of the Fund that is not expressly
authorized pursuant to this Agreement. The Paying Agent will not be liable to
any party hereto for any action taken or not taken by it in good faith under the
terms hereof in the absence of gross negligence or willful misconduct on the
part of the Paying Agent.

 

(b)               The Paying Agent undertakes to perform only such duties as are
expressly set forth herein or in this Agreement and no duties shall be implied.
The Paying Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Agreement. The Paying Agent shall
not be liable for any action taken or omitted by it in good faith except to the
extent that a court of competent jurisdiction finally adjudicates that the
Paying Agent’s gross negligence or willful misconduct was the primary cause of
any loss to Ginkgo or Amyris. The Paying Agent’s sole responsibility with
respect to the Fund shall be for the safekeeping and disbursement of the Fund in
accordance with the terms of this Agreement. The Paying Agent is obligated only
to perform the duties specifically set forth in this Agreement, which shall be
deemed purely ministerial in nature. Under no circumstance will the Paying Agent
be deemed to be a fiduciary to any Party or any other person under this
Agreement. The Paying Agent shall have no implied duties or obligations and
shall not be charged with knowledge or notice of any fact or circumstance not
specifically set forth herein or in Joint Written Instructions. The Paying Agent
shall not be obligated to take any legal action or commence any proceeding in
connection with the Fund, any accounts in which the Fund is deposited, this
Agreement, or to appear in, prosecute or defend any such legal action or
proceeding. The Paying Agent shall not be responsible or liable in any manner
for the performance by any other Party of such other Party’s obligations under
the Collaboration Agreement nor shall the Paying Agent be responsible or liable
in any manner for the failure of any other Party to honor any of the provisions
of this Agreement. The Paying Agent may consult legal counsel selected by it in
the event of any dispute or question as to the construction of any of the
provisions hereof or of any other agreement or of its duties hereunder, or
relating to any

 

 

 



dispute involving any Party , and shall incur no liability whatsoever in acting
in good faith in accordance with the written opinion or written instruction of
such counsel. Ginkgo and Amyris shall be responsible to pay the reasonable fees
of the Paying Agent’s outside counsel in accordance with the provisions of
Section 9 hereof; provided, however, solely as between Ginkgo and Amyris, each
of Amyris, on the one hand, and Ginkgo, on the other hand, agrees between them
that it will pay 50% of such fees if any, and each of Amyris, on the one hand,
and Ginkgo, on the other hand, shall fully indemnify the other in the event that
it pays the other such Party’s portion of such amount.

 

(c)                The Paying Agent shall not be liable, directly or indirectly,
for any (i) damages, losses or expenses arising out of the services provided
hereunder, other than damages, losses or expenses which have been finally
adjudicated to have directly resulted from the Paying Agent’s gross negligence
or willful misconduct or (ii) special, indirect, punitive, or consequential
damages or losses of any kind whatsoever (including without limitation lost
profits), even if the Paying Agent has been advised of the possibility of such
losses or damages and regardless of the form of action.

 

8.                  Indemnification of the Paying Agent. Ginkgo and Amyris,
jointly and severally, hereby agree that each shall to the fullest extent
permitted by law, defend, indemnify and hold the Paying Agent and each director,
officer, employee and agent of the Paying Agent (the “Agent Indemnified
Parties”) harmless from and against any and all actions, claims (whether or not
valid), losses, costs, liabilities, damages or expenses of any kind or nature
whatsoever (including, but not limited to, reasonable attorneys’ fees, costs and
expenses) incurred by or asserted against the Agent Indemnified Parties from and
after the date hereof (a) in connection with the negotiation, preparation,
execution, performance of this Agreement or any transactions contemplated
herein,; provided, however, that such Agent Indemnified Party shall not have the
right to be indemnified hereunder for any liability finally adjudicated by a
court of competent jurisdiction, subject to no further appeal, to have the gross
negligence or willful misconduct of such Agent Indemnified Party; or (b) its
following any joint instructions from Ginkgo and Amyris, except to the extent
that its following any such instruction or direction is expressly forbidden by
the terms hereof. Each of the Agent Indemnified Parties shall, in its reasonable
discretion, have the right to select and employ separate counsel with respect to
any action or claim brought or asserted against it, and the reasonable fees of
such outside counsel shall be paid upon presentation of evidence thereof
reasonably satisfactory to Ginkgo and Amyris in the form of customary invoices.
The obligations of Amyris and Ginkgo under this Section 8 shall survive any
termination of this Agreement and the resignation or removal of the Paying
Agent.

 

Solely as between the Parties, Ginkgo and Amyris agree that the payment by
Ginkgo or Amyris of any claim by the Paying Agent for indemnification hereunder
shall not impair, limit, modify or affect, as between Ginkgo, on the one hand,
or Amyris, on the other hand, the respective rights and obligations of Ginkgo,
on the one hand, or Amyris, on the other hand, under the Collaboration
Agreement.

 

9.                  Fees and Expenses of the Paying Agent. Ginkgo, on the one
hand, and Amyris, on the other, shall each pay 50% of the fees and expenses of
the Paying Agent owed to it on the date hereof for its services hereunder in
accordance with the Fee Schedule attached hereto as Exhibit B. The fee agreed
upon for the services rendered hereunder is intended as full

 

 

 



compensation for the Paying Agent’s services as contemplated by this Agreement.
The Paying Agent is hereby granted the right to set off and deduct from the Fund
any fees, expenses and indemnification rights owed to the Paying Agent under
this Agreement that remain unpaid, unreimbursed, and/or unsatisfied after notice
to Ginkgo and Amyris of such set-off and a reasonable opportunity to cure.
Solely between Ginkgo and Amyris , each of Amyris, on the one hand, and Ginkgo,
on the other hand, agrees between them that it will pay 50% of all amounts
payable under this Section 9, if any, and each of Amyris, on the one hand, and
Ginkgo, on the other hand, shall fully indemnify the other in the event that it
pays the other such Party’s portion of such amount.

 

10.              Resignation and Removal of the Paying Agent. The Paying Agent
may resign from its duties hereunder by giving each of the Parties not less than
30 days’ prior written notice of the effective date of such resignation. The
Paying Agent may be removed by joint written direction of Ginkgo and Amyris upon
30 days’ prior written notice. Ginkgo and Amyris shall appoint a substitute
Paying Agent prior to the effective date of a resignation or removal of the
Paying Agent. The substitute Paying Agent shall fulfill the duties of the Paying
Agent hereunder for the remaining term of this Agreement and such substitute
Paying Agent shall be a recognized bank or trust company. Upon the effective
date of such successor’s appointment, the Paying Agent will take all appropriate
action to transfer all funds and other property including notices or other
written communications to such successor, who shall thereafter be the “Paying
Agent” under this Agreement. If a successor paying agent has not been appointed
or has not accepted such appointment by the end of such 30-day period, the
Paying Agent may apply to a court of competent jurisdiction for the appointment
of a successor paying agent, and Ginkgo and Amyris shall each pay the reasonable
and documented costs and expenses (including reasonable attorneys’ fees) which
are incurred in connection with such proceeding. Solely between Ginkgo and
Amyris, each of Amyris, on the one hand, and Ginkgo, on the other hand, agrees
between them that it will pay 50% of all amounts payable under this Section 10,
if any, and each of Amyris, on the one hand, and Ginkgo, on the other hand,
shall fully indemnify the other in the event that it pays the other such Party’s
portion of such amount. Until a successor paying agent has accepted such
appointment and the Paying Agent has transferred the Fund to such successor
paying agent or an interpleader action has been commenced with the payment of
the Fund into a court of competent jurisdiction, the Paying Agent shall continue
to retain and safeguard the Fund until receipt of Joint Written Instructions or
otherwise pursuant to the terms of this Agreement. Upon delivery of the Fund to
a successor paying agent in accordance with this Section 10, the Paying Agent
shall thereafter be discharged from any further obligations hereunder except for
any liability accruing hereunder prior to such delivery. Any corporation or
association into which the Paying Agent may be merged or converted or with which
it may be consolidated, or any corporation or association to which all or
substantially all of the escrow business of the Paying Agent’s line of business
may be transferred, shall be the Paying Agent under this Agreement without
further act.

 

11.              Notices. All notices, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered in
person, by e-mail with a signed PDF attachment or fax, by United States mail,
certified or registered with return receipt requested, or by a nationally
recognized overnight courier service, or otherwise actually delivered:

 

 



 

 

If to Amyris, to:                                    Amyris, Inc.

5885 Hollis Street, Ste. 100 

Emeryville, CA 94608 

Attn: [_________] 

Fax: 

Email:

 

 

 

If to Ginkgo, to:                                     Ginkgo Bioworks, Inc.

27 Drydock Avenue, 8th Floor 

Boston, MA 02210 

Attn: CEO 

Attn: General Counsel 

Email:

 

 

 

If to the Paying Agent, to:                                  Citibank, N.A

153 East 53rd St, 21st Fl

New York, NY 10022

Attn:

Fax:

e-mail:

 

or at such other address as may have been furnished by such person in writing to
the other parties. Any such notice, demand or communication shall be deemed
given on the date given, if delivered in person, e-mailed or faxed or otherwise
actually delivered, on the date received, if given by registered or certified
mail, return receipt requested or given by overnight delivery service, or three
days after the date mailed, if otherwise given by first class mail, postage
prepaid.

 

 

12.              Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any Party without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, and no other person shall have any
right, benefit or obligation under this Agreement as a third-party beneficiary
or otherwise. Notwithstanding the preceding two sentences, Ginkgo may (i) assign
this Agreement and any of its interests, rights and obligations in, to and with
respect to this Agreement to any of Ginkgo’s affiliates or any Person acquiring
a material portion of the assets, business or securities of the Company or the
Ginkgo, whether by merger, consolidation, sale of assets or securities or
otherwise and/or (ii) collaterally assign its rights and remedies under this
Agreement to any agents and lenders (and their successors and assigns and
whether current or future) providing financing to Ginkgo or its affiliates;
provided however, that Ginkgo shall provide the Paying Agent with reasonable
advance notice of any such assignment and cause such assignee(s) to comply with
all reasonable requests for information by the Paying Agent pursuant to Section
21 of this Agreement. The undersigned acknowledge and agree that,
notwithstanding any such assignment, Ginkgo shall remain liable under this
Agreement to observe and perform all of the conditions and obligations herein
contained to be observed and performed by Ginkgo, and that neither a collateral
assignment, nor any action taken pursuant thereto, shall cause the agents or
lenders providing the debt financing (or their affiliates, successors or
assigns) to have any

 

 

 



obligation or liability in any respect whatsoever to any party to this Agreement
for the observance or performance of any of the representations, warranties,
conditions, covenants, agreements or terms contained in this Agreement. Any
assignment of interest shall be noted in writing to the Paying Agent and such
new person or entity shall provide any necessary due diligence documentation to
the Paying Agent as it may request. Notwithstanding anything to the contrary in
this Section 12, in no event shall the Paying Agent be obligated hereunder to
(x) make any payments from the Fund directly to any assignee of any rights under
this Agreement, or (y) obey any written instructions delivered pursuant hereto
from any assignee of Ginkgo of any rights under this Agreement, unless, in the
case of clauses (x) and (y), such assignee has become a Party to this Agreement.

 

13.              Amendment and Termination; Waiver. This Agreement may be
amended by and upon written notice to the Paying Agent given by both Ginkgo and
Amyris, but the duties and responsibilities of the Paying Agent may not be
modified in any way whatsoever without its written consent. This Agreement will
terminate on the date on which the entire Fund has been distributed, except such
provisions, including without limitation Section 8 and Section 9 hereof, which
by their terms are intended to survive any such distribution. No waiver by any
party with respect to any condition, default or breach of covenant hereunder
shall be deemed to extend to any prior or subsequent condition, default or
breach of covenant hereunder or affect in any way any rights arising prior or
subsequent to such occurrence.

 

14.              Multiple Counterparts; Electronic Delivery. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement transmitted by facsimile transmission,
electronic mail in “portable document format” (.pdf) or any other electronic
means shall have the same effect as physical delivery of the paper document
bearing the original signature.

 

15.              Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, then to the maximum extent permitted by
law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement.

 

16.              Titles. The titles, captions or headings of the sections herein
are for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

17.              Cumulative Remedies. All rights and remedies of any party
hereto are cumulative of each other and of every other right or remedy such
party may otherwise have at law or in equity, and the exercise of one or more
rights or remedies shall not prejudice or impair the concurrent or subsequent
exercise of other rights or remedies.

 

18.              Choice of Law; Forum; WAIVER OF JURY TRIAL. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to conflicts of laws principles. Any proceeding arising
out of or relating to this Agreement shall be brought only in the federal courts
located in the State of New York. The parties hereto consent to and agree (i) to
submit to the jurisdiction of any of the courts specified herein, (ii) to accept

 

 

 



service of process to vest personal jurisdiction over them in any of these
courts and (iii) that this provision may be filed with any court as written
evidence of the knowing and voluntary irrevocable agreement between the parties
to waive any objections to jurisdiction, to venue or to convenience of forum.
EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE DOCUMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

19.              Specific Performance. In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement,
Ginkgo and Amyris t shall be entitled to specific performance of the agreements
and obligations of the Parties and to such other injunctive or other equitable
relief as may be granted by a court of competent jurisdiction.

 

20.              Entire Agreement; Conflict. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, with respect to the subject matter hereof;
provided, that nothing in this Agreement shall or shall be deemed to modify or
alter the respective rights and obligations of the parties to the Collaboration
Agreement as set forth in therein and, in furtherance of the foregoing, the
parties hereto agree and acknowledge that, as between the Parties, to the extent
any terms and provisions of this Agreement are in any way inconsistent with or
conflict with any term, condition or provision of the Collaboration Agreement
(as between parties other than the Paying Agent), the Collaboration Agreement
shall govern and control , the terms and conditions of this Agreement shall
control the actions of the Paying Agent. Unless and until the Paying Agent shall
be notified in writing that an inconsistency or a conflict exists between this
Agreement and the Collaboration Agreement, it shall be entitled to assume that
no such inconsistency or conflict exists.

 

21.              Patriot Act. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity, the Paying Agent may ask for
documentation to verify its formation and existence as a legal entity. The
Paying Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity, or other relevant documentation.

 

22.              Force Majeure. No party shall be liable or responsible to the
other parties, nor be deemed to have defaulted under or breached this Agreement,
for any failure or delay in fulfilling or performing any term of this Agreement,
when and to the extent such failure or delay is caused by or results from acts
beyond the affected party’s reasonable control, including, without limitation:
(a) acts of God; (b) flood, fire or explosion; (c) war, invasion, riot or other
civil unrest; (d) government order or law; (e) embargoes or blockades in effect
on or after the date of this Agreement; (f) action by any governmental
authority; and (g) national or regional emergency (each a “Force Majeure
Event”).

 

 

 



26. Security Procedure For Funds Transfers. The Paying Agent shall confirm each
funds transfer instruction received in the name of a Party listed on Exhibit A-1
or Exhibit A-2 attached hereto, which upon receipt by the Paying Agent shall
become a part of this Agreement. Once delivered to the Paying Agent, Exhibit A-1
or Exhibit A-2 may be revised or rescinded only by a writing signed by an
authorized representative of the Party. Such revisions or rescissions shall be
effective only after actual receipt and following such period of time as may be
necessary to afford the Paying Agent a reasonable opportunity to act on it. If a
revised Exhibit A-1 or A-2 or a rescission of an existing Exhibit A-1 or A-2 is
delivered to the Paying Agent by an entity that is a successor-in-interest to
such Party, such document shall be accompanied by additional documentation
satisfactory to the Paying Agent showing that such entity has succeeded to the
rights and responsibilities of the Party under this Agreement. In the event a
Joint Written Instruction is delivered to the Paying Agent, whether in writing,
by telecopier or otherwise, the Paying Agent is authorized to seek confirmation
of such instruction by telephone call back to the person or persons designated
in Exhibits A-1 and or A-2 annexed hereto (the “Call Back Authorized
Individuals”), and the Paying Agent may rely upon the confirmations of anyone
purporting to be a Call Back Authorized Individual. To assure accuracy of the
instructions it receives, the Paying Agent may record such call backs. If the
Paying Agent is unable to verify the instructions, or is not satisfied with the
verification it receives, it will not execute the instruction until all such
issues have been resolved. The persons and telephone numbers for call backs may
be changed only in writing, executed by authorized signers of the applicable
Party set forth on Exhibits A-1 and A-2 and actually received and acknowledged
by the Paying Agent. Each of Ginkgo and Amyris understand that the Paying
Agent’s inability to receive or confirm funds transfer instructions pursuant to
the security procedure selected by such party may result in a delay in
accomplishing such funds transfer, and agree that the Paying Agent shall not be
liable for any loss caused by any such delay.

 

27.       Use of Citibank Name. No printed or other material in any language,
including prospectuses, notices, reports, and promotional material which
mentions "Citibank" by name or the rights, powers, or duties of the Paying Agent
under this Agreement shall be issued by any other parties hereto, or on such
party’s behalf, without the prior written consent of the Paying Agent.

 

28. Compliance with Court Orders. In the event that the Fund shall be attached,
garnished or levied upon by any court order, or the delivery thereof shall be
stayed or enjoined by an order of a court, or any order, judgment or decree
shall be made or entered by any court order affecting the property deposited
under this Agreement, the Paying Agent is hereby expressly authorized, in its
sole discretion, to obey and comply with all writs, orders or decrees so entered
or issued, which it is advised by legal counsel of its own choosing is binding
upon it, whether with or without jurisdiction, and in the event that the Paying
Agent obeys or complies with any such writ, order or decree it shall not be
liable to any of the Parties hereto or to any other person, by reason of such
compliance notwithstanding such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.

 

 

 

[Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

GINKGO BIOWORKS, INC.

 

By:______________________________
Name: Jason Kelly
Title: Chief Executive Officer

 

AMYRIS, INC.

 

By:______________________________
Name: John Melo
Title: Chief Executive Officer

 

CITIBANK, N.A.

 

By:______________________________
Name:
Title:

 

 



 

 

 

 

 

[ Signature Page to Paying Agent Agreement ]





 

 

Attachment A

 

 

[Note to draft: To be provided.]

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT A-1

 

Certificate as to Amyris Authorized Signatures

 

 

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Amyris and
are authorized to initiate and approve transactions of all types for the
accounts established under this Paying Agent Agreement, on behalf of Amyris. The
below listed persons (must list at least two individuals) have also been
designated Call Back Authorized Individuals and will be notified by Citibank
N.A. upon the release of all or a portion of the Fund from the applicable
account(s) unless an original “Standing or Predefined Instruction” letter is on
file with the Paying Agent.

 

Name / Title /Telephone # Specimen Signature

___ ________________
Name

 

____ __________ _
Title

 

____ __________ _
Telephone #

___________________________
Signature    

______________________________
Name

 

______________________________
Title

 

______________________________
Telephone #

_____________________________
Signature    

______________________________
Name

 

______________________________
Title

 

______________________________
Telephone #

_____________________________
Signature

 



 

 

EXHIBIT A-2

 

Certificate as to Ginkgo Authorized Signatures

 

 

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Ginkgo and
are authorized to initiate and approve transactions of all types for the
accounts established under this Paying Agent Agreement, on behalf of Ginkgo. The
below listed persons (must list at least two individuals) have also been
designated Call Back Authorized Individuals and will be notified by Citibank
N.A. upon the release of all or a portion of the Fund from the applicable
account(s) unless an original “Standing or Predefined Instruction” letter is on
file with the Paying Agent.

 

Name / Title /Telephone # Specimen Signature

______________________________
Name

 

______________________________
Title

 

______________________________
Telephone #

_____________________________
Signature

 

 

 

______________________________
Name

 

______________________________
Title

 

______________________________
Telephone #

_____________________________
Signature

 

 

 

______________________________
Name

 

______________________________
Title

 

______________________________
Telephone #

_____________________________
Signature

 

 

 



 

 

Exhibit B

 

 

 

PAYING AGENT FEE SCHEDULE

 

Citibank, N.A., Paying Agent

 

Acceptance Fee

 

To cover the acceptance of the Paying Agency appointment, the study of the
Paying Agent Agreement, and supporting documents submitted in connection with
the execution and delivery thereof, and communication with other members of the
working group:

 

Fee: WAIVED

 

Administration Fee

 

The annual administration fee covers maintenance of the Fund including
safekeeping of assets in the Fund, normal administrative functions of the Paying
Agent, including maintenance of the Paying Agent’s records, follow-up of the
Paying Agent Agreement’s provisions, and any other safekeeping duties required
by the Paying Agent under the terms of the Paying Agent Agreement. Fee is based
on Fund being deposited in a non-interest bearing transaction deposit account,
FDIC insured to the applicable limits.

 

Fee: $3,500.00 annually

 

Tax Preparation Fee

 

To cover preparation and mailing of Forms 1099-INT, if applicable for the
parties for each calendar year:

 

Fee: WAIVED

 

Transaction Fees

 

To oversee all required disbursements or release of property from the Fund to
any party, including cash disbursements made via check and/or wire transfer,
fees associated with postage and overnight delivery charges incurred by the
Paying Agent as required under the terms and conditions of the Paying Agent
Agreement:

 

Fee: WAIVED


 

 

 



Other Fees

 

 

 

Material amendments to the Paying Agent Agreement: additional fee(s), if any, to
be discussed at time of amendment


 

 

 



 

 

Exhibit C

 

 

 

 

 

FORM OF JOINT WRITTEN INSTRUCTION

 



 

 



EXHIBIT 4.1

  

TECHNICAL DEVELOPMENT PLAN

 

This Technical Development Plan (“TDP”) is dated (month) _(day)__ of (year).
This TDP hereby incorporates by reference the terms and conditions of the
Collaboration Agreement.

 

I.                   Product and Product Application (e.g. field of use from
contract)

Include name, InChl and FEMA and/or CAS numbers when possible

 

 

 

II.       Product(s) Specification

 

Include as much detail as possible

 

 

 

III.       Product Projections

 

Include:

 

 * Production organism
 * Maximum stoichiometric yield
 * Productivity
 * Target yield
 * Manufacturing volume (Product tonnage): volume projections for the next 5
   years, assuming success.
 * Cost of goods range:
 * Selling price estimate:

 

 

IV.Background and Opportunity Summary

 

V.Project Outline

Include description of:

 

 * Key tasks (strain and process development)
 * Major deliverables (strain and process development)
 * Major project risks
 * Description of major resource requirements
 * Gantt chart mapping tasks and deliverables onto a timeline
 * R&D capital expenditures required

 



 

 



EXHIBIT 4.1

 

VI.       Additional Process and Manufacturing Plan Information

 

Include description of:

 

 * Block flow diagram for projected end to end manufacturing process
 * Brief description of envisioned physical assets required for manufacturing
   and any key regulatory or permitting requirements
    * Include statement about compatibility with existing Amyris facilities or
      other manufacturing options and whether significant capital expenditures
      may be necessary

 * Summary page of cost model for the Product opportunity
    * Include estimates for required rate, titer, yield (on major substrate),
      yield (Product recovery), and Product purity

 * Description of path from lab-scale validation to commercial production

oPackaging requirements envisioned (bulk truck, drum, totes, etc.).

oList of ingredients/raw materials required.

oCapital improvement requirements, if any

oEH&S evaluation of molecule and process for production

 * Is it TSCA listed? Reference number:
 * Detailed description of anticipated host strain (for CTNBio approval):
 * Anticipated process hazards of additional chemicals used in production:
 * Safety Data Sheet for the product, if available
 * Anticipated waste generated:
 * Air emissions anticipated:
 * Additional safety data for assessment, as requested

 

Remainder of page left intentionally blank.

 



 

 



EXHIBIT 4.1

 

IN WITNESS WHEREOF, the parties hereby have caused this Exhibit 4.1 Technical
Development Plan to be included as part of the Collaboration Agreement between
Amyris and Ginkgo as of the date first written above.

 

 

 

Amyris       

 

By: ________________________________

 

Name: ______________________________

 

Title: ______________________________

 

 

Ginkgo

 

 

By: ________________________________

 

Name: ______________________________

 

Title: _______________________________

 



 

 



EXHIBIT 4.4(a)

 

Manufacturing Terms

 

This Exhibit 4.4(a) sets forth the manufacturing terms and conditions
(collectively, the “Manufacturing Terms”) for all Products that Amyris shall
produce for a customer under an Amyris Customer Agreements or a Ginkgo Customer
Agreements (“Customer”). Amyris and Ginkgo shall ensure that all provisions
relating to the supply of Products under their respective Customer Agreements
are consistent with the Manufacturing Terms, and that all of the Manufacturing
Terms that are expressly designated for inclusion in their respective Customer
Agreements are so included

 

1)The following definitions and other terms shall be included in all supply
agreements between Amyris and Ginkgo for Customer Agreements (each a “Supply
Agreement”):

a.Supplier: Amyris

b.Purchaser: Customer

c.Product(s): Product to be produced by Amyris for the Customer.

d.Product Specification(s): As set forth by the applicable Technical Development
Plan.

e.Delivery Terms: As specified by the approved Joint Steering Committee.

f.Price: The Product price agreed to with the Customer and approved by the Joint
Steering Committee.

g.Payment Terms: Not more than 30 days upon invoice.

h.Term of Supply Agreement: As approved by the Joint Steering Committee.

 

2)In the event that Product volumes for a given Customer Agreement exceed the
top end of the volume estimate for such Product provided to Amyris in the most
recent Product forecast, Amyris shall use commercially reasonable efforts to
accommodate the production and delivery of the additional volume by the
Customer’s expected delivery date. Amyris will provide an estimate for
additional costs, if any, to meet the delivery date for the additional volume
and will not commence work prior to receipt of Customer’s approval.

 

3)The Customer will provide Amyris with a rolling forecast for Product volumes.
Each such forecast shall include quarterly volume forecasts for the next four
(4) calendar quarters. Unless otherwise agreed in advance by the JSC, the
volumes indicated for the first two (2) quarters of each forecast shall
constitute a binding commitment to purchase such volumes in such quarters. For
avoidance of doubt, once a binding forecast is provided by the Customer for a
given calendar quarter, such forecast may not be amended without the prior
written consent of Amyris.

 

4)Rights and limitations on use (e.g., for Program markets) consistent with the
Agreement, shall be included in (or cross-referenced by) the Supply Agreement.

 

5)Amyris and Ginkgo obligations under the Agreement with respect to Strain
engineering, if any, and up-scaling that is covered under Incentive Payments,
concludes at the delivery of a technical transfer package that has been
validated by at least one Pilot Run that is Successful. After this step, any
work Amyris or Ginkgo performs is deemed part of its Product manufacturing
work. 

a.“Pilot Run” is defined as fermentation at a maximum 300 liter tank capacity
and associated downstream processing. Such downstream processing will include
any necessary steps to achieve a result from which the final Product can be
derived. For clarity, any final chemical processing steps that are industry
standard and proven may be excluded from a Pilot Run.

b.“Successful” in connection with a Pilot Run means that Amyris has demonstrated
the ability to produce the Product within the defined final Product
specifications or the defined specifications needed to complete the remaining
downstream processing steps.

 

 



EXHIBIT 4.4(a)

 

6)Amyris shall be responsible for indirect costs associated with the startup of
production of a Product, including without limitation licenses, approvals, and
permits necessary for performance

 

 

 

 

 

 

 

 

 

 



 

 



EXHIBIT 4.4(a)

 

of services, up to a maximum aggregate amount of $[*] per Product. Any amounts
above $[*]will be billed to the Customer. 

 

7)The Parties agree that the Customer shall be responsible for any licenses,
authorizations, approvals, permits, and the like required for the distribution
and sale of the Product.

 

8)Amyris shall be responsible for all procurement and personnel required for the
production of a Product.

 

9)Amyris shall provide Ginkgo with a standard supply agreement template for
reference and use by Ginkgo and Amyris in the negotiation of Customer
Agreements.

 

10)Ginkgo shall involve Amyris in the negotiation and approval of any
manufacturer liabilities, representations and warranties for a Ginkgo Customer
Agreement to the extent that any such provisions deviate from the standard
provisions included in the template described in paragraph 9, above.

 

11)If for any reason a Product under a Customer Agreement is to be no longer
supplied by Amyris, the Customer will purchase all Product that is currently in
production and all Product in Amyris’ owned inventory, to the extent such
current production or inventory was based on any binding estimates or purchase
orders. If the Product is also sold to another customer, Amyris will deduct the
forecasted demand for that Product from the amount the Customer will be required
to purchase from Amyris.

 

12)In the event a Customer requests a change in production of a Product under an
existing Customer Agreement that increases production costs, Amyris will provide
a cost estimate for the Customer to approve prior to implementing the change.

 

13)Ginkgo will manage and maintain the manufacturing Strain banks for all
Products under a Ginkgo Customer Agreement and demonstrate standard QC checks
for such Strain banks. The standard test protocol for such Strain banks is as
follows:

[*]

14)Amyris will manage and maintain the manufacturing Strain banks for all
Products under an Amyris Customer Agreement and demonstrate standard QC checks
for such Strain banks. The standard test protocol for such Strain banks is as
follows:

[*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 



EXHIBIT 4.4(b)

 

Supplier Restrictions

 

In the event that Amyris engages a Third Party to manufacture Products under
Section 4.4 of the Agreement or Ginkgo engages a Third Party to manufacture
Products under Section [6.2(a)(v)] of the Agreement (Amyris or Ginkgo, as
applicable, the “Contracting Party” and the Third Party, the “Permitted
Manufacturer”), the Contracting Party shall include in any agreement with the
Permitted Manufacturer (the “Third Party Manufacturing Agreement”) the following
substantive terms and provisions:

 

1. Permitted Manufacturer will confine its manufacturing of the Product to the
following geographic territories: [*] and any other countries, or territories as
may be agreed in writing by the Parties’ respective Executive Officers from time
to time.

 

2. The Party that is not the Contracting Party (the “Non-Contracting Party”)
will have the right, upon reasonable prior notice and during normal business
hours, to accompany the Contracting Party on an inspection of the facility at
which the Product is manufactured (the “Permitted Facility”) at least once per
year.

 

3. The Non-Contracting Party will be named as a third party beneficiary to the
agreement between Contracting Party and the Permitted Manufacturer, with the
express right to pursue claims against the Permitted Manufacturer in the event
of a breach of any of the provisions set forth in this Exhibit 4.4 (b)

 

4. As between the Parties, The Contracting Party will have the primary right to
pursue actions required to protect the Strain used for production of the
applicable Product(s) and related intellectual property vis-a-vis the Permitted
Manufacturer.

 

5. Permitted Manufacturer will agree to (a) hold Confidential Information
(including, but not limited to, process technology, confidential information
related to the Strain, know-how and other confidential information and
technology of the Parties) in confidence and take all reasonable precautions to
protect such Confidential Information (subject to customary exceptions) and (b)
subject to customary exceptions, not divulge any such Confidential Information
or any information derived therefrom to any Third Party.

 

6. Permitted Manufacturer covenants not to reverse engineer the applicable
Strain used in production, not to engineer any strains from such Strain, not to
use such Strain except to manufacture and supply the Product to the Contracting
Party as permitted under the Agreement and pursuant to the Third Party
Manufacturing Agreement, and not to distribute, disclose or transfer such Strain
or any related intellectual property to any Third Party or to any location or
facility that is not a Permitted Facility, and in the event of such transfer,
the Contracting Party shall notify the Non-Contracting Party in writing at least
thirty (30) days in advance of the transfer.

 

7. Permitted Manufacturer shall represent and warrant that its manufacture and
supply of the Product to the Contracting Party will be conducted in accordance
with agreed commercial specifications and manufactured in accordance with the
reasonable instructions provided by the Contracting Party and with all
applicable Laws.

 

8. Permitted Manufacturer shall maintain insurance of the type, minimum rating
and in amounts not less than is customary for similarly situated manufacturers.

 

9. The Contracting Party shall use its best efforts to cause Permitted
Manufacturer to grant each Party a non-exclusive royalty-free license to use any
process improvements with respect to the manufacture of the Product that are
conceived, discovered, developed or otherwise made by Permitted Manufacturer.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 


 

 





EXHIBIT 4.4(b)

 

10. In the event that Permitted Manufacturer ceases to use any Strain for
production of the Product under the Third Party Manufacturing Agreement, or in
the event of a termination or expiration of the Third Party Manufacturing
Agreement, Permitted Manufacturer shall promptly return any such Strain or, at
the Contracting Party’s election, destroy such Strain.

 

11. Permitted Manufacturer will defend, indemnify and hold harmless the Parties
for any direct losses incurred by the Parties or any Amyris Indemnified Party or
Ginkgo Indemnified Party, as applicable, arising from or as a result of its
willful misconduct or gross negligence or a breach of any provision of the Third
Party Manufacturing Agreement, including any representation, warranty or
covenant thereunder.

 

 

 

 

 



 

 

Table 1

Product Sourcing Party Customer Agreement   [*] Amyris [*]   [*] Amyris [*]  
[*] Amyris [*]   [*] Amyris [*]   [*] Amyris [*]   [*] Amyris [*]   [*] Amyris
[*]   [*] Ginkgo No contract signed as of the Effective Date   [*] Ginkgo No
contract signed as of the Effective Date   [*] Ginkgo No contract signed yet as
of the Effective Date   [*] Ginkgo No contract signed yet as of the Effective
Date [*] Ginkgo No contract signed yet as of the Effective Date [*] Ginkgo No
contract signed yet as of the Effective Date [*] Ginkgo No contract signed yet
as of the Effective Date [*] Ginkgo No contract signed yet as of the Effective
Date [*] Ginkgo No contract signed yet as of the Effective Date Molecules
stemming from [*] Amyris No contract signed as of the Effective Date            

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Table 2

Product Sourcing Party Customer Agreement [*] Amyris [*] [*] Amyris [*] [*]
Amyris [*] [*] Amyris [*] [*] Amyris [*] [*] Amyris [*] [*] Amyris [*] [*]
Amyris [*] beta-pinene (IFF) Amyris Joint Development and License Agreement
dated April 23, 2013 between Amyris and International Flavors & Fragrances Inc.

 

 

duct Sourcing Party Customer Agreement [*] Amyris [*] other [*] Amyris [*]

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



 

 

Table 3

Product Sourcing Party Customer Agreement [*] Amyris [*] [*] Amyris [*] [*]
Amyris [*] [*] Ginkgo [*] [*] Ginkgo [*] [*] Ginkgo [*] [*] Ginkgo [*] [*]
Ginkgo [*] [*] Ginkgo [*]

 

 

Table 4

Existing Commercial Product Percentage of COGS Savings COGS Model for
Calculating COGS Savings [*] [*] See file “Copy of BGT'16 Mfg Model - 8-26-16
v0.xlsx” [*] [*] See file “AA cost model 2016_08_26.xlsx” [*] [*] See file “Copy
of BGT'16 Mfg Model - 8-26-16 v0.xlsx” [*] [*] See file “Copy of BGT'16 Mfg
Model - 8-26-16 v0.xlsx” [*] [*] See file “Manatee_2016_08_26_v2.xlsx”

 

 

Within 30 days of the Effective Date, the JSC will proscribe a method for
calculation of COGS savings using the listed COGS models.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 

 



 

 

Table 5

Amyris Excluded Product Ginkgo Excluded Product [*] [*]   [*]   [*]   [*]   [*]
  [*]   Chemical small molecule compounds in the Field for which the customer
does not require Third Party manufacturing.

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 



EXHIBIT A

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

WARRANT TO PURCHASE COMMON STOCK

 

Company: Amyris, Inc., a Delaware corporation Warrant Certificate: GW-1 Number
of Shares: 5,000,000 Class of Stock: Common Stock Warrant Price: $0.50 per share
Issue Date: August 4, 2016 Expiration Date: The 1st anniversary of the Issue
Date

 

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, GINKGO
BIOWORKS, INC. (together with any registered holder from time to time of this
Warrant or any holder of the shares issuable or issued upon exercise of this
Warrant, “Holder”) is entitled to purchase the number of fully paid and
nonassessable shares of the class of securities of the Company at the Warrant
Price, all as set forth above and as adjusted pursuant to Article 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.

 

ARTICLE 1 EXERCISE.

·     Exercise. This Warrant shall be exercisable for 5,000,000 shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) (the
“Shares”). The number of Shares and the Warrant Price are subject to adjustment
as provided herein, and all references to “Shares” and “Warrant Price” herein
shall be deemed to include any such adjustment or series of adjustments.

·     Method of Exercise.

·     Mechanics. This Warrant may be exercised by the Holder at any time on or
after the Issue Date (an “Exercise Date”), in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant. Within one (1) Trading Day following an exercise of this
Warrant as aforesaid, the Holder shall deliver payment to the Company of an
amount equal to the Warrant Price in effect on the date of such exercise
multiplied by the number of Shares as to which this Warrant was so exercised
(the “Aggregate Warrant Price”) in cash or via wire transfer of immediately
available funds if the Holder did not notify the Company in such Exercise Notice
that such exercise was made pursuant to a Cashless Exercise (as defined in
Section 1.3). The Holder shall not be required to deliver the original of this
Warrant in order to effect an exercise hereunder. Execution and delivery of an
Exercise Notice with respect to less than all of the Shares shall have the same
effect as cancellation of the original of this Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Shares.

 

 

Execution and delivery of an Exercise Notice for all of the then-remaining
Shares shall have the same effect as cancellation of the original of this
Warrant after delivery of the Shares in accordance with the terms hereof. On or
before the later of the third (3rd) Trading Day following the date on which the
Company has received such Exercise Notice and one (1) Trading Day after the
Company’s receipt of the Aggregate Warrant Price (or valid notice of a Cashless
Exercise) (such later date, the “Share Delivery Deadline”), the Company shall,
(X) provided that the Company’s Common Stock transfer agent (the “Transfer
Agent”) is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit/Withdrawal at Custodian system, or (Y) if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, upon the request of the Holder, issue and deliver (via reputable
overnight courier) to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled pursuant
to such exercise. Upon delivery of an Exercise Notice, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Shares with respect to which this Warrant has been exercised, irrespective of
the date such Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Shares (as the case may be). If
this Warrant is submitted in connection with any exercise pursuant to this
Section 1 and the number of Shares represented by this Warrant submitted for
exercise is greater than the number of Shares being acquired upon an exercise
and upon surrender of this Warrant to the Company by the Holder, then the
Company shall as soon as practicable and in no event later than three (3)
business days after any exercise and at its own expense, issue and deliver to
the Holder (or its designee) a new Warrant representing the right to purchase
the number of Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Shares with respect to which this Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded down to the nearest whole number. The Company shall pay
any and all transfer, stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the Transfer Agent) that
may be payable with respect to the issuance and delivery of Shares upon exercise
of this Warrant. Notwithstanding the foregoing, the Company’s failure to deliver
Shares to the Holder on or prior to Share Delivery Deadline shall not be deemed
to be a breach of this Warrant, provided that the Company is in compliance with
the other provisions of this Warrant, including without limitation Section
1.2(b).

 

·                     Company’s Failure to Timely Deliver Securities. If the
Company shall fail, for any reason or for no reason, on or prior to the Share
Delivery Deadline, if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, to issue and deliver to the Holder (or
its designee) a certificate for the number of Shares to which the Holder is
entitled and register such Shares on the Company’s share register or, if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, to credit the balance account of the Holder or the Holder’s designee
with DTC for such number of Shares to which the Holder is entitled upon the
Holder’s exercise of this Warrant (as the case may be), and if on or after such
Share Delivery Deadline the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock issuable
upon such exercise that the Holder anticipated receiving from the Company (a
“Buy-In”), then, in addition to all other remedies available to the Holder, the
Company shall, within three (3) business days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate (and to issue such shares of Common Stock) or
credit the balance account of such Holder or such Holder’s designee, as
applicable, with DTC for the number of Shares to which the Holder is entitled
upon the Holder’s exercise hereunder (as the case may be) (and to issue such
Shares) shall terminate and the applicable Exercise Notice shall be disregarded
as if never submitted by the Holder, or (ii) promptly honor its obligation to so
issue and deliver to the Holder a certificate or certificates representing such
Shares or credit the balance account of such Holder or such Holder’s designee,
as applicable, with DTC for the number of Shares to which the Holder

 

 

is entitled upon the Holder’s exercise hereunder (as the case may be) and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of Shares multiplied by (B) the average
closing price of the Common Stock across all Trading Days during the period
commencing on the date of the applicable Exercise Notice and ending on the date
of such issuance and payment under this clause (ii). Nothing shall limit the
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the exercise of this Warrant as required
pursuant to the terms hereof.

 

·                     Cashless Exercise Right. In lieu of exercising this
Warrant by making the cash payment otherwise contemplated to be made to the
Company upon such exercise in payment of the Aggregate Warrant Price pursuant to
Article 1.2, Holder may elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the fair market value of each Share, which shall be (i) the average for the
five Trading Days immediately prior to the date of determination thereof of the
last reported sale price regular way on each such day, (ii) in the case no such
sale takes place on any such day, the average of the reported closing bid and
asked prices regular way of the shares of Common Stock on such day, in each case
as quoted on the Principal Market, as reported by Bloomberg or such other
principal securities exchange or inter-dealer quotation system on which the
shares of Common Stock are then traded, or (iii) in the case the shares of
Common Stock are not traded publically on the Principal Market, the value
mutually agreed up by the Company and the Holder.

 

C= the Warrant Price then in effect for the applicable Shares at the time of
such exercise.

 

·                     Delivery of Certificate and New Warrant. Promptly after
Holder exercises or converts this Warrant, and, if applicable, the Company
receives payment of the aggregate Warrant Price, the Company shall deliver to
Holder certificates for the Shares acquired and, if this Warrant has not been
fully exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired. Holder shall be deemed to own and have all of the rights
associated with any Shares or other securities or property to which it is
entitled pursuant to this Warrant upon the exercise or conversion of the Warrant
in accordance with this Article 1.

·                     Replacement of Warrants. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation on surrender and cancellation of this Warrant, the
Company shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.

·                     Treatment of Warrant Upon Acquisition of Company.

 

 



·                     “Acquisition”. For the purpose of this Warrant,
“Acquisition” shall mean the occurrence of any of the following: (i) the
consolidation of the Company with, or the merger of the Company with or into,
another “person” (as such term is used in Rule 13d-3 and Rule 13d-5 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or the sale,
lease, exclusive license, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole, or the consolidation of another
“person” with, or the merger of another “person” into, the Company, other than
in each case pursuant to a transaction in which the “persons” that “beneficially
owned” (as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly, the Voting Shares (as defined below) of the
Company immediately prior to the transaction “beneficially own”, directly or
indirectly, Voting Shares representing at least a majority of the total voting
power of all outstanding classes of voting stock of the surviving or transferee
person; (ii) the adoption by the Company of a plan relating to the liquidation
or dissolution of the Company; (iii) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” becomes the “beneficial owner” directly or indirectly, of
more than 50% of the Voting Shares of the Company (measured by voting power
rather than number of shares); or (iv) during any period of 24 consecutive
months, a majority of the members of the Company’s Board of Directors cease to
be composed of individuals (A) who were members of the Board of Directors on the
first day of such period, (B) whose election, nomination or appointment to the
Board of Directors was approved by at least a majority of the individuals
referred to in clause (A) above or (C) whose election, nomination or appointment
to the Board was approved by at least a majority of the individuals referred to
in clauses (A) and (B) taken together. For the purposes of this Article 1.6.1,
“Voting Shares” of any person shall mean capital shares or capital stock of such
person which ordinarily has voting power for the election of directors (or
persons performing similar functions) of such person.

·                     Notice of Acquisition. The Company shall provide Holder
with written notice of an Acquisition (together with such reasonable information
as Holder may request in connection with such contemplated Acquisition giving
rise to such notice), which is to be delivered to Holder not less than ten (10)
days prior to the closing of the proposed Acquisition.

·                     Treatment of Warrant at Cash/Public Acquisition. In the
event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), and the fair market value of one Share as determined in
accordance with Section 1.3 above would be greater than the Warrant Price in
effect on such date immediately prior to such Cash/Public Acquisition, and
Holder has not exercised this Warrant pursuant to Article 1 above as to all
Shares, then this Warrant shall automatically be deemed to be exercised as a
Cashless Exercise pursuant to Section 1.3 above as to all Shares effective
immediately prior to and contingent upon the consummation of a Cash/Public
Acquisition. In the event of a Cash/Public Acquisition where the fair market
value of one Share as determined in accordance with Section 1.3 above would be
less than the Warrant Price in effect immediately prior to such Cash/Public
Acquisition, then this Warrant will expire immediately prior to the consummation
of such Cash/Public Acquisition, unless the Holder elects to exercise the
Warrant prior to the consummation of such Cash/Public Acquisition.

·                     Treatment of Warrant at Acquisition other than Cash/Public
Acquisition. Upon the closing of any Acquisition other than a Cash/Public
Acquisition, unless Holder agrees otherwise in writing (but without obligation
to do so), the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.



 

 

·                     Insufficient Authorized Shares. If at any time while the
Warrant remains outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of the Warrant at least a number of shares of
Common Stock equal to 100% (the “Required Reserve Amount”) of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of the Warrant then outstanding, then the Company shall immediately
take all action necessary to increase the Company’s authorized shares of Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount for the Warrant then outstanding.

·                     ADJUSTMENTS TO THE SHARES.

·                     Stock Dividends, Splits, Etc. If the Company declares or
pays a dividend on the Shares payable in common stock of the Company, or other
securities, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of shares of
common stock of the Company to which Holder would have been entitled had Holder
owned the Shares of record as of the date the dividend occurred. If the Company
subdivides the Shares by reclassification or otherwise into a greater number of
shares or takes any other action which increases the amount of stock for which
this Warrant is exercisable, the number of Shares subject to the Warrant shall
be proportionately increased and the Warrant Price shall be proportionately
decreased. If the outstanding shares are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares subject to the
Warrant shall be proportionately decreased.

·                     Reclassification, Exchange, Combinations or Substitution.
Upon any reclassification, exchange, substitution, reorganization,
recapitalization or other event that results in a change of the number and/or
class of the securities issuable upon exercise or conversion of this Warrant
(other than an Acquisition which is subject to the provisions of Article 1.6),
Holder shall be entitled to receive, upon exercise or conversion of this Warrant
the number and kind of securities and property that Holder would have received
for the Shares if this Warrant had been exercised immediately before such
reclassification, exchange, substitution, or other event. The Company or its
successor shall promptly issue to Holder an amendment to this Warrant setting
forth the number and kind of such new securities or other property issuable upon
exercise or conversion of this Warrant as a result of such reclassification,
exchange, substitution or other event that results in a change of the number
and/or class of securities issuable upon exercise or conversion of this Warrant.
The amendment to this Warrant shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 2 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exercise of the new Warrant.
The provisions of this Article 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.

 

·                     Other Adjustment Events. If any event occurs of the type
contemplated by the provisions of this Article 2 but not expressly provided for
by such provisions, then the Company’s Board of Directors will make an
appropriate adjustment in the Warrant Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided that no such adjustment
pursuant to this Article 2.4 will increase the Warrant Price or decrease the
number of Shares as otherwise determined pursuant to this Article 2.

·                     No Impairment. Without the consent of the Holder, the
Company shall not by amendment of its Certificate of Incorporation or through a
reorganization, transfer of assets, consolidation, merger, dissolution, issue,
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed under
this Warrant by the Company, but shall at all times in good faith assist in
carrying out of all

 

 

the provisions of this Article 2 and in taking all such action as may be
necessary or appropriate to protect Holder’s rights under this Article 2 against
impairment.

·                     Fractional Shares. No fractional Shares shall be issuable
upon exercise or conversion of this Warrant and the number of Shares to be
issued shall be rounded down to the nearest whole Share. If a fractional share
interest arises upon any exercise or conversion of the Warrant, the Company
shall eliminate such fractional share interest by paying Holder in cash
equivalent to the amount computed by multiplying the fractional interest by the
fair market value of a full Share (as determined pursuant to Section 1.3 of this
Warrant).

·                     Certificate as to Adjustments. Upon each adjustment of the
Warrant Price and Shares, the Company shall promptly notify Holder in writing,
and, at the Company’s expense, promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial Officer, Corporate Secretary or
a senior financial officer setting forth such adjustment and the facts upon
which such adjustment is based. The Company shall, upon written request, furnish
Holder a certificate setting forth the Warrant Price and Shares in effect upon
the date thereof and the series of adjustments leading to such Warrant Price and
Shares.

·                     REPRESENTATIONS AND COVENANTS OF THE COMPANY. The Company
represents, warrants and covenants to the Holder as follows:

·                     Representations and Warranties. The Company represents and
warrants and covenants to the Holder as follows: All corporate action required
to be taken by the Company’s Board of Directors and stockholders in order to
authorize the Company to enter into this Warrant, and to issue the Shares upon
exercise thereof, has been taken. All Shares which may be issued upon the
exercise of the purchase right represented by this Warrant shall, upon issuance,
be duly authorized, validly issued, fully paid and nonassessable, and free of
any liens and encumbrances except for restrictions on transfer provided for
herein or under applicable federal and state securities laws. The issuance of
this Warrant, or the Shares issuable thereunder, will not trigger any
anti-dilution adjustment, preemptive rights, rights of first refusal or other
similar rights of third parties other than as have been waived prior to the
issuance of this Warrant. The Company will at all times reserve and keep
available, out of its authorized but unissued share of Common Stock, solely for
the purpose of providing the exercise or conversion of this Warrant, the
aggregate number of Shares issuable upon exercise or conversion of this Warrant.
The Company will use its reasonable best efforts to ensure that the Shares may
be issued without violation of any law or regulation applicable to the Company
or of any requirement of any securities exchange applicable to the Company on
which the Shares are listed or traded.

·                     All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Warrant, and to issue the Shares at the closing, has been taken or
will be taken prior to the closing. All action on the part of the officers of
the Company necessary for the execution and delivery of this Warrant, the
performance of all obligations of the Company under this Warrant to be performed
as of the closing, and the issuance and delivery of the Shares has been taken or
will be taken prior to the closing. This Warrant, when executed and delivered by
the Company, shall constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

·                     No Stockholder Rights. Except as provided in this Warrant,
and other than with regard to shares of the Company’s Common Stock acquired by
Holder other than pursuant to the exercise of this Warrant, the Holder will not
have any rights as a stockholder of the Company until the exercise of this
Warrant.



 

 

·                     Charges, Taxes and Expenses. Issuance of certificates for
Shares to the Holder or the credit of the Shares to the Holder or the Holder’s
designee with DTC upon the exercise or conversion of this Warrant shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company.

·                        Notice of Certain Events. If the Company proposes at
any time to:

(a) declare any dividend or distribution upon the outstanding shares of Common
Stock, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend;

 

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Common Stock any additional shares of any class or series of the
Company’s capital stock (other than pursuant to contractual pre-emptive rights);

 

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of Common Stock; or

 

(d) effect an Acquisition or to liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder:

 

(1) in the case of the matters referred to in (a) and (b) above, at least seven
(7) business days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of Common Stock will be entitled thereto) or for
determining rights to vote, if any; and

 

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) business days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of Common
Stock will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event and such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such event giving rise to the notice).

 

The Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

·                     REPRESENTATIONS, WARRANTIES OF THE HOLDER. The Holder
represents and warrants to the Company as follows:

·                     Purchase for Own Account. This Warrant and the securities
to be acquired upon exercise or conversion of this Warrant by the Holder will be
acquired for investment for the Holders account, not as a nominee or agent, and
not with a view to the public resale or distribution within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”), and the Holder has no
present intention, and upon exercise or conversion will have no intention, of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption. Holder also represents that the Holder has not been
formed for the specific purpose of acquiring this Warrant or the Shares.

·                     Disclosure of Information. The Holder has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the acquisition of this
Warrant and its underlying securities. The Holder further has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.



 

 

·                     Investment Experience. The Holder understands that the
purchase of this Warrant and its underlying securities involves substantial
risk. The Holder has experience as an investor in securities of companies in the
development stage and acknowledges that the Holder can bear the economic risk of
such Holder’s investment in this Warrant and its underlying securities and has
such knowledge and experience in financial or business matters that the Holder
is capable of evaluating the merits and risks of its investment in this Warrant
and its underlying securities and/or has a preexisting personal or business
relationship with the Company and certain of its officers, directors or
controlling persons of a nature and duration that enables the Holder to be aware
of the character, business acumen and financial circumstances of such persons.

·                     Accredited Investor Status. The Holder is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.

·                     Securities Act. The Holder understands that this Warrant
and the Shares issuable upon exercise or conversion hereof have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Holder’s investment intent as expressed herein. The Holder
understands that this Warrant and the Shares issued upon any exercise or
conversion hereof must be held indefinitely unless subsequently registered under
the Securities Act and qualified under applicable state securities laws, or
unless exemption from such registration and qualification are otherwise
available. The Holder further understands that settlement of this Warrant is to
be made in Shares and, for the elimination of doubt, the fact that the Shares
delivered on exercise of this Warrant will not be registered under the
Securities Act (as defined below) will not in any way require the Company to
settle this Warrant otherwise than in Shares, including without limitation, that
there is no circumstance that would require the Company to settle this Warrant
in cash.

·                     MISCELLANEOUS.

·                     Term. This Warrant will be exercisable in whole or in part
at any time and from time to time on or before the Expiration Date.

·                     Automatic Cashless Exercise upon Expiration. In the event
that, upon the Expiration Date, the fair market value of one Share as determined
in accordance with Section 1.3 above is greater than the Warrant Price in effect
on such date, then this Warrant shall automatically be deemed on and as of such
date to be exercised pursuant to Section 1.3 above as to all Shares for which it
shall not previously have been exercised.

·                     Legends. This Warrant and the Shares shall be imprinted
with a legend in substantially the following form:

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 



 

 

·                     Compliance with Securities Laws on Transfer. This Warrant
and the Shares issuable upon exercise of this Warrant may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to any affiliate of the Holder, provided that any such transferee is
an “accredited investor” as defined in Regulation D under the Securities Act;
provided, however, in any such transfer the transferee shall agree to be bound
by the terms of this Warrant as if an original holder hereof. Additionally, the
Company shall also not require an opinion of counsel if there is no material
question as to the availability of Rule 144 promulgated under the Securities
Act.

·                     Notices. All notices and other communications from the
Company to the Holder, or vice versa, shall be deemed delivered and effective
when given personally or mailed by first-class registered or certified mail,
postage prepaid (or on the first business day after transmission by facsimile),
at such address as may have been furnished to the Company or the Holder, as the
case may be, in writing by the Company or such Holder from time to time.
Effective upon receipt of the fully executed Warrant, all notices to the Holder
shall be addressed as follows until the Company receives notice of a change of
address in connection with a transfer or otherwise:

Ginkgo Bioworks, Inc.

27 Drydock Avenue, 8th Floor

Boston, MA 02210

Attn: CEO

Attn: General Counsel

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

1000 Winter Street Suite 3700
Waltham, MA 02451
Attn:
Facsimile:

 

 

 

Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:

 

Amyris, Inc.
5885 Hollis Street, Suite 100

Emeryville, CA 94608

Attn: General Counsel

Facsimile:

 

With a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP

535 Mission Street, 25th Floor

San Francisco, CA 94105

Attn:

Facsimile:

 



 

 

·                     Waiver. This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
parties against which enforcement of such change, waiver, discharge or
termination is sought.

 

·                     Counterparts. This Warrant may be executed in
counterparts, all of which together shall constitute one and the same agreement.

·                     Amendment. This Warrant may be amended and the observance
of any term of this Warrant may be waived only with the written consent of the
Company and the Holder.

·                     Binding Effect. This Warrant shall be binding upon any
successors or assigns of the Company.

·                     Governing Law. This Warrant, and the provisions, rights,
obligations, and conditions set forth herein, and the legal relations between
the parties hereto, including all disputes and claims, whether arising in
contract, tort, or under statute, shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law provisions.

·                  CERTAIN DEFINITIONS.

“Bloomberg” means Bloomberg Financial Markets.

 

“Principal Market” means The NASDAQ Stock Market.

 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York time).

 

“Marketable Securities” means securities meeting all of the following
requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in a trading market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise this Warrant in full on or prior to the
closing of such Acquisition, except to the extent that any such restriction (x)
arises solely under federal or state securities laws, rules or regulations, and
(y) does not extend beyond six (6) months from the closing of such Acquisition.

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

 



 

 

“COMPANY”

 

Amyris, Inc.

 

 

 

By: ___________________________________

John Melo, Chief Executive Officer



 

AGREED AND ACKNOWLEDGED: “HOLDER”   Ginkgo Bioworks, Inc.  

By: _________________________________

Jason Kelly, Chief Executive Officer

 

 

 

 

 

 

[Signature Page to Warrant]



 

 

ARTICLE 2Exhibit A

ARTICLE 3EXERCISE NOTICE

ARTICLE 4TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

ARTICLE 5AMYRIS, INC.

ARTICLE 6The undersigned holder hereby exercises the right to purchase
_________________ of the shares of Common Stock (“Shares”) of Amyris, Inc., a
Delaware corporation (the “Company”), evidenced by Warrant to Purchase Common
Stock No. GW-1 (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

ARTICLE 71. Form of Warrant Price. The Holder intends that payment of the
Aggregate Warrant Price shall be made as:

____________a “Cash Exercise” with respect to _________________ Shares; and/or

 

____________a “Cashless Exercise” with respect to _______________ Shares.

 

ARTICLE 82. Payment of Warrant Price. In the event that the Holder has elected a
Cash Exercise with respect to some or all of the Shares to be issued pursuant
hereto, the Holder shall pay the Aggregate Warrant Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

ARTICLE 93. Delivery of Shares. The Company shall deliver to Holder, or its
designee or agent as specified below, __________ Shares in accordance with the
terms of the Warrant. Delivery shall be made to Holder, or for its benefit, as
follows:

ARTICLE 10[_] Check here if requesting delivery as a certificate to the
following name and to the following address:

Issue to:          

ARTICLE 11 

[_]Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

DTC Participant:   DTC Number:   Account Number:            

 

Date: _____________ __, ___

 

 _______________________
Name of Registered Holder

 

 

 

 

 

By: __________________________________
Name:
Title:



 

Tax ID:____________________________

 

Facsimile:__________________________

 

E-mail Address:_____________________

 

 

 

 

 

 

 



 

 



EXHIBIT B

 

ESCROW AGREEMENT

 

This Escrow Agreement (the “Agreement”) is entered into as of [●] (the
“Effective Date”), by and among Amyris, Inc., a Delaware corporation, having its
place of business at 5885 Hollis Street, Suite 100, Emeryville, California 94608
(the “Amyris”), Ginkgo Bioworks, Inc., a Delaware corporation having its
principal office at 27 Drydock Avenue, 8th Floor, Boston, MA 02210 (the
“Ginkgo”), and [●] (“Escrow Agent”). Amyris, Ginkgo, and Escrow Agent may be
referred to individually as a “Party” or collectively as the “Parties”
throughout this Agreement.

 

RECITALS

 

WHEREAS, Amyris and Ginkgo have entered into that certain Collaboration
Agreement dated [●] (the “Collaboration Agreement”);

 

WHEREAS, pursuant to the Collaboration Agreement, Amyris and Ginkgo are required
to establish and maintain a third party escrow of each Party’s materials
described on Exhibit A (the “Escrowed Materials”);

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Collaboration Agreement; and

 

WHEREAS, Amyris and Ginkgo desire to appoint Escrow Agent as escrow agent with
respect to the Escrowed Materials, and Escrow Agent desires to act in such
capacity, in each case in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows.

 

1.Depositor Responsibilities

 

(a)Each of Amyris and Ginkgo, as a “Depositor”, shall make an initial deposit of
the Escrowed Materials to Escrow Agent within three (3) months of the Effective
Date. In conjunction with such deposit, the applicable Depositor will submit an
itemized list of the initial Escrowed Materials to the other Party that is not
the Escrow Agent, as the applicable “Beneficiary”. From time to time in
accordance with the Collaboration Agreement, each Depositor may deposit
additional or updated versions of the Escrowed Materials together with any
applicable written instructions regarding return or destruction of any replaced
Escrowed Materials (such instructions, the “Replacement Instructions”). In
conjunction with any Replacement Instructions, such Depositor will submit to the
applicable Beneficiary an updated itemized list of the Escrowed Materials
resulting from such Replacement Instructions.

 

(b)Prior to or in conjunction with the initial deposit of Escrowed Materials by
a Depositor, such Depositor shall provide Escrow Agent with written instructions
regarding the storage, handling & shipping conditions for the Depositor’s
Escrowed Materials (the “Storage, Handling & Shipping Instructions”). Such
Depositor may supplement or revise the Storage, Handling & Shipping Instructions
at any time upon written notice to Escrow Agent. In conjunction with providing
or updating any Storage, Handling & Shipping Instructions to Escrow Agent, such
Depositor will also simultaneously provide a copy of such Storage, Handling &
Shipping Instructions to the applicable Beneficiary.

 

 

 



EXHIBIT B

 

(c)In the event of a dispute between Ginkgo and Amyris regarding the contents of
the Escrowed Materials, either (i) upon the initial deposit of such Escrowed
Materials or (ii) following the delivery of any Replacement Instructions or
Storage, Handling & Shipping Instructions, then such dispute shall be resolved
between them in accordance with the applicable provisions of the Collaboration
Agreement.

 

2.Beneficiary Acknowledgment

 

(a)Each of Ginkgo and Amyris acknowledge that, except as set forth in Section 3
below, Escrow Agent has no obligations hereunder with respect to the sufficiency
or functionality of the Escrowed Materials for any purpose.

 

3.Escrow Agent Responsibilities

 

(a)Escrow Agent shall store the Escrowed Materials at its facility located at
[●] in two separate escrows, one with Amyris as Depositor, Ginkgo as Beneficiary
and containing Amyris’ Escrowed Materials (“Amyris’ Escrow”), and the other with
Ginkgo as Depositor, Amyris as Beneficiary and containing Ginkgo’s Escrowed
Materials (“Ginkgo’s Escrow”) (Amyris’ Escrow and Ginkgo’s Escrow, each an
“Escrow” and collectively the “Escrows”). The Escrows shall at all times be (i)
controlled by Escrow Agent (by ownership, lease or otherwise), (ii) covered by
all and amounts of insurance required by applicable Law and /or as is necessary
to fully protect Ginkgo and Amyris from and against any and all loss, damage, or
destruction of the Escrowed Materials, including those set forth in the Storage,
Handling & Shipping Instructions and (iii) accessible only to employees and
agents of Escrow Agent authorized to carry out Escrow Agent’s obligations under
this Agreement and, pursuant to the terms and conditions of Section 3(d) or
Section 7(a), to such limited other individuals who may be permitted to access
the Escrowed Materials under those sections. Escrow Agent shall not transfer the
Escrowed Materials to any other facility without the prior written consent of
Ginkgo and Amyris.

 

(b)Escrow Agent shall immediately notify Ginkgo and Amyris in writing upon its
receipt of the initial deposit and any subsequent deposits or updates of
Escrowed Materials.

 

(c)Escrow Agent shall at all times store and handle all Escrowed Materials in
accordance with the terms hereof and the Storage, Handling & Shipping
Instructions and in compliance with applicable Laws. Escrow Agent will
immediately acknowledge receipt of new or revised Storage, Handling & Shipping
Instructions in writing to both Ginkgo and Amyris. Escrow Agent shall at all
times segregate (i) the Escrowed Materials contained in Amyris’ Escrow from the
Escrowed Materials contained in Ginkgo’s Escrow and (ii) all Escrowed Materials
from any other materials of Ginkgo or Amyris that are then being stored with
Escrow Agent.

 

 

 



EXHIBIT B

 

(d)Escrow Agent shall permit the authorized representatives of Ginkgo and Amyris
access to the Escrow Agent’s facilities, at reasonable times during Escrow
Agent’s normal business hours upon notice to Escrow Agent, and provide each of
Ginkgo and Amyris, individually and collectively, all cooperation and assistance
as may be necessary or reasonably useful for Ginkgo and Amyris, together or
individually, to inspect and audit the Escrow Agent’s deposit facilities and any
records, information, and other materials comprising or relating to the Escrowed
Materials, to determine Escrow Agent’s compliance herewith; provided, that no
such inspection and audit will be unduly disruptive of the Escrow Agent's
business or operations.

 

(e)Escrow Agent shall, subject to Section 1(c), comply with any Replacement
Instructions delivered by a Depositor in connection with any deposit by such
Depositor of additional or updated versions of the Escrowed Materials. Escrow
Agent shall (i) immediately notify Ginkgo and Amyris in writing upon receipt of
any Replacement Instructions and (ii) subject to Section 1(c), comply with such
Replacement Instructions at all times.

 

(f)Escrow Agent shall comply with the provisions of Exhibit B with respect to
the release of Escrowed Materials to Beneficiary.

 

4.Payment

 

(a)As entire compensation for the services to be performed by Escrow Agent
hereunder, (i) Ginkgo, as Beneficiary, shall pay to Escrow Agent the fees and
expenses set forth in Exhibit C with respect to Amyris’ Escrow and (ii) Amyris,
as Beneficiary, shall pay to Escrow Agent the fees and expenses set forth in
Exhibit C with respect to Ginkgo’s Escrow. All payments shall be made in U.S.
currency within sixty (60) days after the date of the applicable undisputed
invoice. If the applicable Beneficiary wishes to dispute an invoiced amount, it
must provide written notice to Escrow Agent within ten (10) days of receipt of
the applicable invoice. All invoices must be addressed to the applicable
Beneficiary at its address set forth at the signature page or such other address
as may be notified by the applicable Beneficiary from time to time, with a copy
to the other Parties at their applicable address.

 

5.Term and Termination

 

(a)The term of this Agreement is for a period of one (1) year from the Effective
Date and, if not terminated earlier, shall automatically renew each anniversary
of the Effective Date for additional one (1) year periods (the initial one (1)
year period and any subsequent renewal period, collectively, the “Term”). This
Agreement shall continue in full force and effect until (i) Ginkgo and Amyris
provide Escrow Agent with joint written notice of the termination of this
Agreement, in which case termination shall be effective twenty (20) days after
the date of such notice; (ii) not more than ninety (90), nor less than sixty
(60) days, prior to the expiration of the then-current Term, Escrow Agent
provides Ginkgo and Amyris written notice of the termination of this Agreement,
in which case termination shall be effective upon the expiration of the Term;
(iii) this Agreement is terminated by Escrow Agent pursuant to Section 5(b);
(iv) this Agreement is terminated upon the release of all Escrowed Materials in
accordance with Exhibit B; or (v) this Agreement is terminated under Section
8(g).

 

 

 



EXHIBIT B

 

(b)In the event of the nonpayment of any undisputed fees owed to Escrow Agent,
Escrow Agent shall provide Ginkgo and Amyris with written notice thereof. If the
undisputed fees are not paid in full by the non-paying Party within thirty (30)
days of the date of such written notice, then Escrow Agent shall have the right
to terminate the Escrow to which the non-paying Party is the Beneficiary upon
ten (10) days’ written notice to the non-paying Party and either return to the
Depositor of such Escrow or destroy the applicable Escrowed Materials (unless
such fees are paid during such period).

 

(c)Unless otherwise agreed in writing by Ginkgo and Amyris, upon any termination
of this Agreement (other than under clauses (iii) or (iv) of Section 5(a)),
Escrow Agent shall, as instructed by the other Parties, either (i) return the
Escrowed Materials to each applicable Depositor or (ii) destroy the Escrowed
Materials and certify to the other Parties in writing that Escrow Agent has
completed such destruction.

 

(d)Expiration or termination of this Agreement will not affect the rights and
obligations of the Parties accrued prior to the date of expiration or
termination. In addition, termination of this Agreement is not a Party’s sole or
exclusive remedy for another Party’s breach of this Agreement.

 

6.Indemnification and Limitation of Liability

 

(a)Escrow Agent shall not, by reason of its execution of this Agreement, assume
any responsibility or liability for any transaction between Ginkgo and Amyris.
However, each Party shall indemnify and hold harmless each other Party and their
respective affiliates from any and all liability, damages, costs, or expenses,
including reasonable attorney’s fees, that shall be sustained or incurred by
such other Party (“Losses”) to the extent that such Losses are attributable to
such indemnifying Party’s intentional misconduct or gross negligence in
connection with the performance of its obligations under this Agreement or its
breach of any provision of this Agreement. As between Ginkgo and Amyris, in the
case of a conflict between this Article 6 and any indemnification provisions set
forth in the Collaboration Agreement, the provisions in the Collaboration
Agreement shall prevail solely to the extent necessary to avoid such conflict.

 

(b)EXCEPT IN THE CASE OF A PARTY’S GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT,
FRAUD, LIABILITY WHICH CANNOT BE EXCLUDED UNDER LAW OR BREACH OF A PARTY’S
OBLIGATIONS UNDER SECTION 7, IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANOTHER
PARTY UNDER THIS AGREEMENT FOR ANY INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE, EVEN IF THE POSSIBILITY THEREOF MAY BE KNOWN IN ADVANCE.

 

7.Confidential Information

 

(a)Escrow Agent shall maintain and protect the Escrowed Materials as valuable
proprietary and confidential information, using at least the same high level of
care that it would use to protect its own valuable confidential information or
trade secrets and in no event less than a reasonable degree of care. Except as
required to perform its obligations under this Agreement, Escrow Agent shall not
use the Escrowed Materials for any purpose and shall not disclose or otherwise
make available the Escrowed Materials to any third party other than its
employees and agents to the extent required for performing its obligations under
this Agreement; provided, that such employees and agents are subject to
confidentiality obligations at least as restrictive as those set forth herein.
Notwithstanding the foregoing, if Escrow Agent receives a subpoena or similar
order from a court of competent jurisdiction requiring the disclosure or release
of the Escrowed Materials, Escrow Agent may comply in good faith with such
order; provided, that Escrow Agent, to the extent not legally prohibited, gives
Ginkgo and Amyris reasonable notice prior to such disclosure or release, and
cooperates with any reasonable efforts of Ginkgo and Amyris to limit or restrict
such disclosure or release.

 



 

 

EXHIBIT B

 

(b)Escrow Agent acknowledges and agrees that any breach or threatened breach of
Section 7(a) may result in irreparable injury to any other Party for which there
will be no adequate remedy at law. Notwithstanding anything herein to the
contrary, in the event of any such breach or threatened breach, any other Party
shall be entitled to enforce the provisions of this Agreement by injunction and
seek other equitable relief in any court of competent jurisdiction. Escrow Agent
irrevocably and unconditionally waives any requirement that such other Party (i)
post a bond or other security as a condition for obtaining any such relief or
(ii) show irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy in connection with such
relief.

 

8.General

 

(a)Supplementary to the Collaboration Agreement. As between Ginkgo and Amyris,
this Agreement shall be considered supplementary to the Collaboration Agreement.
In the event of any conflict between the terms and provisions of this Agreement
and those of the Collaboration Agreement, the terms and conditions of the
Collaboration Agreement shall control the rights, obligations, and relationship
between Ginkgo and Amyris.

 

(b)Choice of Law. This Agreement (and any Actions arising out of or related
thereto or to the transactions contemplated thereby or to the inducement of any
Party to enter therein, whether for breach of contract, tortious conduct, or
otherwise and whether predicated on common law, statute or otherwise) shall in
all respects be governed by and construed in accordance with the laws of the
State of New York, USA, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction

 

(c)Right to Rely on Instructions. Escrow Agent may act in reliance upon any
written instruction, instrument, or signature reasonably believed by Escrow
Agent to be genuine and from an authorized representative of a Party. Escrow
Agent may assume that any representative of a Party who gives any written
notice, request, or instruction has the authority to do so. Escrow Agent will
not be required to inquire into the truth of, or evaluate the merit of, any
statement or representation contained in any notice or document reasonably
believed to be from such a representative.

 

(d)Force Majeure. No failure or omission by either Party in the performance of
any obligation of this Agreement shall be deemed a breach of this Agreement or
create any liability if the same shall arise from a Force Majeure Event;
provided that the Party affected by such cause promptly notifies the other Party
and uses diligent efforts to cure such failure or omission as soon as is
practicable after the occurrence of one or more of the above mentioned causes.

 

 

 



EXHIBIT B

 

(e)Notices. Any notices or other written communications permitted or required
under this Agreement shall be given by facsimile transmission (with transmission
confirmed) or internationally recognized delivery service that maintains records
of delivery, addressed to a Party at its address set forth on the signature page
hereto or to such other address as the Party to whom notice is to be given may
have provided to each other Party in accordance herewith. Such notice shall be
deemed to have been given as of the date (if a Business Day, otherwise the next
Business Day) transmitted by facsimile (with transmission confirmed) or on the
third (3rd) Business Day (at the place of delivery) after deposit with an
internationally recognized delivery service. Any notice delivered by facsimile
will be confirmed by a hard copy delivered as soon as practicable thereafter.

 

(f)Assignment. Neither Ginkgo nor Amyris shall assign this Agreement or any of
its rights or obligations hereunder without the prior written consent of Escrow
Agent, which shall not be unreasonably withheld or delayed. Escrow Agent shall
not assign this Agreement or any of its rights or obligations hereunder without
the prior written consent of Ginkgo and Amyris.

 

(g)Severability. In the event any of the terms of this Agreement become or are
declared to be illegal or otherwise unenforceable by any court of competent
jurisdiction, such term(s) shall be null and void and shall be deemed deleted
from this Agreement. All remaining terms of this Agreement shall remain in full
force and effect. If this paragraph becomes applicable and, as a result, the
value of this Agreement is materially impaired for any Party, as determined by
such Party in its sole discretion, then the affected Party may terminate this
Agreement by thirty (30) days’ written notice to each other Party.

 

(h)Independent Contractor Relationship. Ginkgo and Amyris understand,
acknowledge, and agree that Escrow Agent’s relationship with Ginkgo and Amyris
will be that of an independent contractor and that nothing in this Agreement is
intended to or should be construed to create a partnership, joint venture, or
employment relationship. No Party has any right or authority hereunder to assume
or create any obligation of any nature whatsoever on behalf of any other Party
or bind any other Party in any respect.

 

(i)Disputes. Any dispute solely between Ginkgo and Amyris concerning the
construction, meaning, effect or implementation of this Agreement or the rights
or obligations of any Party hereunder shall be resolved in accordance with the
applicable terms of the Collaboration Agreement. Any other dispute among the
Parties concerning the construction, meaning, effect or implementation of this
Agreement or the rights or obligations of any Party hereunder that cannot be
settled by good faith negotiation within thirty (30) Business Days after the
first notice of such dispute shall be finally settled by binding arbitration in
Chicago, Illinois in accordance with the then current Commercial Arbitration
Rules of the American Arbitration Association and judgment upon the award
rendered may be entered in any court having jurisdiction. The arbitrator shall
have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding subject to any limits set forth herein.
Such arbitration shall be conducted by a single, independent arbitrator or, if
the Parties are unable to agree on such arbitrator, each Party shall appoint a
single, independent arbitrator who must collectively agree on a Third Party,
independent arbitrator to serve as arbitrator hereunder. For clarity, the
arbitrator can be either judicial or non-judicial, depending on the nature of
the dispute (i.e., if the dispute is technical in nature, the Parties may elect
to agree upon an arbitrator who possesses a relevant technical background). The
arbitrator may rule upon motions to compel or limit discovery and shall have the
authority to impose sanctions for discovery abuses, including reasonable
attorneys’ fees and costs, to the extent and upon the grounds available for such
in the United States District Courts for the District in which the arbitration
is taking place. The decision of the arbitrator (the “Award”) as to any Action
(including the validity and amount of any Action) shall be final, binding, and
conclusive upon the Parties. Such Award shall be written and shall be supported
by written findings of facts and conclusions. Within thirty (30) days of
issuance of an Award any payment required by the Award shall be made unless
before such date any Party shall commence legal action to vacate or modify the
Award. The Parties to the arbitration may apply to a court of competent
jurisdiction for a temporary restraining order, preliminary injunction or other
interim or conservatory relief, as necessary, without breach of this arbitration
provision and without abridgment of the powers of the arbitrator. The Parties
agree, and agree to direct the arbitrator, that the arbitration will be kept
confidential and that the existence of the proceeding and any proceedings
therein, including without limitation any pleadings, briefs or other documents,
any testimony or other oral submissions and any Award, will not be disclosed
beyond the arbitrator or arbitration tribunal, the Parties, their counsel and
any Person (including witnesses, if any) involved in the conduct of the
proceeding, except (i) in any legal proceeding concerning the arbitration,
including without limitation any proceeding to compel or to stay arbitration or
otherwise in aid of arbitration, for other relief as described in the
immediately prior sentence, to vacate, modify, or confirm an Award, or to
enforce an Award or any judgment based upon an Award, (ii) to the tax, legal,
financial or other professional advisors of such Person who are obligated to
keep such information confidential, or (iii) as may be required by Law. Each
Party shall pay its own costs and expenses (including counsel fees) of any such
arbitration, except as may be awarded by the arbitrator pursuant to this
Section.

 

 

 



EXHIBIT B

 

(j)No Third Party Rights. This Agreement is made solely for the benefit of the
Parties to this Agreement and their respective permitted successors and assigns,
and no other person or entity shall have or acquire any right by virtue of this
Agreement.

 

(k)Entire Agreement. The Parties agree that this Agreement (together with the
Collaboration Agreement and any existing confidentiality agreement (to the
extent in effect), including any amendments to either of them, with regard to
Ginkgo and Amyris) is the complete agreement among the Parties concerning the
subject matter of this Agreement and replaces any prior or contemporaneous oral
or written communications among the Parties. There are no conditions,
understandings, agreements, representations, or warranties, expressed or
implied, which are not specified herein. Each Party represents and warrants that
the execution, delivery, and performance of this Agreement by such Party has
been duly authorized and that this Agreement has been duly executed by an
authorized representative of such Party. This Agreement may not be modified
except by written agreement of all the Parties. No waiver of any right under
this Agreement by any Party shall constitute a subsequent waiver of that or any
other right under this Agreement.

 

 

 



EXHIBIT B

 

(l)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

(m)Survival. Sections 5(b), (c) and (d), 6, 7 and 8 shall survive any expiration
or termination of this Agreement.

 

[Remainder of page left intentionally blank; signature page follows]

 

 

 

 

 



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date by their authorized representatives:

 

GINKGO AMYRIS Signature   Signature   Print Name   Print Name   Title   Title  
Address for Notices

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices           ESCROW AGENT     Signature       Print Name      
Title       Address for Notices

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 



 

 

Exhibit A

Escrowed Materials

 

All items, materials, and other Intellectual Property required to be deposited
pursuant to Section 2.3(e) of the Collaboration Agreement.

 

 

 

 

 

 

 

 

 



 

 

Exhibit B

Release of Escrowed Materials

 

Escrow Agent shall use the following procedures to process any request by a
Beneficiary to release any Escrowed Materials to such Beneficiary (“Release
Request”):

 

1.Release Conditions.

 

A Beneficiary may submit a Release Request to Escrow Agent upon the occurrence
of any one or more of the following (the “Release Conditions”):

 

(a)The Collaboration Agreement expires or is terminated pursuant to Section
7.2(a);

 

(b)The Collaboration Agreement is terminated pursuant to Section 7.2(b), Section
7.2(c), or Section 7.2(d); provided, that only the non-breaching may submit a
Release Request;

 

(c)If Amyris, as Depositor, permanently withdraws from its business of
manufacturing and commercializing chemical small molecule compounds using
microbial strains and fermentation technologies;

 

(d)If Ginkgo, as Depositor, permanently withdraws from its business of strain
engineering and small-scale process development of chemical small molecule
compounds in the Field; or

 

(e)the applicable Depositor becomes the subject of an Insolvency Proceeding.

 

2.Release Request.

 

Each of Ginkgo and Amyris, as Beneficiary, agrees that a Release Request shall
be made solely in accordance with the Release Conditions. Any Release Request
shall be submitted by such Beneficiary to the Escrow Agent in writing, shall
cite the triggering Release Condition, and shall specify the Escrowed Materials
to be released. Promptly upon receipt of the Release Request, Escrow Agent shall
send a copy thereof to the applicable Depositor.

 

3.Contrary Instructions.

 

From the date of delivery by Escrow Agent of notice of the Release Request, the
applicable Depositor shall have a period of fifteen (15) days to deliver to
Escrow Agent written notice of any dispute regarding the occurrence of the
Release Conditions (“Contrary Instructions”). Upon receipt of any Contrary
Instructions, Escrow Agent shall promptly send a copy thereof to the applicable
Beneficiary. In the event the applicable Depositor timely delivers Contrary
Instructions to Escrow Agent, Escrow Agent shall continue to store the
applicable Escrowed Materials without release pending the earlier of (i) joint
written instructions from Ginkgo and Amyris to release the applicable Escrowed
Materials; (ii) written notice from the applicable Depositor withdrawing the
Contrary Instructions; or (iii) receipt by the Escrow Agent of an order from a
court of competent jurisdiction requiring release of the applicable Escrowed
Materials.

 

 

 





EXHIBIT B

 

4.Release of Escrowed Materials.

 

If the applicable Depositor does not timely deliver Contrary Instructions to
Escrow Agent, Escrow Agent shall release the applicable Escrowed Materials to
the applicable Beneficiary in accordance with any written instructions
pertaining to the delivery of such Escrowed Materials provided by such
Beneficiary, subject to the terms and conditions of the Collaboration Agreement.

 

5.Right to Use Following Release.

 

Upon any release of Escrowed Materials in accordance with this Exhibit B, such
Beneficiary shall have the right to use the Escrowed Materials solely in
accordance with the terms and conditions of the Collaboration Agreement.

 

 

 



 

 

Exhibit C

Fees and Expenses

 

Monthly Storage Fee:

 

$[●] per cubic foot per month.

 

Shipping or Destruction Costs:

 

Any shipping or destruction expenses incurred by Escrow Agent related to the
applicable Escrowed Materials will be to the applicable Beneficiary at cost plus
[●] percent ([●]%).

 





 

 

EXHIBIT C

 

Antitrust Guidelines

 

I.Scope

 

These antitrust guidelines (“Guidelines”) shall govern the operation of the
Collaboration formed between Amyris, Inc. (“Amyris”) and Ginkgo Bioworks, Inc.
(“Ginkgo”) (each a “Party” or collectively the Parties) on September 12, 2016
(the “Collaboration Agreement”). It is the policy of the Parties to comply fully
with all U.S. and international antitrust laws, and all other laws applicable to
its operations.

 

The purpose of these Guidelines is to assure that opportunities falling outside
the scope of the Collaboration, and/or opportunities subject to a defined
exclusion, will be explored by either Party on an individual basis only (except
as provided for in certain circumstances below), while opportunities within the
scope of the Collaboration will be pursued by the Collaboration. Thus, this
document provides guidance for your day-to-day conduct. Whenever you have any
questions about the possible application of the antitrust laws to any of your
activities, you should consult with your company’s General Counsel (See Section
IX below).

 

II.Background

 

In order to compete in modern markets, competitors sometimes need to
collaborate. Competitive forces are driving firms toward complex collaborations
to achieve goals such as expanding into different markets, funding expensive
innovation efforts, and lowering production and other costs. Such collaborations
often are not only benign but procompetitive. The Field of the Collaboration is
defined as activities related to the development, scale-up, and manufacture of a
chemical small molecule compound(s) whose manufacture is enabled at least in
part by the use of microbial strains and fermentation technologies. The Parties
formed the present Collaboration in recognition of the likely benefits of
developing a biotechnology platform in the Field, which would generate
additional possibilities to expand each of their businesses and stimulate
innovation in the Field, as well as improve the ability of the Parties to serve
the emerging demands of many current and potential end-use sectors by offering
solutions relying upon compounds within the Field.

 

The Parties have worked together to provide guidance to the business development
teams within both Amyris and Ginkgo (collectively “Collaboration BD Team”;
individually “Amyris BD Team” or “Ginkgo BD Team”) on how best to source
opportunities and to work collaboratively and cohesively under the Collaboration
without triggering certain antitrust issues. These Guidelines are intended to
describe the analytical framework that will assist the Collaboration BD Team in
sourcing and evaluating proposed transactions with greater understanding of
possible antitrust implications.

 

III.Exclusions from the Collaboration

 

The Collaboration excludes specific contractual relationships of the Party as
outside the Field, as well as excluding certain Party-specific commercial areas
(hereinafter referred to as an “Exclusion” or collectively “Exclusions”; when
specific to one Party, it shall be referred to as either a Ginkgo Exclusion or
Amyris Exclusion) and are enumerated in Table 1 below.

 

 

 

 



Table 1:

Amyris Exclusions Ginkgo Exclusions [*] Any agreement with a customer that does
not require Third Party manufacturing. Agreements related to the pharmaceuticals
market, including without limitation agreements relating to Amyris’ [*] platform
Any agreement with a customer relating solely to the [*] Agreements listed in
Section 1.5 and Exhibit 1.5. Certain aspects of the existing agreement with [*]
related to the scale-up and manufacture of [*]   Certain aspects of the existing
agreement with [*] related to the scale-up and manufacture of [*]   Agreements
with a Governmental Entity   Agreements listed in Exhibit 1.23.

 

IV.Opportunities Within the Collaboration

 

If a party sources an opportunity that falls within the scope of the
Collaboration (as defined by the Field above) and that is not an Exclusion, the
Parties may work together to share any information necessary to structure a
potential Customer Agreement in accordance with the Collaboration Agreement. For
example, the Parties may jointly develop: (i) a unified business strategy that
includes a common pricing structure, (ii) a go-to market position for the
Collaboration, (iii) product pricing strategies, (iv) a market, customer and/or
geographic allocation as between the Parties, and (v) common forms or templates
for use in the Collaboration.

 

V.Opportunities Outside the Collaboration

 

If a party sources an opportunity that falls outside the scope of the
Collaboration (as defined by the Field above) and is not subject to an Exclusion
(which is addressed separately below), the Parties may not work together or
share any information related to such opportunities.

 

VI.Ambiguous Opportunities or Opportunities Relating to One Party’s Exclusions

 

In the event of ambiguity as to whether: (i) an opportunity is within the
Collaboration, (ii) is outside the Collaboration, or (iii) is subject to any
Exclusion, the opportunity should be summarized accurately but generically in
order to describe: (a) the name of the third party with which the opportunity
lies, (b) the subject matter of the opportunity, and (c) any other information
that may be useful to the Parties in determining whether such opportunity falls
within the Collaboration. The summary should be disclosed promptly to the JBDSC
(as defined in the Collaboration Agreement) once complete. The JBDSC, with input
and guidance from the Executive Committee (as deemed necessary by the JBDSC),
will then make a determination if the opportunity falls within the
Collaboration, outside of the Collaboration or is subject to an Exclusion and,
if subject to an Exclusion, whether any Products encompassed by such opportunity
shall be deemed Refused Products under Section 6.2(a)(v) of the Collaboration
Agreement.

 

VII.General Dos & Don’ts

 

1.DO exercise independent judgment and, to the extent possible, avoid even the
appearance of collusion on opportunities outside the scope of the Collaboration.

2.DO make all pricing decisions independently of the other Party on
opportunities that fall outside the Collaboration.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 

 



3.DO NOT make statements—orally or in writing—which exaggerate your company's or
the Collaboration’s competitive power or which might suggest a predatory intent.

4.DO NOT suggest that due to your company’s participation in the Collaboration,
enhances its ability to exclude competitors; it is all right to suggest
truthfully that these factors enhance your company's ability to do things for
customers.

5.DO NOT enter into any discussion with the other Party on opportunities that
fall outside the scope of the Collaboration – if you are not sure it falls
outside, talk to your General Counsel.

6.DO NOT remain at any meetings with the other Party (including informal social
gatherings) where opportunities outside the Collaboration are discussed.

7.DO NOT provide business information to the other Party regarding opportunities
outside the scope of the Collaboration.

8.DO document the source of any sensitive information you may obtain about an
opportunity outside the scope of the Collaboration to avoid any later inference
that the information was improperly obtained; if you obtain this information
from customers or other third-party sources, document where you obtained the
information.

9.DO keep these guidelines in mind as you prepare your day-to-day business
correspondence and memoranda, including electronic mail. When matters arise
which are related to any of the subjects discussed, consult with the General
Counsel in advance to determine how to prepare the necessary documentation.

10.DO consult with your General Counsel immediately if you have any concerns
about discussions you may have had with a Party, at a trade association or
elsewhere.

11.DO seek guidance from the General Counsel immediately if you receive an
inquiry from any government agency, or from any lawyer who purports to represent
a customer, competitor, supplier or other third party with a grievance.

 

VIII.Conclusion

 

As mentioned at the beginning, these Guidelines are not intended to make you
experts in the antitrust laws and cannot cover all the problems that may arise.
You should consult with your manager and/ or the General Counsel when you are in
doubt about the legality of any business activity.

 

IX.Contacts

 

 

Ginkgo Bioworks, Inc.:

Shelby J. Walker

General Counsel

 

Amyris, Inc.:

Chris Jaenike

General Counsel, Interim

 

 



 

 

Amyris’ Disclosure Schedules

 

Information contained in any section of these disclosure schedules shall be
deemed to be disclosed for purposes of all other sections of the disclosure
schedule to the extent that the relevance of any such disclosure to any other
section of the disclosure schedules is reasonably apparent on the face of such
disclosure.

 

Section 9.2

 

For the avoidance of doubt, it is understood by the Parties that certain
provisions of the agreements in Exhibit 1.13 limit the rights and obligations of
Amyris granted pursuant to Article II of the Agreement.

 

Section 9.3(a)

 

With respect to section 9.3(a), scheduled exceptions are as follows:

 

Security Interest Granted to Stegodon. Under the certain Loan and Security
Agreement dated as of March 29, 2014, as amended on June 12, 2014, March 31,
2015, October 12, 2015, November 30, 2015, May 9, 2016, June 24, 2016 and June
29, 2016 by and between Amyris and Stegodon Corporation, a Delaware corporation,
as assignee of Hercules Capital, Inc.(“Stegodon”) (the “Loan and Security
Agreement”), Amyris has granted Stegodon a security interest in certain of
Amyris’s intellectual property and other collateral.

 

Ordinary Course Licenses and Sublicenses Granted. All licenses and rights
granted by Amyris under the Agreement and all of Amyris’s obligations under the
Agreement are subject to and qualified by the exclusive and/or non-exclusive
licenses and the covenants not to compete that Amyris and its subsidiaries have
granted to Third Parties (including the U.S. government in some cases) as of the
Effective Date.

 

Section 9.3(b)

 

Regarding payment of royalty

 

Amyris has paid a one-time licensing fee under License Agreement dated [*]
between Amyris and the [*].

 

Amyris pays an annual licensing fee under the following agreements with the [*]:

 

Amended and Restated License Agreement effective [*].

 

 

 

Amended and Restated Exclusive Patent and Non-Exclusive Know-how License [*]

 

Amyris pays an annual licensing fee under License Agreement dated [*] between
Amyris and [*].

 

Amyris pays an annual licensing fee under the Agreement dated [*] between Amyris
and [*].

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 




Amyris has paid a one-time licensing fee under the Agreement on [*] between
Amyris and [*] dated [*], Amyris must pay a fee of [*] provided to a third party
[*].

 

Regarding receipt of royalty payment

 

Amyris and/or its subsidiaries, in return for the licenses and covenants that
Amyris and its subsidiaries have granted to Third Parties as of the Effective
Date, receive compensation in various forms from such Third Parties.

 

Regarding licensing to commercially exploit any of Amyris’s Intellectual
Property

 

See Section 9.3(a) and response in 9.3(b) regarding receipt of royalty payment

 

Section 9.3(c)

 

During the ordinary course of business, Amyris has ongoing examinations,
prosecutions, and appeal proceedings for patent and trademark applications with
the U.S. Patent & Trademark Office and foreign counterpart offices or government
entities.

 

[*]

 

 

 

[*]

 

Section 9.3 (e)

 

[*]

 

 

 

Section 9.6

 

The molecules contemplated by (i) the Intellectual Property (A) excluded from
the definition of Non-Collaboration Intellectual Property in Section 1.34 and
(B) listed on Exhibit 1.34, and (ii) the agreements listed (A) in the definition
of Amyris Customer Agreement in Section 1.5 and (B) on Exhibit 1.5.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 



SCHEDULE 9.1

 

Ginkgo’s Disclosure Schedules

 

Information contained in any section of these disclosure schedules shall be
deemed to be disclosed for purposes of all other sections of the disclosure
schedule to the extent that the relevance of any such disclosure to any other
section of the disclosure schedules is reasonably apparent on the face of such
disclosure.

 

Section 9.2

 

For the avoidance of doubt, it is understood by the Parties that certain
provisions of the agreements in Exhibit 1.13 limit the rights and obligations of
Ginkgo granted pursuant to Article II of the Agreement.

 

Section 9.3(a)

 

With respect to section 9.3(a), scheduled exceptions are as follows:

 

Ordinary Course Licenses and Sublicenses Granted. All licenses and rights
granted by Ginkgo under the Agreement and all of Ginkgo’s obligations under the
Agreement are subject to and qualified by the exclusive and/or non-exclusive
licenses and the covenants not to compete that Ginkgo and its affiliates have
granted to Third Parties (including the U.S. government in some cases) as of the
Effective Date.

 

Section 9.3(b)

 

Regarding receipt of royalty payment

 

Ginkgo and/or its affiliates, in return for the licenses and covenants that
Ginkgo and its affiliates have granted to Third Parties as of the Effective
Date, receive compensation in various forms from such Third Parties.

 

Regarding licensing to commercially exploit any of Ginkgo’s Intellectual
Property

 

See Section 9.3(a) and response in 9.3(b) regarding receipt of royalty payment

 

Section 9.3(c)

 

During the ordinary course of business, Ginkgo has ongoing examinations,
prosecutions, and appeal proceedings for patent and trademark applications with
the U.S. Patent & Trademark Office and foreign counterpart offices or government
entities.

 

 